Exhibit 10.1

THIS AGREEMENT IS NOT, AND SHALL NOT BE DEEMED, A SOLICITATION FOR CONSENTS TO
ANY PLAN PURSUANT TO SECTIONS 1125 AND 1126 OF THE BANKRUPTCY CODE OR A
SOLICITATION TO TENDER OR EXCHANGE OF ANY OF THE NOTES OR BONDS ISSUED PURSUANT
TO THE FIRST LIEN INDENTURES. EACH CONSENTING CREDITOR’S VOTE ON THE PLAN SHALL
NOT BE SOLICITED UNTIL THE CONSENTING CREDITORS HAVE RECEIVED THE DISCLOSURE
STATEMENT AND RELATED BALLOT(S), AS APPROVED BY THE BANKRUPTCY COURT

AMENDED & RESTATED RESTRUCTURING SUPPORT AND

FORBEARANCE AGREEMENT

This Amended & Restated Restructuring Support and Forbearance Agreement dated as
of December 31, 2014 amends, restates and replaces the Restructuring Support and
Forbearance Agreement dated as of December 19, 2014 (as amended, supplemented,
or otherwise modified from time to time, this “Agreement”), among: (i) Caesars
Entertainment Operating Company, Inc. (“CEOC”), on behalf of itself and each of
the Subsidiary Loan Parties (as defined in the Credit Agreement (as defined
below)) identified on Exhibit A hereto (collectively, the “Company”),
(ii) Caesars Entertainment Corporation (“CEC,” and together with the Company,
the “Caesars Parties”), (iii) LeverageSource III (H Holdings), L.P. (“LS3”),
(iv) LeverageSource V, L.P. (“LS5”), and (v) each of the undersigned
noteholders, each of which is the holder of, or the investment advisor or the
investment manager to a holder or holders of First Lien Bond Claims (as defined
below) (and in such capacity having the power to bind such holder with respect
to any First Lien Bond Claims identified on its signature page hereto)
(including any permitted assignees under this Agreement, collectively, the
“Consenting Creditors,” and together with the Caesars Parties, LS3, and LS5,
each referred to as a “Party” and collectively referred to as the “Parties”).
All capitalized terms not defined herein shall have the meanings ascribed to
them in the Restructuring Term Sheet (as defined below).

RECITALS:

WHEREAS, before the date hereof, the Parties and their representatives have
engaged in arm’s-length, good-faith negotiations regarding a potential
restructuring of the Company’s indebtedness and other obligations pursuant to
the terms and conditions of this Agreement and the terms and conditions set
forth on the term sheet annexed hereto as Exhibit B (the “Restructuring”) (which
term sheet, including any schedules, annexes, and exhibits attached thereto, is
expressly incorporated by reference herein and made a part of this Agreement as
if fully set forth herein (as such term sheet may be modified in accordance with
Section 14 hereof, the “Restructuring Term Sheet”));

WHEREAS, if effected, the Restructuring will resolve all claims between the
Consenting Creditors (including EMC (as defined below)) and the Caesars Parties,
including any litigation-related claims against the Company and CEC and those at
issue in the Caesars-Commenced Litigation (as defined below);

WHEREAS, the Company will be implementing the Restructuring through a
prenegotiated joint chapter 11 plan of reorganization;

 

1



--------------------------------------------------------------------------------

WHEREAS, the Parties have agreed that the Company may use Cash Collateral (as
defined below) during the Chapter 11 Cases (as defined below) on the terms and
subject to the conditions set forth in the Restructuring Term Sheet and as
otherwise satisfactory to the Parties; and

WHEREAS, the Parties have agreed to take certain actions in support of the
Restructuring on the terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which each of the Parties hereby acknowledges, each Party, intending to be
legally bound hereby, agrees as follows:

1. Definitions; Rules of Construction.

(a) Definitions. The following terms shall have the following definitions:

“Additional Bank Consideration” means any consideration provided by the Caesars
Parties or their Affiliates in connection with the Restructuring or entry into
this Agreement to any holder of First Lien Bank Debt, in its capacity as such,
that exceeds or is superior to that contemplated under the Restructuring,
including, without limitation, additional consideration, the granting of any
guaranty, and/or the allocation of any rights or opportunities (whether
investment, commercial, management, advisory or otherwise) related to the
Company or the Restructuring.

“Additional Bond Consideration” means any consideration provided by the Caesars
Parties or their Affiliates in connection with the Restructuring or entry into
this Agreement to any holder of First Lien Bond Debt, in its capacity as such,
that exceeds or is superior to that contemplated under the Restructuring,
including, without limitation, additional consideration, the granting of any
guaranty, and/or allocation of any rights or opportunities (whether investment,
commercial, management, advisory or otherwise) related to the Company or the
Restructuring.

“Affiliate” means, with respect to any Person, any other Person (whether now or
hereinafter in existence) which directly or indirectly controls, or is under
common control with, or is controlled by, such Person. As used in this
definition, “control” (including, with its correlative meanings, “controlled by”
and “under common control with”) shall mean, with respect to any Person, the
possession, directly or indirectly, of power to direct or cause the direction of
management or policies (whether through ownership of securities or partnership
or other ownership interests, by contract or otherwise) of such Person.

“Agreement” has the meaning set forth in the preamble hereof.

“Alternative Proposal” means any plan of reorganization or liquidation,
proposal, offer, transaction, dissolution, winding up, liquidation,
reorganization, merger, consolidation, business combination, joint venture,
partnership, sale of material assets or equity interests or restructuring (other
than the Restructuring) involving the Company and its controlled subsidiaries.

 

2



--------------------------------------------------------------------------------

“Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§101 et
seq.

“Bankruptcy Court” means the United States Bankruptcy Court in which the Chapter
11 Cases are commenced, as determined by the Company in consultation with CEC
and previously disclosed to the Consenting Creditors.

“Business Day” means any day other than Saturday, Sunday, and any day that is a
legal holiday or a day on which banking institutions in New York, New York are
authorized by law or other governmental action to close.

“Caesars-Commenced Litigation” means the case captioned Caesars Entertainment
Operating Company, Inc. and Caesars Entertainment Corporation v. Appaloosa
Investment Limited Partnership I, et. al., Index No. 652392/2014 (N.Y. Sup. Ct.,
N.Y. Cty.).

“Caesars Cases” means the cases captioned (a) Wilmington Savings Fund Society,
FSB, solely in its capacity as successor Indenture Trustee for the 10%
Second-Priority Senior Secured Notes due 2018, on behalf of itself and
derivatively on behalf of Caesars Entertainment Operating Company, Inc. v.
Caesars Entertainment Corporation, et. al., Case No. 10004-VCG (Del. Ch.),
(b) MeehanCombs Global Credit Opportunities Master Fund, LP, et. al. v. Caesars
Entertainment Corporation and Caesars Entertainment Operating Company, Inc.,
No. 14-cv-7097 (S.D.N.Y.), and (c) Frederick Barton Danner v. Caesars
Entertainment Corporation and Caesars Entertainment Operating Company, Inc.,
No. 14-cv-7973 (S.D.N.Y.), and (d) all claims in, and causes of action relating
to, the Caesars Cases otherwise described in clauses (a)–(c) above.

“Caesars Parties” has the meaning set forth in the preamble hereof.

“Cash Collateral” means the Company’s cash to the extent that such cash is
“Collateral” and subject to a perfected “Lien,” both as defined under the Credit
Agreement and/or First Lien Indentures, as the case may be, and in each case
that has not been avoided.

“Cash Collateral Stipulation” means a stipulation governing the use of Cash
Collateral that shall be consistent with the Restructuring Term Sheet and
otherwise reasonably acceptable in form and substance to the Company, CEC, and
the Requisite Consenting Creditors.

“CEC” has the meaning set forth in the preamble hereof.

“CEC Transactions” means the transactions consummated pursuant to, in
contemplation of, or in connection with (a) the Amended and Restated Credit
Agreement, dated as of November 14, 2012, among CEOC, as borrower, and CEC, as
lenders, and (b) the Global Intercompany Note, dated as of January 28, 2008,
among CEC and certain Affiliates.

“CEOC” has the meaning set forth in the preamble hereof.

 

3



--------------------------------------------------------------------------------

“CES” means Caesars Enterprise Services, LLC and its subsidiaries (whether now
or hereinafter in existence).

“Chapter 11 Cases” means the voluntary chapter 11 cases that the Company will
commence to effectuate the Restructuring.

“Claim” means any claim identified on a Party’s signature block hereto on
account of indebtedness issued by CEOC pursuant to the Credit Agreement, the
First Lien Indentures, or the Non-First Lien Indentures, or any other claim (as
that term is defined by section 101(5) of the Bankruptcy Code), in each case,
other than any claim for which the holder (x) does not have the right to control
voting or (y) is not permitted by a preexisting contractual obligation or
operation of law to vote in favor of the Restructuring. For the avoidance of
doubt (i) “Claim” shall not include any claims in respect of derivatives related
to or referencing indebtedness, (ii) without limiting Section 12 hereof, if the
holder of a claim ceases to have the right to control voting with respect to
such claim, such claim shall no longer be deemed a “Claim” for purposes of this
Agreement, unless and until such holder subsequently acquires the right to
control voting with respect to such claim, and (iii) the definition set forth
herein shall not limit nor be deemed to limit the scope of any release provided
under the Restructuring Term Sheet.

“Claim Holder” refers to (i) each Consenting Creditor, (ii) LS3, (iii) LS5, and
(iv) each Caesars Party, to the extent such Caesars Party, as of the date of
execution of this Agreement, either (a) is a beneficial owner of Claims or
(b) has investment or voting discretion with respect to Claims and has the power
and authority to bind the beneficial owner(s) of such Claims to the terms of
this Agreement.

“Collateral Agent” has the meaning ascribed to it in the Credit Agreement and
First Lien Indentures.

“Company” has the meaning set forth in the preamble hereof.

“Company Termination Event” has the meaning set forth in Section 10 hereof.

“Confidential Claims Information” has the meaning set forth in Section 5(a)(iii)
hereof.

“Confirmation Order” has the meaning set forth on Exhibit D hereto.

“Consenting Creditors” has the meaning set forth in the preamble hereof.

“Credit Agreement” means the Third Amended and Restated Credit Agreement, dated
as of July 25, 2014, among CEC, CEOC, as borrower, the lenders party thereto and
Credit Suisse AG, Cayman Islands Branch, as administrative agent and collateral
agent.

“Creditor Termination Event” has the meaning set forth in Section 8 hereof.

“Creditor Termination Right” has the meaning set forth in Section 8 hereof.

 

4



--------------------------------------------------------------------------------

“Definitive Documentation” means the RSA Assumption Motion, Plan, Disclosure
Statement, Cash Collateral Stipulation, any court filings in the Chapter 11
Cases that could be reasonably expected to affect the interests of holders of
First Lien Bond Claims (but not, for the avoidance of doubt, any professional
retention motions or applications), in their capacities as such, and any other
documents or exhibits related to or contemplated in the foregoing.

“Deposit Accounts” means (i) account number                          held at
U.S. Bank National Association and (ii) account number                      held
at Wells Fargo Bank, National Association, or such other account(s) as may be
designated in the event that applicable control agreements are breached or if a
notice of exclusive control is delivered with respect to such account(s).

“Disclosure Statement” means the Company’s disclosure statement, including any
exhibits, appendices, related documents, ballots, and procedures related to the
solicitation of votes to accept or reject the Plan, in each case, as amended,
supplemented, or otherwise modified from time to time in accordance with the
terms hereof, in respect of the Plan and that is prepared and distributed in
accordance with, among other things, sections 1125, 1126(b), and 1145 of the
Bankruptcy Code, Rule 3018 of the Federal Rules of Bankruptcy Procedure, and
other applicable law, each of which shall be substantially consistent with this
Agreement and shall otherwise be reasonably acceptable to the Requisite
Consenting Creditors and the Company.

“Effective Date” means the date upon which all conditions precedent to the
effectiveness of the Plan have been satisfied or are expressly waived in
accordance with the terms thereof, as the case may be, and on which the
Restructuring and the other transactions to occur on the Effective Date pursuant
to the Plan become effective or are consummated.

“EMC” means certain entities or accounts managed or controlled by Elliott
Management Corporation who are named as defendants in the Caesars-Commenced
Litigation.

“Event of Default” has the meaning ascribed to it in the First Lien Indentures.

“Executory Contracts and Unexpired Leases” means any contracts or unexpired
leases to which the Company is a party that are subject to assumption or
rejection under sections 365 or 1123 of the Bankruptcy Code.

“Fiduciary Out” has the meaning set forth in Section 10(c) hereof.

“First Lien Bank Claim” means a Claim in respect of First Lien Bank Debt.

“First Lien Bank Debt” means indebtedness incurred by the Company pursuant to
the Credit Agreement.

“First Lien Bank Documents” means the “Loan Documents” as defined in the Credit
Agreement.

“First Lien Bond Claim” means a Claim in respect of First Lien Bond Debt.

 

5



--------------------------------------------------------------------------------

“First Lien Bond Debt” means indebtedness incurred by the Company pursuant to
the First Lien Indentures.

“First Lien Fees and Expenses” means (i) all reasonable and documented
out-of-pocket expenses (other than professional fees) incurred by any Initial
Consenting Creditor in connection with the negotiation and implementation of the
Restructuring plus (ii) First Lien Professional Fees.

“First Lien Indentures” means (i) the Indenture dated as of June 10, 2009, as it
may have been amended and supplemented from time to time, governing CEOC’s
11.25% Senior Secured Notes due 2017, (ii) the Indenture dated as of
February 14, 2012, as it may have been amended and supplemented from time to
time, governing CEOC’s 8.5% Senior Secured Notes due 2020, (iii) the Indenture
dated as of August 22, 2012, as it may have been amended and supplemented from
time to time, governing CEOC’s 9% Senior Secured Notes due 2020 and (iv) the
Indenture dated as of February 15, 2013, as it may have been amended and
supplemented from time to time, governing CEOC’s 9% Senior Secured Notes due
2020.

“First Lien Professional Fees” means all reasonable and documented fees and
expenses of the First Lien Professionals incurred in their representation of
holders of First Lien Bond Debt in connection with the Company, from the date of
the First Lien Professionals’ respective retentions by such holders of First
Lien Bond Debt through and including the later of either (i) the termination of
this Agreement pursuant to Sections 8, 9, or 10 of this Agreement or (ii) the
Effective Date; provided that documentation of such First Lien Professional Fees
shall be summary in nature and shall not include billing detail that may be
subject to the attorney-client privilege or other similar protective doctrines.

“First Lien Professionals” means Kramer Levin Naftalis & Frankel LLP, Miller
Buckfire & Co., Breazeale, Sachse & Wilson, L.L.P., Ballard Spahr LLP, one
(1) special REIT counsel, and one (1) local counsel engaged by the Consenting
Creditors in connection with the Chapter 11 Cases, and such other legal,
consulting, financial, and/or other professional advisors as may be retained or
may have been retained from time to time by any of the Initial Consenting
Creditors with the prior written consent of the Company, which consent shall not
be unreasonably withheld.

“Forbearance Defaults” means defaults or Events of Default alleged in or in
connection with (a) the May 2014 Transactions, (b) the Services Transactions,
(c) the CEC Transactions, (d) the Incurrence Transactions, (e) the Restricted
Transactions, (f) the Caesars Cases, (g) the Caesars-Commenced Litigation, and
(h) any actions taken pursuant to and in compliance with the terms of this
Agreement.

“Forbearance Termination Event” has the meaning set forth in Section 3(a)
hereto.

“Incurrence Transactions” means the transactions consummated pursuant to, in
contemplation of, or in connection with the Incremental Facility Amendment and
Term B-7 Agreement, dated as of June 11, 2014, among CEC, Caesars Operating
Escrow LLC, the Incremental Lenders party thereto, Bank of America, N.A., Credit
Suisse AG, Cayman Islands Branch, and upon the assumption of the Term B-7 Loans,
CEOC.

 

6



--------------------------------------------------------------------------------

“Initial Consenting Creditor” means the Consenting Creditors who are the
following signatories hereto: (i) Brigade Capital Management, LP; (ii) DDJ
Capital Management, LLC; (iii) Elliott International, L.P.; (iv) Elliott
Associates, L.P.; (v) The Liverpool Limited Partnership; (vi) J.P. Morgan
Investment Management Inc.; (vii) JPMorgan Chase Bank, N.A.; and (viii) Pacific
Investment Management Company LLC.

“LS3” has the meaning set forth in the preamble hereof.

“LS5” has the meaning set forth in the preamble hereof.

“May 2014 Transactions” means the transactions consummated pursuant to, in
contemplation of, or in connection with the Transaction Agreement dated as of
March 1, 2014, as amended, by and among CEC, CEOC, Caesars License Company, LLC,
Harrah’s New Orleans Management Company, Corner Investment Company, LLC, 3535 LV
Corp., Parball Corporation, JCC Holding Company II, LLC, Caesars Acquisition
Company, and Caesars Growth Partners, LLC.

“Milestones” means those milestones set forth on Exhibit D hereto.

“MLSA” means that certain Management and Lease Support Agreement, as described
in the Restructuring Term Sheet.

“Non-First Lien Indentures” means the indentures governing CEOC’s (a) 10.00%
second-priority senior secured notes due 2015, (b) 10.00% second-priority senior
secured notes due 2018, (c) 12.75% second-priority senior secured notes due
2018, (d) 10.75% senior notes due 2016, (e) 10.75%/11.5% senior toggle notes due
2018, (f) 6.5% senior notes due 2016, and (g) 5.75% senior notes due 2017.

“Note Purchase and Support Agreement” means that certain agreement entered into
by CEC, CEOC, and certain holders of the 6.50% Senior Notes due 2016 and 5.7%
Notes due 2017, dated August 12, 2014.

“Outside Date” has the meaning set forth on Exhibit D hereto.

“Parties” has the meaning set forth in the preamble hereof.

“Person” means an individual, a partnership, a joint venture, a limited
liability company, a corporation, a trust, an unincorporated organization, a
group or any legal entity or association.

“Petition Date” means the date on which the Company commences the Chapter 11
Cases.

“Plan” means the joint prenegotiated chapter 11 plan of reorganization of the
Company through which the Restructuring will be effected (as amended,
supplemented, or otherwise modified from time to time), and which Plan must be
materially consistent with this Agreement and the Restructuring Term Sheet and
shall otherwise be reasonably acceptable to the Requisite Consenting Creditors
and the Company.

 

7



--------------------------------------------------------------------------------

“Qualified Marketmaker” means an entity that holds itself out to the public or
applicable private markets as standing ready in the ordinary course of business
to purchase from customers and sell to customers claims against the Company, in
its capacity as a dealer or market maker in claims against the Company.

“Requisite Consenting Creditors” means, as of any time of determination, the
Consenting Creditors holding greater than two-thirds of the aggregate amount of
all First Lien Bond Claims held at such time by all of the Consenting Creditors;
provided that any First Lien Bond Claims held by any of the Caesars Parties
and/or their respective Affiliates shall not be included in the foregoing
calculation.

“Restricted Transactions” means the transactions consummated pursuant to, in
contemplation of, or in connection with the Note Purchase and Support Agreement.

“Restructuring” has the meaning set forth in the recitals hereof.

“Restructuring Support Party” means each of (i) the Caesars Parties (other than
the Company), (ii) the Consenting Creditors, (iii) LS3, and (iv) LS5, together
with the respective Affiliates, subsidiaries, managed funds, representatives,
officers, directors, agents, and employees of each of the foregoing, in each
case to the extent controlled by such Restructuring Support Party.

“Restructuring Support Period” means the date commencing on the date this
Agreement becomes effective in accordance with Section 15 hereof and ending on
the earlier of (i) the date on which this Agreement is terminated with respect
to all Parties, and (ii) the Effective Date.

“Restructuring Term Sheet” has the meaning set forth in the recitals hereof.

“RSA Assumption Motion” has the meaning set forth on Exhibit D hereto.

“Securities Act” has the meaning set forth in Section 7(c) hereof.

“Services Transactions” means the transactions consummated pursuant to, in
contemplation of, or in connection with the Omnibus License and Enterprise
Services Agreement, dated May 20, 2014, by and among CES, CEOC, CERP, Caesars
Growth Properties Holdings, LLC, Caesars License Company, LLC, and Caesars
World, Inc.

“Termination Events” has the meaning set forth in Section 10 hereto.

“Transfer” has the meaning set forth in Section 12 hereto.

“Transferee” has the meaning set forth on Exhibit E hereto.

 

8



--------------------------------------------------------------------------------

“Trustee” has the meaning ascribed to it in the First Lien Indentures.

“Trustee Litigation” means the case captioned UMB Bank v. Caesars Entertainment
Corporation, et al., C.A. No. 10393-VCG (Del. Ch.).

(b) Rules of Construction. Other than as contained within Section 28, each
reference in this Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein”, or words of like import shall mean and be a reference to this
Agreement, the Restructuring Term Sheet, and the Cash Collateral Stipulation
taken as a whole.

2. Commitment of Restructuring Support Parties.

(a) Affirmative Covenants. Subject to the terms and conditions hereof, for the
duration of the Restructuring Support Period, each Restructuring Support Party
shall:

(i) negotiate in good faith the Definitive Documentation, in form and substance
consistent in all material respects with this Agreement (including the
Restructuring Term Sheet and all exhibits thereto, which, for the avoidance of
doubt, shall be binding on all the Parties upon the effectiveness of this
Agreement), and as otherwise reasonably acceptable to the Requisite Consenting
Creditors, the Company, and CEC (in respect of CEC, to the extent such
Definitive Documents could be reasonably expected to affect the interests of
CEC);

(ii) consent to those actions contemplated by this Agreement or otherwise
required to be taken to effectuate the Restructuring, including entering into
all documents and agreements necessary to consummate the Restructuring, in each
case, to which such Restructuring Support Party is to be a party;

(iii) support the Restructuring and vote in favor of the Plan, when properly
solicited to do so under the Bankruptcy Code, all Claims now or hereafter
beneficially owned by such Restructuring Support Party or for which it now or
hereafter serves as the nominee, investment manager, or advisor for beneficial
holders of Claims (and not withdraw or revoke its tender, consent, or vote with
respect to the Plan); provided that the foregoing may be waived by the Company
in its sole discretion; provided, further, that (x) such vote may be revoked
(and, upon such revocation, deemed void ab initio) by any of the Consenting
Creditors at any time following the termination of this Agreement with respect
to such Consenting Creditor, but only to the extent this Agreement has
terminated on account of a breach by a Party other than such Consenting
Creditor, it being understood and agreed that no Restructuring Support Party
shall enter into any arrangement whereby it transfers voting rights for the
purpose of avoiding any obligations under this Agreement, and (y) if this
Agreement (including the Restructuring Term Sheet) is amended in a manner that
would adversely affect a Consenting Creditor’s First Lien Bank Claim(s), such
Consenting Creditor (1) shall no longer be obligated to vote hereunder in
respect of any First Lien Bank Claim(s) and (2), to the extent such Consenting
Creditor has voted any First Lien Bank Claim(s) hereunder, shall be permitted to
revoke its vote in respect of such First Lien Bank Claim(s) (and upon such
revocation, such vote shall be deemed void ab initio).

 

9



--------------------------------------------------------------------------------

(iv) upon its execution of this Agreement, exercise its Put Option with respect
to OpCo New Common Stock as provided by the Restructuring Term Sheet, which
election shall be binding on such Restructuring Support Party and any Transferee
thereof; and

(v) support the mutual release and exculpation provisions to be provided in the
Plan.

(b) Negative Covenants. Subject to the terms and conditions hereof, for the
duration of the Restructuring Support Period, each Restructuring Support Party
shall not:

(i) seek, solicit, support, vote its Claims for, or consent to, an Alternative
Proposal; or

(ii) take any action materially inconsistent with the transactions expressly
contemplated by this Agreement, or that would materially delay or obstruct the
consummation of the Restructuring, including, without limitation, commencing, or
joining with any Person in commencing, any litigation or involuntary case for
relief under the Bankruptcy Code against the Company or CEC.

Subject in all respects as may otherwise be provided for under the applicable
documents governing the intercreditor relationships among the parties thereto,
nothing in this Agreement shall prohibit any Restructuring Support Party from
(x) appearing as a party-in-interest in any matter arising in the Chapter 11
Cases so long as such appearance and the positions advocated in connection
therewith are not inconsistent with this Agreement or the Restructuring, and do
not hinder, delay, or prevent consummation of the Restructuring, (y) taking or
directing any action relating to maintenance, protection, or preservation of any
collateral, to the extent such actions are not inconsistent with this Agreement,
and (z) enforcing any right, remedy, condition, consent, or approval requirement
under this Agreement or any Definitive Documentation entered into in connection
with the Restructuring; provided that, in each case, any such action is not
materially inconsistent with such Restructuring Support Party’s obligations
hereunder.

3. Consenting Creditors’ Forbearance.

(a) Until the earlier to occur of (i) the termination of this Agreement and
(ii) the occurrence of any Event of Default (other than any Forbearance Default)
that continues for five (5) consecutive Business Days after notice thereof from
the Trustee to the Company (each of clause (i) and clause (ii), a “Forbearance
Termination Event”), each Consenting Creditor agrees to forbear from exercising
its default-related rights and remedies (as well as any setoff rights and
remedies) under the First Lien Indentures or applicable law, against the Company
and CEC and, with respect to each, their property and interests in property.

(b) Upon the occurrence of a Forbearance Termination Event, the agreement of the
Consenting Creditors hereunder to forbear from exercising rights and remedies in
respect of the Forbearance Defaults, shall immediately terminate without
requirement of any demand, presentment, protest, or notice of any kind, all of
which the Company hereby waives (to the extent permitted by applicable law).

 

10



--------------------------------------------------------------------------------

(c) The Company agrees that, upon the occurrence of, and at any time after the
occurrence of, a Forbearance Termination Event, the Consenting Creditors or the
Collateral Agent or the Trustee, as applicable, may proceed, subject to the
terms of the First Lien Bank Documents, the First Lien Indentures, and
applicable law, to exercise any or all rights and remedies under the First Lien
Bank Documents, the First Lien Indentures, applicable law, and/or in equity,
including, without limitation, the rights and remedies on account of the
Forbearance Defaults, all of which rights and remedies are fully reserved.

(d) The Caesars Parties agree that, prior to the termination of this Agreement
with respect to any particular Consenting Creditor, the Caesars Parties shall
not commence any litigation or interpose any claim arising from or in any way
related to the First Lien Bond Debt against any such Consenting Creditor. The
Consenting Creditors agree that, prior to the termination of this Agreement with
respect to any particular Caesars Party, the Consenting Creditors shall not
commence any litigation or interpose or join in any claim arising from or in any
way relating to the First Lien Bond Debt against any such Caesars Party,
including, without limitation, in connection with any of the Caesars Cases or
the Trustee Litigation.

(e) For the avoidance of doubt, and notwithstanding anything herein, the
forbearance set forth in this Section 3 shall not constitute a waiver with
respect to any defaults or any events of defaults under the First Lien
Indentures and shall not bar any Consenting Creditor from filing a proof of
claim or taking action to establish the amount of such Claim.

(f) Anything in this Agreement or otherwise notwithstanding, (i) the Trustee
Litigation may proceed unaffected by this Agreement, including, without
limitation, all Parties to this Agreement may take any and all actions, make any
and all omissions, give any and all directions and/or instructions, file any and
all papers and documents, provide any and all evidence, raise and/or prosecute
any and all claims and defenses, and otherwise act (or omit to act) in
connection with or in reference to the Trustee Litigation as they may elect in
their sole and absolute discretion, and all Parties to this Agreement hereby
reserve all of their respective rights, powers, and remedies in connection with
or in reference to the Trustee Litigation; and (ii) each of the Parties to this
Agreement hereby agrees not to allege, assert directly or indirectly, plead,
raise by claim or defense, challenge, or otherwise contend that the rights,
powers, or remedies of any Party or trustee in connection with or in reference
to the Trustee Action are in any manner restricted, limited, or otherwise
prejudiced due to the existence of this Agreement or anything contained in this
Agreement, and nothing contained in this Agreement shall be admissible for any
such purpose. Notwithstanding the foregoing, the Consenting Creditors agree that
if and only if the Petition Date occurs, then upon the occurrence of such
Petition Date, they (x) shall not seek to modify or otherwise oppose the
imposition of the automatic stay under Section 362 of the Bankruptcy Code until
the earlier of (i) the termination of this Agreement and (ii) the Effective Date
and (y) to the extent a Consenting Creditor has directed the Trustee in
connection with the Trustee Litigation, such Consenting Creditor shall direct
the Trustee to agree to a consensual stay of the Trustee Litigation commencing
upon the Petition Date and expiring upon the termination of this Agreement.

 

11



--------------------------------------------------------------------------------

4. Withdrawal of Litigation and Tolling.

(a) Subject to Section 4(e) hereof, prior to the Petition Date, (i) the Company
and CEC will dismiss without prejudice, or otherwise stay, the claims asserted
against EMC in the Caesars-Commenced Litigation (and, for the avoidance of
doubt, shall not attempt to or otherwise cause the retraction revocation or
termination of the dismissal during the term of this Agreement) (provided,
however, that the Company and CEC may pursue all claims in the Caesars-Commenced
Litigation against any entity that is not an affiliate of EMC, directly or
indirectly controlled or managed by Elliott Management Corporation or its
Affiliates, or a Consenting Creditor), and (ii) within two (2) business days of
such dismissal, EMC will withdraw, without prejudice, its pending motion to
dismiss (and, for the avoidance of doubt, shall not attempt to or otherwise
cause the retraction revocation or termination of the withdrawal during the term
of this Agreement). No Caesars Party shall, during the term of this Agreement,
prosecute or pursue against EMC any of the claims asserted against EMC in the
Caesars-Commenced Litigation or any similar or related claims.

(b) Subject to Section 4(e) hereof, upon the termination of this Agreement with
respect to the Company, CEC, and EMC, the agreements between the Company, CEC,
and EMC in respect of the Caesars-Commenced Litigation as set forth above shall
immediately terminate.

(c) [Reserved.]

(d) The Caesars Parties acknowledge and agree that the time from the date hereof
through and including the date that is five (5) Business Days after the date
that this Agreement has been terminated with respect to all Parties shall not be
counted for purposes of determining whether any litigation commenced or claim
interposed by any of the Consenting Creditors, the Trustee, or the Collateral
Agent against any Caesars Party, which litigation or claim relates in any way to
the Company or its Affiliates (including, but not limited to, any claims
relating to any transaction by or among, or approved by, the Caesars Parties),
was commenced or interposed within the applicable statute of limitations or in
compliance with any other rule or doctrine of timeliness. If any Caesars Party
commences any litigation or asserts any claim against any particular Consenting
Creditor, which litigation or claim relates to or arises from the First Lien
Indentures or any matters at issue in the Caesars-Commenced Litigation
(including but not limited to the assertion of claims by the Company or CEC
against EMC in the Caesars-Commenced Litigation), the time between the date
hereof through and including the date that is five (5) Business Days after the
date that this Agreement has been terminated with respect to such Consenting
Creditor shall not be counted for purposes of determining whether any such
litigation was commenced or claim interposed within the applicable statute of
limitations or in compliance with any similar rule or doctrine of timeliness.

(e) Notwithstanding anything in this Section 4 to the contrary, in the event
that EMC does not become Party to this Agreement as a Consenting Creditor by the
date that is two (2) Business Days after the date hereof, Section 4(a) and 4(b)
shall be of no effect and Section 4(c) shall be deemed amended such that it
shall not apply with respect to claims held by Caesars against EMC.

 

12



--------------------------------------------------------------------------------

5. Covenants of Caesars Parties.

(a) Affirmative Covenants of the Caesars Parties. Subject to the terms and
conditions hereof, for the duration of the Restructuring Support Period, each of
the Caesars Parties shall:

(i) (A) support and complete the Restructuring and all transactions contemplated
under the Restructuring Term Sheet and this Agreement, in accordance with the
Milestones, (B) negotiate in good faith the Definitive Documentation necessary
to effectuate the Restructuring, on the terms and subject to the conditions set
forth in this Agreement, (C) use its commercially reasonable efforts to obtain
any and all required governmental, regulatory, licensing, or other approvals
(including, without limitation, any necessary third-party consents) necessary to
the implementation or consummation of the Restructuring; (D) use its
commercially reasonable efforts to lift or otherwise reverse the effect of any
injunction or other order or ruling of a court or regulatory body that would
impede the consummation of a material aspect of the Restructuring, and
(E) operate the Company in the ordinary course consistent with industry practice
and the operations contemplated pursuant to the Company’s business plan, taking
into account the Restructuring and the commencement of the Chapter 11 Cases;

(ii) promptly notify or update the Consenting Creditors upon becoming aware of
any of the following occurrences: (A) an additional person becomes a Consenting
Creditor after the date of this Agreement; (B) a Termination Event has occurred;
(C) any person has challenged the validity or priority of, or has sought to
avoid, any lien securing the First Lien Bond Debt pursuant to a pleading filed
with the Bankruptcy Court or another forum of competent jurisdiction;
(D) material developments, negotiations, or proposals relating to the
Caesars-Commenced Litigation, the Caesars Cases, the Forbearance Defaults, and
any other case or controversy that may be commenced against such Caesars Party
in a court of competent jurisdiction or brought before a state or federal
regulatory, licensing, or similar board, authority, or tribunal that would
reasonably be expected to materially impede or prevent consummation of the
Restructuring; and

(iii) unless the Caesars Party obtains the prior written consent of a Consenting
Creditor: (x) use the information regarding any Claims owned at any time by such
Consenting Creditor (the “Confidential Claims Information”) solely in connection
with this Agreement (including any disputes relating thereto); and (y) except as
required by law, rule, or regulation or by order of a court or as requested or
required by the Securities and Exchange Commission or by any other federal or
state regulatory, judicial, governmental, or supervisory authority or body, keep
the Confidential Claims Information strictly confidential and not disclose the
Confidential Claims Information to any other Person; provided, however, that the
Caesars Parties may combine the Confidential Claims Information provided to the
Caesars Parties by a Consenting Creditor with the corresponding data provided to
the Company by the Consenting Creditors and freely disclose such combined data
on an aggregate basis. In the event that any of the Caesars Parties is required
(by law, rule, regulation, deposition, interrogatories, requests for information
or documents in legal or administrative proceedings, subpoena, civil
investigative demand or other similar process, or by any governmental, judicial,
regulatory, or supervisory body) to disclose the Confidential Claims Information
or the contents thereof, the Caesars Parties shall, to the extent legally
permissible, provide affected Consenting Creditors with prompt notice

 

13



--------------------------------------------------------------------------------

of any such request or requirement so that such Consenting Creditors may seek a
protective order or other appropriate remedy and/or waive compliance with the
provisions of this section. If, in the absence of a protective order or other
remedy or the receipt of a waiver from a Consenting Creditor, a Caesars Party
believes that it is nonetheless, following consultation with counsel, required
to disclose the Confidential Claims Information, such Caesars Party may disclose
only that portion of the Confidential Claims Information that it believes,
following consultation with counsel, it is required to disclose, provided that
it exercises reasonable efforts to preserve the confidentiality of the
Confidential Claims Information, including, without limitation, by marking the
Confidential Claims Information “Confidential – Attorneys’ Eyes Only” and by
reasonably cooperating with the affected Consenting Creditor to obtain an
appropriate protective order or other reliable assurance that confidential and
attorneys’ eyes only treatment will be accorded the Confidential Claims
Information. In no event shall this Agreement be construed to impose on a
Consenting Creditor an obligation to disclose the price for which it acquired or
disposed of any Claim. The Caesars Parties’ obligations under this
Section 5(a)(iii) shall survive termination of this Agreement.

(b) Negative Covenants of the Caesars Parties. Subject to the terms and
conditions hereof, for the duration of the Restructuring Support Period, each of
the Caesars Parties (except with the prior written consent of the Requisite
Consenting Creditors) shall not, directly or indirectly:

(i) take any action to solicit, initiate, encourage, or assist the submission of
an Alternative Proposal; provided that this Section 5(b)(i) shall not apply to
the Company after the Petition Date. If any Caesars Party receives a proposal or
expression of interest in undertaking an Alternative Proposal, so long as the
Consenting Creditors have agreed to comply with any applicable confidentiality
restrictions related thereto (it being understood that CEC will not require any
confidentiality restrictions that are in addition to the confidentiality
restrictions set forth in any non-disclosure agreement between (1) any
Consenting Creditor and the Company, or (2) the First Lien Professionals and the
Company, that is in effect on the date hereof), the Caesars Party shall promptly
notify the First Lien Professionals of the receipt of such proposal or
expression of interest, with such notice to include the identity of the Person
or group of Persons involved as well as the terms of such Alternative Proposal;
it being acknowledged and agreed that, without limiting the restrictions imposed
on the Company pursuant to this Section 5(b)(i), the Company may pursue such
Alternative Proposal (including by facilitating diligence in connection with
such Alternative Proposal) in accordance with the Company’s fiduciary duties as
set forth by Section 20 hereof;

(ii) (A) publicly announce its intention not to pursue the Restructuring;
(B) suspend or revoke the Restructuring; or (C) execute any agreements,
instruments, or other documents (including any modifications or amendments to
any material Definitive Documentation necessary to effectuate the Restructuring)
that, in whole or in part, are not substantially consistent with this Agreement,
or are not otherwise reasonably acceptable to the Requisite Consenting Creditors
and the Company; or

(iii) take any action or omit to take any action, or incur, enter into, or
suffer any transaction, arrangement, condition, matter, or circumstance, that
(in any such case) materially impairs, or would reasonably be expected to
materially impair, the ability of CEC to perform its obligations under the MLSA
relative to its ability to perform its obligations under the MLSA as of the date
of this Agreement (after giving effect to the consummation of the Restructuring
as if the Restructuring had been consummated on the date of this Agreement).

 

14



--------------------------------------------------------------------------------

In the event the Company receives and determines to pursue an Alternative
Proposal in an exercise of its fiduciary duties as set forth by Section 20
hereof, the Company shall promptly notify the Consenting Creditors of the
existence and material terms of such Alternative Proposal; provided that the
Company may withhold the material terms of such Alternative Proposal from any
Consenting Creditor(s) who do not agree to applicable reasonable and customary
confidentiality restrictions with respect thereto and/or who are in breach of
this Agreement. After receipt of the material terms of such Alternative
Proposal, the Requisite Consenting Creditors shall have three (3) Business Days
after notice by the Company to propose changes to the terms of this Agreement,
including the Restructuring Term Sheet and any exhibits thereto. The Company
shall keep the Consenting Creditors informed of any amendments, modifications or
developments with respect to such Alternative Proposal and any material
information related to such Alternative Proposal, and, to the extent an
Alternative Proposal is amended in any material respect, the Requisite
Consenting Creditors shall have three (3) Business Days from any such amendment
to propose changes to the terms of this Agreement.

For the avoidance of doubt, the covenants set forth in this Section 5 are in
addition to, and not in lieu of, any covenants, obligations, or agreements of
CEC contained in the Guaranty and Pledge Agreement, all of which covenants,
obligations and agreements of CEC contained in the Guaranty and Pledge Agreement
are hereby ratified and confirmed in all respects and shall survive and continue
in full force and effect.

(c) Additional Covenants in Respect of CES. The Company and CEC shall use
commercially reasonable efforts to cause, subject to the terms and conditions
hereof and for the duration of the Restructuring Support Period, CES (except
with the prior written consent of the Requisite Consenting Creditors) (i) to
operate its business in the ordinary course, and (ii) to preserve and maintain
intact all material assets, properties, and other interests (including, without
limitation, intellectual property interests and intangible assets, such as
reward programs and customer lists) that are currently owned, licensed, used, or
enjoyed by the Company.

(d) Additional Affirmative Covenants of the Company. Subject to the terms and
conditions hereof, for the duration of the Restructuring Support Period, the
Company shall:

(i) to the extent permitted by the Bankruptcy Court and applicable law, cause
the signature pages attached to this Agreement to be redacted to the extent this
Agreement is filed on the docket maintained in the Chapter 11 Cases, posted on
the Company’s website, or otherwise made publicly available;

(ii) to the extent not otherwise paid in connection with the Chapter 11 Cases
(including pursuant to any debtor-in-possession financing or the Cash Collateral
Stipulation), promptly pay in cash (A) upon the execution of this Agreement by
the Company, all accrued First Lien Fees and Expenses for which invoices or
receipts are furnished by the First Lien Professionals and/or Consenting
Creditors, (B) following the execution of this Agreement by the Company and
prior to the Petition Date, all First Lien Fees and Expenses for which

 

15



--------------------------------------------------------------------------------

invoices or receipts are furnished by the First Lien Professionals and/or
Consenting Creditors, and (C) after the Petition Date, subject to the Bankruptcy
Court’s approval of the Company’s use of Cash Collateral, all unpaid First Lien
Fees and Expenses incurred after the date of this Agreement from time to time,
in any event within ten (10) Business Days of delivery to the Company of any
applicable invoice or receipt, which shall be in compliance with any order of
the Bankruptcy Court and payment of which shall be authorized pursuant to the
Cash Collateral Stipulation. For the avoidance of doubt, invoices on account of
First Lien Professional Fees shall contain summary detail of services performed
to enable the Company to determine the reasonableness of such First Lien
Professional Fees. The Company’s obligations to pay the First Lien Professional
Fees shall not be affected or reduced by the payment of any First Lien
Professional Fees by any holder of First Lien Bond Debt, irrespective of whether
such holder remains a holder of First Lien Bond Debt as of the date of this
Agreement or is a Consenting Creditor; and

(iii) within five (5) Business Days after satisfaction of the conditions to
effectiveness of this Agreement set forth in Section 15 hereof, the Company
shall enter into amended account control agreements with respect to the Deposit
Accounts preventing the withdrawal of funds outside of the ordinary course of
business from such Deposit Accounts, and the Company agrees that during such
five (5) Business Day period, it shall not remove any funds from the Deposit
Accounts outside of the ordinary course of business; provided that such account
control agreements shall automatically revert back to the form of account
control agreements in existence immediately prior to the execution of this
Agreement upon the termination of this Agreement on account of the breach of
this Agreement by one or more Consenting Creditors holding in the aggregate more
than 5.0% of the First Lien Bond Claims held by all Consenting Creditors at the
time of such breach (other than a breach by any Caesars Party or any of their
Affiliates); provided further that such control agreements shall still
automatically revert on account of a breach of this Agreement by one or more
Consenting Creditors holding in the aggregate less than 5.0% of First Lien Bond
Claims held by all non-breaching Consenting Creditors at the time of such breach
(other than a breach by any Caesars Party or any of its Affiliates) if aggregate
First Lien Bond Claims held by Consenting Creditors with power to vote in favor
of the Plan is less than 2/3 plus one dollar of all First Lien Bond Debt
(measured by notional value) or such breach otherwise would have a material
adverse effect on the Restructuring.

(e) Additional Negative Covenants of the Company. Subject to the terms and
conditions hereof, for the duration of the Restructuring Support Period, the
Company (except with the prior written consent of the Requisite Consenting
Creditors) shall not, directly or indirectly:

(i) take any action in connection with the Restructuring that violates this
Agreement;

(ii) (A) redeem, purchase or acquire, or offer to acquire any shares of, or any
options, warrants, conversion privileges, or rights of any kind to acquire any
shares of, any of its capital stock or other equity interests, or (B) issue,
sell, pledge, dispose of, or grant or incur any encumbrance on, any shares of,
or any options, warrants, conversion privileges, or rights of any kind to
acquire any shares of, any of its capital stock or other equity interests (other
than issuances of equity interests upon the exercise, exchange, or conversion of
options, warrants, or other conversion privileges that are outstanding as of the
date hereof and only in accordance with the terms of such options, warrants, or
other conversion privileges as in effect on the date hereof);

 

16



--------------------------------------------------------------------------------

(iii) to the extent it would materially impair the rights of the Consenting
Creditors and the Company’s ability to consummate the Restructuring, and other
than as required by the Plan, amend or propose to amend its respective
certificate or articles of incorporation, bylaws, or comparable organizational
documents;

(iv) to the extent it would materially impair the rights of the Consenting
Creditors, (A) split, combine or reclassify any outstanding shares of its
capital stock or other equity interests, or (B) declare, set aside or pay any
dividend or other distribution payable in cash, stock, property, a combination
thereof, or otherwise with respect to any of its capital stock or other equity
interests or any capital stock or other equity interests of any other Person;

(v) pay or make any payment, transfer, or other distribution (whether in cash,
securities, or other property) of or in respect of principal of or interest on
any funded indebtedness of the Company that either (A) is expressly subordinate
in right of payment to the First Lien Bond Debt or (B) secured by an interest in
collateral, which interest is subordinate in priority to that securing any of
the First Lien Bond Debt, or any payment or other distribution (whether in cash,
securities, or other property), including any sinking fund or similar deposit,
on account of the purchase, redemption, retirement, acquisition, cancellation,
or termination in respect of any such funded indebtedness that is not
contemplated by the Restructuring Term Sheet; or

(vi) enter into any proposed settlement (other than as contemplated by this
Agreement and the Restructuring or as previously disclosed to the First Lien
Professionals prior to the date hereof) of any claim, litigation, dispute,
controversy, cause of action, proceeding, appeal, determination, investigation,
matter, or otherwise that will materially impair the Company’s ability to
consummate the Restructuring.

(f) The Company acknowledges that it has reviewed this Agreement and has decided
to enter into this Agreement on the terms and conditions set forth herein and in
the Restructuring Term Sheet in the exercise of its fiduciary duties.

6. Mutual Representations, Warranties and Covenants.

(a) Each of the Parties, severally and not jointly, represents and warrants to
each other Party that the following statements are true, correct, and complete
as of the date hereof (or the date that a Transferee becomes a Party):

(i) it is validly existing and in good standing under the laws of the state of
its organization, and this Agreement is a legal, valid, and binding obligation
of such Party, enforceable against it in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium, or other similar laws relating to or limiting creditors’ rights
generally or by equitable principles relating to enforceability;

 

17



--------------------------------------------------------------------------------

(ii) except as expressly provided in this Agreement or in the Bankruptcy Code
(if applicable) or as may be required for disclosure by the Securities and
Exchange Commission, no material consent or approval of, or any registration or
filing with, any other Person is required for it to carry out the Restructuring
contemplated by, and perform its obligations under, this Agreement;

(iii) except as expressly provided in this Agreement or the Bankruptcy Code (if
applicable), it has all requisite organizational power and authority to enter
into this Agreement and to carry out the Restructuring contemplated by, and
perform its obligations under, this Agreement;

(iv) the execution and delivery by it of this Agreement, and the performance of
its obligations hereunder, have been duly authorized by all necessary
organizational action on its part;

(v) it has been represented by counsel in connection with this Agreement and the
transactions contemplated by this Agreement; and

(vi) the execution, delivery, and performance by such Party of this Agreement
does not and will not (1) violate any provision of law, rule, or regulation
applicable to it or any of its subsidiaries or its charter or bylaws (or other
similar governing documents) or those of any of its subsidiaries, (2) conflict
with, result in a breach of, or constitute (with or without notice or lapse of
time or both) a default under any material debt for borrowed money to which it
or any of its subsidiaries is a party, or (3) violate any order, writ,
injunction, decree, statute, rule, or regulation; provided that, (x) the
foregoing shall not apply with respect to the Company on account of any defaults
arising from the commencement of the Chapter 11 Cases or the pendency of the
Restructuring and (y) for the avoidance of doubt, but without limiting the
Company’s obligations pursuant to Section 5(b)(i) hereof, nothing in this
Section 6(a)(vi) shall, or shall be deemed to, waive, limit, or otherwise impair
the Company’s ability to exercise its fiduciary duties as set forth by
Section 20 hereof, but subject, in all events, to Section 20(b) hereof prior to
the Petition Date.

(b) The Caesars Parties represent and warrant to the Restructuring Support
Parties that there are no pending agreements (oral or written), understandings,
negotiations, or discussions with respect to any Alternative Proposal.

(c) Each Caesars Party, severally and not jointly, on behalf of itself and its
Affiliates, represents, warrants and covenants that it has not offered, and will
not offer any Additional Bank Consideration or Additional Bond Consideration to
any holder of First Lien Bank Debt or First Lien Bond Debt, respectively,
without making such Additional Bank Consideration or Additional Bond
Consideration available to Consenting Creditors on a pro rata basis in the
manner contemplated in Section 34 in this Agreement.

 

18



--------------------------------------------------------------------------------

7. Ownership of Claims. Each Claim Holder, severally and not jointly, represents
and warrants as follows:

(a) as of the date of this Agreement, it (i) is either (A) the sole beneficial
owner of the principal amount of Claims set forth below its signature hereto, or
(B) has sole investment or voting discretion with respect to the principal
amount of Claims set forth below its signature hereto and has the power and
authority to bind the beneficial owner(s) of such Claims to the terms of this
Agreement, (ii) has full power and authority to act on behalf of, vote, and
consent to matters concerning such Claims and dispose of, exchange, assign, and
transfer such Claims, and (iii) holds no Claims (other than potential causes of
action or litigation claims, contingent, unmatured or unliquidated claims, or
claims for interest or fees arising under or in connection with any indenture,
credit agreement, or other credit document) that are not identified below its
signature hereto; in each case except as this provision may be specifically
waived, in writing by the Company;

(b) other than pursuant to this Agreement, such Claims that are subject to
Section 7(a) hereof are free and clear of any pledge, lien, security interest,
charge, claim, equity, option, proxy, voting restriction, right of first refusal
or other limitation on disposition or encumbrance of any kind, that would
adversely affect in any way such Consenting Creditor’s performance of its
obligations contained in this Agreement at the time such obligations are
required to be performed; and

(c) (i) it is either (A) a qualified institutional buyer as defined in Rule 144A
of the Securities Act, (B) an institutional accredited investor (as defined in
Rule 501(a)(1), (2), (3), or (7) under the Securities Act of 1933, as amended
(the “Securities Act”), (C) a non-U.S. person under Regulation S under the
Securities Act, or (D) the foreign equivalent of (A) or (B) above, and (ii) any
securities of any Caesars Party acquired by the applicable Claim Holder in
connection with the Restructuring will have been acquired for investment and not
with a view to distribution or resale in violation of the Securities Act.

8. Termination by Consenting Creditors. (i) The Requisite Consenting Creditors
may terminate this Agreement and (ii) CEC, other than with respect to
Sections 8(i) and 8(k), may terminate this Agreement (each, a “Creditor
Termination Right”), in each case, upon delivery of written notice to the
Company in accordance with Section 26 hereof at any time after the occurrence
of, and during the continuation of, any of the following events (each, a
“Creditor Termination Event”):

(a) the breach by any of the Caesars Parties, LS3, or LS5 of any of their
obligations, representations, warranties, or covenants set forth in this
Agreement in any material respect, which breach remains uncured for a period of
five (5) consecutive Business Days after the receipt by such breaching Party and
the Company of written notice of such breach from the Requisite Consenting
Creditors or CEC, as the case may be; provided that for the avoidance of doubt,
CEC may not exercise a Creditor Termination Right arising from its own breach,
or that of LS3 or LS5, of any obligation, representation, warranty, or covenant
set forth in this Agreement;

 

19



--------------------------------------------------------------------------------

(b) the issuance, promulgation, or enactment by any governmental entity,
including any regulatory or licensing authority or court of competent
jurisdiction, of any statute, regulation, ruling or order declaring this
Agreement or any material portion hereof to be unenforceable or enjoining or
otherwise restricting the consummation of a material portion of the
Restructuring (including with respect to the regulatory approvals or tax
treatment contemplated by the Restructuring), which action remains uncured for a
period of five (5) consecutive Business Days after the receipt by the Company
and the Consenting Creditors of written notice of such event;

(c) a trustee under section 1104 of the Bankruptcy code or an examiner (with
expanded powers beyond those set forth in section 1106(a)(3) and (4) of the
Bankruptcy Code) shall have been appointed in the Chapter 11 Cases;

(d) the Chapter 11 Cases are converted to cases under chapter 7 of the
Bankruptcy Code or the Chapter 11 Cases shall have been dismissed, in each case,
by order of the Bankruptcy Court, which order has not otherwise been stayed;

(e) if any of the Definitive Documentation necessary to effectuate the
Restructuring (including any amendment or modification thereof) filed with the
Bankruptcy Court or otherwise finalized, or has become effective, shall contain
terms and conditions that are not materially consistent with this Agreement or
shall otherwise not be on terms reasonably acceptable to the Requisite
Consenting Creditors, the Company, and CEC, and such material inconsistency
remains uncured for a period of five (5) consecutive Business Days after the
receipt by the Company and the Consenting Creditors of written notice of such
material inconsistency;

(f) a Caesars Party, LS3, LS5, or any of their respective Affiliates files any
motion or pleading with the Bankruptcy Court that is not substantially
consistent with this Agreement and such motion or pleading has not been
withdrawn within two (2) Business Days of each of the Company’s and the
applicable filing Party’s receiving written notice from the Requisite Consenting
Creditors that such motion or pleading is materially inconsistent with this
Agreement, unless such motion or pleading does not seek, and could not result
in, relief that would have any adverse impact on the interest of holders of
First Lien Bond Claims in connection with the Restructuring; provided that CEC
may only terminate this Agreement pursuant to this Section 8(f) if CEC is
materially and adversely affected by such motion or pleading;

(g) the Company executes a letter of intent (or similar document) stating its
intention to pursue an Alternative Proposal;

(h) other than pursuant to any relief sought by the Company that is not
materially inconsistent with its obligations hereunder, the Bankruptcy Court
grants relief terminating, annulling, or modifying the automatic stay (as set
forth in section 362 of the Bankruptcy Code) with regard to any assets of the
Company having an aggregate fair market value in excess of $5,000,000 without
the written consent of the Requisite Consenting Creditors;

(i) the Company fails to satisfy or comply with any Milestone;

 

20



--------------------------------------------------------------------------------

(j) the occurrence of the Outside Date if all of the material transactions
contemplated hereby have not been consummated; or

(k) any Caesars Party commences an action to challenge the validity or priority
of, or to avoid, the liens on any asset or assets comprising any material
portion of the collateral securing the First Lien Bond Debt.

9. Mutual Termination. This Agreement may be terminated by mutual agreement
among (a) the Caesars Parties, and (b) the Requisite Consenting Creditors.

10. Company Termination Events. This Agreement may be terminated by delivery to
the other Parties of a written notice, delivered in accordance with Section 26
of this Agreement, by (i) the Company upon the occurrence of any of the
following events (each a “Company Termination Event,” and together with the
Creditor Termination Events, the “Termination Events”) and (ii) CEC upon the
occurrence of a Company Termination Event listed in Section 10(e):

(a) the breach by any Restructuring Support Party of any of the obligations,
representations, warranties, or covenants of such Restructuring Support Party
set forth in this Agreement in any respect that materially and adversely affects
the Company’s interests in connection with the Restructuring, which breach
remains uncured for a period of five (5) consecutive Business Days after the
receipt by such breaching Restructuring Support Party from the Company of
written notice of such breach; provided that, with respect to a breach by one or
more Consenting Creditors, the foregoing shall apply only if (x) such breaching
Consenting Creditor(s) hold(s) in excess of 5.0% of First Lien Bond Claims held
by all Consenting Creditors, (y) non-breaching Consenting Creditors with power
to vote in favor of the Plan do not then hold at least 2/3 plus one dollar of
First Lien Bond Debt (measured by notional value), or (z) such breach would
otherwise have a material adverse effect on the Restructuring;

(b) the issuance, promulgation, or enactment by any governmental entity,
including any regulatory or licensing authority or court of competent
jurisdiction, of any statute, regulation, ruling or order declaring this
Agreement or any material portion hereof to be unenforceable or enjoining or
otherwise restricting the consummation of a material portion of the
Restructuring (including with respect to the regulatory approvals or tax
treatment contemplated by the Restructuring), which action remains uncured for a
period of five (5) consecutive Business Days after the receipt by the Company
and the Consenting Creditors of written notice of such event; provided that the
Caesars Parties have otherwise complied with their obligations under
Section 5(a)(i)(D) of this Agreement;

(c) the exercise by the Company of its fiduciary duties as set forth by
Section 20 hereof (the “Fiduciary Out”), but without limiting the Company’s
obligations pursuant to Section 5(b)(i) hereof;

(d) any Party other than the Company and its Affiliates files any motion or
pleading with the Bankruptcy Court that is not substantially consistent with
this Agreement and such motion or pleading has not been withdrawn or corrected
within seven (7) Business Days of such Party receiving written notice from the
Company that such motion or pleading is materially inconsistent with this
Agreement, or CEC and/or any of its Affiliates (other than the Company) obtains
relief with respect to any motion or pleading with the Bankruptcy Court that is
not substantially consistent with this Agreement;

 

21



--------------------------------------------------------------------------------

(e) if at least 2/3 of First Lien Bond Debt (measured by notional value) plus
one dollar is not beneficially owned or controlled, with power to vote in favor
of the Plan, by Consenting Creditors as of the Petition Date;

(f) if any of the Definitive Documentation (including any amendment or
modification thereof) is filed with the Bankruptcy Court or otherwise finalized,
or has become effective, shall contain terms and conditions that are not
substantially consistent with this Agreement or shall otherwise not be on terms
reasonably acceptable to the Company, and such material inconsistency remains
uncured for a period of five (5) consecutive Business Days after the receipt by
the Restructuring Support Parties of written notice of such material
inconsistency; or

(g) the Effective Date has not occurred by the Outside Date.

11. Termination.

(a) No Party may exercise any of its respective termination rights as set forth
in Section 8 or Section 10 hereof, as applicable, if such Party has failed to
perform or comply in all material respects with the terms and conditions of this
Agreement (unless such failure to perform or comply arises as a result of
another Party’s actions or inactions), with such failure to perform or comply
causing, or resulting in, the occurrence of the Termination Event specified
herein.

(b) Upon the termination of this Agreement pursuant to Section 8, Section 9, or
Section 10 hereof, all Parties shall be released from their commitments,
undertakings, and agreements under or related to this Agreement, and there shall
be no liability or obligation on the part of any Party. Upon the termination of
this Agreement pursuant to Section 34 hereof, the terminating Consenting
Creditor shall be released from its commitments, undertakings, and agreements
under or relating to this Agreement, and there shall be no liability or
obligation on the part of such Consenting Creditor. Notwithstanding anything
herein to the contrary, the termination of this Agreement by a Consenting
Creditor under Section 34 hereof shall not be deemed a termination of this
Agreement for purposes of the Backstop Commitment Agreement.

(c) Notwithstanding Section 11(b) hereof, in no event shall any termination of
this Agreement relieve a Party from (i) liability for its breach or
non-performance of its obligations hereunder prior to the termination date,
including but not limited to CEC’s and the Company’s obligations to pay the
First Lien Professional Fees, and (ii) obligations under this Agreement which by
their terms expressly survive a termination date; provided, however, that,
notwithstanding anything to the contrary contained herein, any Termination Event
(including any automatic termination) may be waived in accordance with the
procedures established by Section 14 hereof, in which case such Termination
Event so waived shall be deemed not to have occurred, this Agreement
consequently shall be deemed to continue in full force and effect, and the
rights and obligations of the Parties shall be restored, subject to any
modification set forth in

 

22



--------------------------------------------------------------------------------

such waiver. Upon a Termination Event that releases a Consenting Creditor from
its commitments, undertakings, and agreements under or related to this Agreement
(as set forth in Section 11(b)), unless otherwise agreed to in writing by such
Consenting Creditor, any and all votes, approvals, or consents delivered by such
Consenting Creditor and, as applicable, its Affiliates, subsidiaries, managed
funds, representatives, agents, and employees in connection with the
Restructuring prior to such termination date shall be deemed, for all purposes,
to be null and void from the first instance and shall not be considered or
otherwise used in any manner by the Company.

12. Transfer of Claims. The Restructuring Support Parties agree, with the
exception of the permitted transfers and purchases enumerated in (a) and
(b) below, that no Restructuring Support Party will, directly or indirectly,
sell, contract to sell, give, assign, hypothecate, pledge, encumber, grant a
security interest in, offer, sell any option or contract to purchase, or
otherwise transfer or dispose of, any economic, voting or other rights in or to,
by operation of law or otherwise (collectively, “Transfer”), all or any portion
of its First Lien Bond Claims or First Lien Bank Claims now or hereafter owned,
and no such Transfer will be effective, unless the transferee executes and
provides to the Company and counsel to the Consenting Creditors a transfer
agreement in the form attached hereto as Exhibit E within two (2) Business Days
of the execution of an agreement (or trade confirmation) in respect of such
Transfer. For the avoidance of doubt, the Caesars Parties agree that any such
transfer agreement shall be included in the definition of “Confidential Claims
Information” in Section 5(a)(iii) hereof. In addition to the foregoing Transfer,
the following Transfers shall be permitted:

(a) any Transfer by one Consenting Creditor to an Affiliate of such Consenting
Creditor or one or more of its affiliated funds or an affiliated entity or
entities with a common investment advisor or investment manager (in each case,
other than portfolio companies); provided that, for the avoidance of doubt, any
transferee under this Section 12(a) shall be deemed a Consenting Creditor for
purposes of this Agreement, effective as of the date of the Transfer, and any
transferor under this Section 12(a) shall remain liable in all respects for any
breach of this Agreement by such transferee; and

(b) any Transfer by one Consenting Creditor to another Consenting Creditor.

Any Transfer of any Restructuring Support Party’s First Lien Bond Claims or
First Lien Bank Claims that does not comply with the foregoing shall be deemed
void ab initio; provided, however, for the avoidance of doubt, that upon any
purchase, acquisition, or assumption by any Restructuring Support Party of any
Claims (including but not limited to First Lien Bond Claims and First Lien Bank
Claims), such Claims shall automatically be deemed to be subject to all the
terms of this Agreement. The restrictions in this Agreement are in addition to
any Transfer restrictions in the Credit Agreement, the First Lien Indentures,
and Non-First Lien Indentures, and in the event of a conflict the Transfer
restrictions contained in this Agreement shall control; provided, however, that
nothing herein shall restrict, waive, or suspend any consent right the Company
may have with respect to any Transfer.

 

23



--------------------------------------------------------------------------------

Notwithstanding the foregoing, a Qualified Marketmaker that acquires any First
Lien Bond Claim or First Lien Bank Claim subject to this Agreement with the
purpose and intent of acting as a Qualified Marketmaker for such First Lien Bond
Claim or First Lien Bank Claim shall not be required to execute a Transfer
Agreement or otherwise agree to be bound by the terms and conditions set forth
herein if, and only if, such Qualified Marketmaker sells or assigns such First
Lien Bond Claim or First Lien Bank Claim within ten (10) Business Days of its
acquisition and the purchaser or assignee of such First Lien Bond Claim or First
Lien Bank Claim is a Consenting Creditor or an entity that executes and provides
a Transfer Agreement in accordance with the terms set forth herein.

Notwithstanding anything herein to the contrary: (a) to the extent that a
Restructuring Support Party effects the Transfer of all of its Claims in
accordance with this Agreement, such Restructuring Support Party shall cease to
be a Party to this Agreement in all respects and shall have no further
obligations hereunder; provided, however, that if such Restructuring Support
Party acquires a Claim at any point thereafter, it shall be deemed to be a Party
to this Agreement on the same terms as if it had not effected a Transfer of all
of its Claims; and (b) subject to Section 2(a)(iii) hereof, to the extent that a
Restructuring Support Party effects the Transfer of a Claim that it holds as a
participant (and not grantor) pursuant to a participation agreement with voting
provisions substantially similar to those set forth in the form of participation
agreement produced by the Loan Syndications & Trading Association, the
transferee thereof shall not be required to execute a Transfer Agreement.

13. Cooperation. Before the filing of and during the Chapter 11 Cases, (i) the
Company shall use commercially reasonable efforts to provide to counsel for the
Consenting Creditors (a) drafts of all material motions, applications (other
than applications seeking to retain professional advisors), and other documents
the Company intends to file with the Bankruptcy Court, no less than three
(3) Business Days before the date when the Company intends to file any such
document unless such advance notice is impossible or impracticable under the
circumstances, in which case the Company shall notify telephonically or by
electronic mail counsel to the Consenting Creditors to advise it of the
documents to be filed and the facts that make the provision of advance copies no
less than three (3) Business Days before submission impossible or impracticable,
and shall provide such copies as soon as reasonably possible thereafter, and
(b) copies of all material documents actually filed by the Company with the
Bankruptcy Court promptly but not later than one (1) day after such filing.

14. Amendments. No amendment, modification, waiver, or other supplement of the
terms of this Agreement (including the Restructuring Term Sheet) shall be valid
unless such amendment, modification, waiver, or other supplement is in writing
and has been signed by the Caesars Parties, the Requisite Consenting Creditors,
LS3, and LS5; provided, however, that:

(a) no such consents shall be required from any Consenting Creditor with respect
to any modification or amendment or any other agreement, document or other
instrument implementing the Restructuring, regarding the treatment of Claims
other than with respect to First Lien Bond Claims, so long as it would not,
reasonably construed, have an adverse impact on the interests of holders of
First Lien Bond Claims (including with respect to the form or value of
recoveries to be provided on account of such Claims pursuant to the
Restructuring), in their capacities as such, in connection with the
Restructuring;

 

24



--------------------------------------------------------------------------------

(b) any amendment to this Agreement to (i) the defined terms
“Consenting Creditors” or “Requisite Consenting Creditors” or (ii) Section 12
hereof shall require the written consent of the Company, CEC and each Consenting
Creditor;

(c) any amendment that would materially and adversely affect any Consenting
Creditor that is a holder of First Lien Bond Claims, solely in its capacity as
such, in a manner that is disproportionate to any other holder of First Lien
Bond Claims, solely in its capacity as such, shall require the prior written
consent of the adversely affected Consenting Creditor;

(d) for the avoidance of doubt, any waiver of the conditions to the
effectiveness of this Agreement set forth by Section 15 hereof may be waived
only upon the express written consent of each of the Caesars Parties;

(e) the Company may waive application of the representations and warranties set
forth by Section 7(a)(ii) and Section 7(a)(iii) hereof in all or in part with
respect to any Consenting Creditor in its sole discretion, but in consultation
with CEC; and

(f) any amendment to this Agreement to the defined term “Initial Consenting
Creditor” shall require the written consent of the Company, CEC, and each
Initial Consenting Creditor.

15. Conditions to Effectiveness. For the avoidance of doubt, this Agreement (and
the obligations of all Parties hereunder) shall not become effective or
enforceable against or by any of the Parties until the first date that this
Agreement shall have been executed by (i) the Caesars Parties, (ii) LS3,
(iii) LS5, and (iv) Consenting Creditors beneficially owning or controlling with
the power to vote in favor of the Plan at least 60.0% of the outstanding amount
of the Company’s obligations under the First Lien Indentures as of such date;
provided, further, that such Consenting Creditors shall have also exercised
their Put Options with respect to OpCo New Common Stock as provided by the
Restructuring Term Sheet; provided further still that if the conditions to
effectiveness set forth by this Section 15 are not satisfied or waived by the
Company as provided herein on or before January 9, 2015, this Agreement shall be
null and void ab initio and of no force or effect.

16. Entire Agreement. This Agreement, including the Restructuring Term Sheet and
the Cash Collateral Stipulation, constitutes the entire agreement of the Parties
with respect to the subject matter of this Agreement, and supersedes all other
prior negotiations, agreements and understandings, whether written or oral,
among the Parties with respect to the subject matter of this Agreement;
provided, however, that any confidentiality agreement executed by any
Restructuring Support Party shall survive this Agreement and shall continue to
be in full force and effect in accordance with its terms.

17. Survival of Agreement. Each of the Parties acknowledges and agrees that this
Agreement is being executed in connection with negotiations concerning a
possible restructuring of the Company and in contemplation of possible filings
by the Company under Chapter 11 of the Bankruptcy Code, and (a) the exercise of
the rights granted in this Agreement (including giving of notice of termination)
shall not be a violation of the automatic stay provisions of section 362 of the
Bankruptcy Code and (b) the Company hereby waives its right to assert a contrary
position in the Chapter 11 Cases, if any, with respect to the foregoing.

 

25



--------------------------------------------------------------------------------

18. No Waiver of Participation and Preservation of Rights. If the transactions
contemplated herein are not consummated, or following the occurrence of the
termination of this Agreement with respect to all Parties, if applicable,
nothing herein shall be construed as a waiver by any Party of any or all of such
Party’s rights, remedies, claims, and defenses and the Parties expressly reserve
any and all of their respective rights, remedies, claims and defenses.

19. Counterparts. This Agreement may be executed in one or more counterparts,
each of which, when so executed, shall constitute the same instrument and the
counterparts may be delivered by facsimile transmission or by electronic mail in
portable document format (.pdf).

20. Company Fiduciary Duties.

(a) Subject to Section 5(b)(i) and Section 20(b) hereof, nothing in this
Agreement shall otherwise require the Company or any directors, officers, or
members of the Company, each in its capacity as a director, officer, or member
of the Company, to take any action, or to refrain from taking any action, to the
extent inconsistent with its or their fiduciary obligations under applicable law
(as reasonably determined by them in good faith after consultation with legal
counsel).

(b) Notwithstanding anything to the contrary in this Agreement, prior to the
Petition Date, and without limiting the Company’s obligations pursuant to
Section 5(b)(i) hereof, the Company may only act in a manner inconsistent with
the other terms of this Agreement to the extent required to pursue an
Alternative Proposal that it reasonably determines in its good faith business
judgment constitutes a binding proposal that is reasonably likely to be more
favorable to the Company, its creditors (including holders of First Lien Bond
Claims) and other parties to whom the Company owes fiduciary duties, than the
Restructuring.

(c) All Consenting Creditors reserve all rights they may have, including the
right (if any) to challenge any exercise by the Company of its fiduciary duties.

21. Headings. The headings of the Sections, paragraphs, and subsections of this
Agreement are inserted for convenience only and shall not affect the
interpretation hereof.

22. Relationship Among Parties. Notwithstanding anything herein to the contrary,
the duties and obligations of the Restructuring Support Parties under this
Agreement shall be several, not joint. No Restructuring Support Party shall, as
a result of its entering into and performing its obligations under this
Agreement, be deemed to be part of a “group” (as that term is used in section
13(d) of the Securities Exchange Act of 1934, as amended, and the rules and
regulations promulgated thereunder) with any of the other Restructuring Support
Parties. It is understood and agreed that no Consenting Creditor has any duty of
trust or confidence in any kind or form with any other Consenting Creditor, and,
except as expressly provided in this Agreement, there are no commitments among
or between them. In this regard, it is understood

 

26



--------------------------------------------------------------------------------

and agreed that any Consenting Creditor may trade in the Claims or other debt or
equity securities of the Company without the consent of the Company or any other
Consenting Creditor, subject to applicable securities laws, the terms of this
Agreement, and the terms of the First Lien Bank Documents and the First Lien
Indentures; provided, however, that no Consenting Creditor shall have any
responsibility for any such trading to any other entity by virtue of this
Agreement. No prior history, pattern, or practice of sharing confidences among
or between the Consenting Creditors shall in any way affect or negate this
understanding and agreement.

23. Specific Performance; Remedies Cumulative. It is understood and agreed by
the Parties that, without limiting any other remedies available at law or
equity, money damages would be an insufficient remedy for any breach of this
Agreement by any Party and each non-breaching Party shall be entitled to
specific performance and injunctive or other equitable relief as a remedy of any
such breach, including, without limitation, an order of the Bankruptcy Court or
other court of competent jurisdiction requiring any Party to comply promptly
with any of its obligations hereunder, without the necessity of proving the
inadequacy of money damages as a remedy. Each of the Parties hereby waives any
defense that a remedy at law is adequate and any requirement to post bond or
other security in connection with actions instituted for injunctive relief,
specific performance, or other equitable remedies.

24. No Commitment. No Restructuring Support Party shall be obligated to fund or
otherwise be committed to provide funding in connection with the Restructuring,
except pursuant to a separate commitment letter or definitive documentation
relating specifically to such funding, if any, that has been (i) executed by
such Restructuring Support Party and (ii) approved by the Bankruptcy Court, as
necessary, along with the satisfaction of any conditions precedent to such
funding requirements.

25. Governing Law and Dispute Resolution. This Agreement shall be governed by,
and construed in accordance with, the laws of the State of New York, without
regard to such state’s choice of law provisions which would require the
application of the law of any other jurisdiction. Each of the Parties hereby
agrees that the United States District Court for the Southern District of New
York shall have jurisdiction to enforce this Agreement; provided that if and
when the Chapter 11 Cases are filed, each Party agrees that the Bankruptcy Court
shall have exclusive jurisdiction of all matters arising out of or in connection
with this Agreement.

26. Notices. All notices, requests, documents delivered, and other
communications hereunder must be in writing and will be deemed to have been duly
given only if delivered personally, by facsimile transmission, mailed (first
class postage prepaid) or by electronic mail (“e-mail”) to the Parties at the
following addresses, facsimile numbers, or e-mail addresses:

If to the Company:

Caesars Entertainment Operating Company, Inc.

One Caesars Palace Drive

Las Vegas, NV 89109

Attn: General Counsel

With a copy to (which shall not constitute notice):

 

27



--------------------------------------------------------------------------------

Kirkland & Ellis LLP

601 Lexington Ave

New York, NY 10022

Attn:     Paul M. Basta, P.C.

             Nicole L. Greenblatt

Facsimile: (212) 446 4900

E-mail Address:     paul.basta@kirkland.com

                                ngreenblatt@kirkland.com

-and-

Kirkland & Ellis LLP

300 North LaSalle

Chicago, IL 60654

Attn:     David R. Seligman, P.C.

             Ryan Preston Dahl

E-mail Address:     dseligman@kirkland.com

                                rdahl@kirkland.com

Facsimile: (312) 862-2200

If to CEC:

Caesars Entertainment Corp.

One Caesars Palace Drive

Las Vegas, NV 89109

Attn: General Counsel

With a copy to (which shall not constitute notice):

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019

Attn:     Jeffrey D. Saferstein

             Samuel E. Lovett

Telephone: (212) 373-3000

Facsimile (212) 373-2053

E-mail Address:     jsaferstein@paulweiss.com

                                slovett@paulweiss.com

If to a Consenting Creditor, to the address set forth beneath such lender’s
signature block,

 

28



--------------------------------------------------------------------------------

with a copy to (which shall not constitute notice):

Kramer Levin Naftalis & Frankel LLP

1177 Avenue of the Americas

New York, NY 10036

Attn:     Kenneth H. Eckstein

             Daniel M. Eggermann

Telephone: (212) 715-9100

Facsimile: (212) 715-8229

E-mail Address:     keckstein@kramerlevin.com

                                deggermann@kramerlevin.com

27. Third-Party Beneficiaries. Unless expressly stated herein, the terms and
provisions of this Agreement are intended solely for the benefit of the Parties
hereto and their respective successors and permitted assigns, and it is not the
intention of the Parties to confer third-party beneficiary rights upon any other
Person.

28. Conflicts Between the Restructuring Term Sheet and this Agreement. In the
event of any conflict among the terms and provisions in the Restructuring Term
Sheet and this Agreement, the terms and provisions of the Restructuring Term
Sheet shall control. Nothing contained in this Section 28 shall affect, in any
way, the requirements set forth herein for the amendment of this Agreement and
the Restructuring Term Sheet as set forth in Section 14 herein.

29. Settlement Discussions. This Agreement is part of a proposed settlement of
matters that could otherwise be the subject of litigation among the Parties
hereto. Nothing herein shall be deemed an admission of any kind. Pursuant to
Federal Rule of Evidence 408 and any applicable state rules of evidence, this
Agreement and all negotiations relating thereto shall not be admissible into
evidence in any proceeding other than to prove the existence of this Agreement
or in a proceeding to enforce the terms of this Agreement.

30. Good-Faith Cooperation; Further Assurances. The Parties shall cooperate with
each other in good faith in respect of matters concerning the implementation and
consummation of the Restructuring.

31. Access. The Company will promptly provide the First Lien Professionals
reasonable access, upon reasonable notice, during normal business hours to
relevant properties, books, contracts (including any Executory Contracts and
Unexpired Leases), commitments, records, management and executive personnel, and
advisors of the Company (other than with respect to materials subject to
attorney-client privilege or where granting such access is prohibited by law);
provided, however, that the Company’s obligations hereunder shall be conditioned
upon such Party being party to an appropriate confidentiality agreement or
undertaking; provided, further, however, that any existing confidentiality
agreements entered into between the Company and a Party shall be deemed to be
appropriate.

 

29



--------------------------------------------------------------------------------

32. Qualification on Consenting Creditor Representations. The Parties
acknowledge that all representations, warranties, covenants, and other
agreements made by any Consenting Creditor that is a separately managed account
of an investment manager are being made only with respect to the Claims managed
by such investment manager (in the amount identified on the signature pages
hereto), and shall not apply to (or be deemed to be made in relation to) any
Claims that may be beneficially owned by such Consenting Creditor that are not
held through accounts managed by such investment manager.

33. Publicity. The Company shall use its commercially reasonable efforts to
submit drafts to the First Lien Professionals of any press releases and public
documents that constitute disclosure of the existence or terms of this Agreement
or any amendment to the terms of this Agreement at least three (3) Business Days
prior to making any such disclosure, and shall afford them a reasonable
opportunity under the circumstances to comment on such documents and disclosures
and shall incorporate any such reasonable comments in good faith.

34. Additional Consideration. To the extent that a holder of First Lien Bank
Debt, in its capacity as such, receives Additional Bank Consideration in
connection with the Restructuring, such Additional Bank Consideration shall be
made available to all Consenting Creditors that are holders of First Lien Bank
Claims, in their capacities as such, on the same terms and on a pro rata basis
in accordance with their respective First Lien Bank Claims holdings. Any
Consenting Creditor that is a holder of First Lien Bank Claims who is not
accorded such Additional Bank Consideration shall have the right to terminate
this Agreement upon three (3) Business Days’ written notice to the Parties in
accordance with Section 26 hereof; provided that such termination shall only be
with respect to the terminating Consenting Creditor, and not with respect to any
non-terminating Parties.

To the extent that a holder of First Lien Bond Debt, in its capacity as such,
receives Additional Bond Consideration in connection with the Restructuring,
such Additional Bond Consideration shall be made available to all Consenting
Creditors that are holders of First Lien Bond Claims, in their capacities as
such, on the same terms and on a pro rata basis in accordance with their
respective First Lien Bond Claims holdings. Any Consenting Creditor that is a
holder of First Lien Bond Claims who is not accorded such Additional Bond
Consideration shall have the right to terminate this Agreement upon three
(3) Business Days’ written notice to the Parties in accordance with Section 26
hereof; provided that such termination shall only be with respect to the
terminating Consenting Creditor, and not with respect to any non-terminating
Parties.

[Signature Pages Follow]

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

CAESARS ENTERTAINMENT OPERATING COMPANY, INC., on behalf of itself and each of
the Subsidiary Loan Parties By:  

/s/Mary E. Higgins

  Name:   Mary E. Higgins   Title:   Chief Financial Officer CAESARS
ENTERTAINMENT CORPORATION By:  

/s/ Eric Hession

Name:   Eric Hession Title:   SVP, Finance & Treasurer

 

31



--------------------------------------------------------------------------------

Exhibit A

Subsidiary Loan Parties

 

Subsidiary Pledgor

  

State of
Formation

California Clearing Corporation    California Harrah South Shore Corporation   
California AJP Holdings, LLC    Delaware AJP Parent, LLC    Delaware Bally’s
Midwest Casino, Inc.    Delaware Biloxi Hammond, LLC    Delaware Biloxi Village
Walk Development, LLC    Delaware Caesars Palace Corporation    Delaware Caesars
Trex, Inc.    Delaware Chester Facility Holding Company, LLC    Delaware CZL
Development Company, LLC    Delaware Harrah’s Chester Downs Investment Company,
LLC    Delaware Harrah’s International Holding Company, Inc.    Delaware
Harrah’s Iowa Arena Management, LLC    Delaware Harrah’s MH Project, LLC   
Delaware Harrah’s Operating Company Memphis, LLC    Delaware Harrah’s
Shreveport/Bossier City Holding Company, LLC    Delaware Harrah’s
Shreveport/Bossier City Investment Company, LLC    Delaware Harrah’s West
Warwick Gaming Company, LLC    Delaware Horseshoe Gaming Holding, LLC   
Delaware Koval Holdings Company, LLC    Delaware Reno Crossroads LLC    Delaware
Showboat Atlantic City Mezz 1, LLC    Delaware Showboat Atlantic City Mezz 2,
LLC    Delaware Showboat Atlantic City Mezz 3, LLC    Delaware Showboat Atlantic
City Mezz 4, LLC    Delaware Showboat Atlantic City Mezz 5, LLC    Delaware
Showboat Atlantic City Mezz 6, LLC    Delaware Showboat Atlantic City Mezz 7,
LLC    Delaware Showboat Atlantic City Mezz 8, LLC    Delaware Showboat Atlantic
City Mezz 9, LLC    Delaware Showboat Atlantic City Propco, LLC    Delaware
Tahoe Garage Propco, LLC    Delaware

 

32



--------------------------------------------------------------------------------

Subsidiary Pledgor

  

State of
Formation

Tunica Roadhouse Corporation    Delaware Village Walk Construction, LLC   
Delaware Winnick Holdings, LLC    Delaware Winnick Parent, LLC    Delaware
Caesars World, Inc.    Florida Southern Illinois Riverboat/Casino Cruises, Inc.
   Illinois Caesars Riverboat Casino, LLC    Indiana Casino Computer
Programming, Inc.    Indiana Horseshoe Hammond, LLC    Indiana Roman
Entertainment Corporation of Indiana    Indiana Roman Holding Corporation of
Indiana    Indiana Players Bluegrass Downs, Inc.    Kentucky Harrah’s Bossier
City Investment Company, L.L.C.    Louisiana Horseshoe Entertainment   
Louisiana Horseshoe Shreveport, L.L.C.    Louisiana Players Riverboat II, LLC   
Louisiana BL Development Corp.    Minnesota GCA Acquisition Subsidiary, Inc.   
Minnesota Grand Casinos of Biloxi, LLC    Minnesota Grand Casinos, Inc.   
Minnesota Grand Media Buying, Inc.    Minnesota East Beach Development
Corporation    Mississippi Grand Casinos of Mississippi, LLC-Gulfport   
Mississippi Robinson Property Group Corp.    Mississippi Harrah’s North Kansas
City LLC    Missouri 190 Flamingo, LLC    Nevada 3535 LV Corp.    Nevada B I
Gaming Corporation    Nevada Benco, Inc.    Nevada Caesars Entertainment Canada
Holding, Inc.    Nevada Caesars Entertainment Finance Corp.    Nevada Caesars
Entertainment Golf, Inc.    Nevada Caesars Entertainment Retail, Inc.    Nevada
Caesars India Sponsor Company, LLC    Nevada

Caesars License Company, LLC

(f/k/a Harrah’s License Company, LLC)

   Nevada

 

33



--------------------------------------------------------------------------------

Subsidiary Pledgor

  

State of
Formation

Caesars Marketing Services Corporation

(f/k/a Harrah’s Marketing Services Corporation)

   Nevada Caesars Palace Realty Corp.    Nevada Caesars Palace Sports
Promotions, Inc.    Nevada Caesars United Kingdom, Inc.    Nevada Caesars World
Merchandising, Inc.    Nevada Consolidated Supplies, Services and Systems   
Nevada DCH Exchange, LLC    Nevada DCH Lender, LLC    Nevada Desert Palace, Inc.
   Nevada Durante Holdings, LLC    Nevada FHR Corporation    Nevada
Flamingo-Laughlin, Inc.    Nevada Harrah’s Arizona Corporation    Nevada
Harrah’s Bossier City Management Company, LLC, a Nevada Limited Liability
Company    Nevada Harrah’s Chester Downs Management Company, LLC    Nevada
Harrah’s Illinois Corporation    Nevada Harrah’s Interactive Investment Company
   Nevada Harrah’s Investments, Inc.    Nevada Harrah’s Management Company   
Nevada Harrah’s Maryland Heights Operating Company    Nevada Harrah’s New
Orleans Management Company    Nevada Harrah’s Pittsburgh Management Company   
Nevada Harrah’s Reno Holding Company, Inc.    Nevada Harrah’s Shreveport
Investment Company, LLC    Nevada Harrah’s Shreveport Management Company, LLC   
Nevada Harrah’s Southwest Michigan Casino Corporation    Nevada Harrah’s Travel,
Inc.    Nevada Harveys BR Management Company, Inc.    Nevada Harveys C.C.
Management Company, Inc.    Nevada Harveys Iowa Management Company, Inc.   
Nevada Harveys Tahoe Management Company, Inc.    Nevada H-BAY, LLC    Nevada HBR
Realty Company, Inc.    Nevada HCAL, LLC    Nevada HCR Services Company, Inc.   
Nevada

 

34



--------------------------------------------------------------------------------

Subsidiary Pledgor

  

State of
Formation

HEI Holding Company One, Inc.    Nevada HEI Holding Company Two, Inc.    Nevada
HHLV Management Company, LLC    Nevada Hole in the Wall, LLC    Nevada Horseshoe
GP, LLC    Nevada HTM Holding, Inc.    Nevada Koval Investment Company, LLC   
Nevada Las Vegas Golf Management, LLC    Nevada Las Vegas Resort Development,
Inc.    Nevada LVH Corporation    Nevada Nevada Marketing, LLC    Nevada New
Gaming Capital Partnership, a Nevada Limited Partnership    Nevada Parball
Corporation    Nevada PHW Manager, LLC    Nevada Players Development, Inc.   
Nevada Players Holding, LLC    Nevada Players International, LLC    Nevada
Players LC, LLC    Nevada Players Maryland Heights Nevada, LLC    Nevada Players
Resources, Inc.    Nevada Players Riverboat Management, LLC    Nevada Players
Riverboat, LLC    Nevada Reno Projects, Inc.    Nevada Rio Development Company,
Inc.    Nevada Showboat Holding, Inc.    Nevada TRB Flamingo, LLC    Nevada
Trigger Real Estate Corporation    Nevada Bally’s Park Place, Inc.    New Jersey
Boardwalk Regency Corporation    New Jersey Caesars New Jersey, Inc.    New
Jersey Caesars World Marketing Corporation    New Jersey GNOC, Corp.    New
Jersey Martial Development Corp.    New Jersey Ocean Showboat, Inc.    New
Jersey Players Services, Inc.    New Jersey Showboat Atlantic City Operating
Company, LLC    New Jersey Harrah’s NC Casino Company, LLC    North Carolina

 

35



--------------------------------------------------------------------------------

Exhibit B

Restructuring Term Sheet

 

36



--------------------------------------------------------------------------------

This document and any related communications shall not be

used for any purpose in any litigation or proceeding.

This Term Sheet is highly confidential and this Term Sheet, its contents and its
existence may not

be distributed, disclosed or discussed to or with any party other than in
accordance with the

express terms of confidentiality agreements/arrangements

among the respective parties and the Company.

SUMMARY TERM SHEET FOR PROPOSED RESTRUCTURING12

CAESARS ENTERTAINMENT OPERATING COMPANY, INC.

and certain of its direct or indirect subsidiaries

(“CEOC” and together with certain of its direct or indirect subsidiaries, the
“Company”)

 

1  Nothing herein shall be deemed to be the solicitation of an acceptance or
rejection of a plan of reorganization; any such solicitation shall be in
compliance with the relevant provisions of securities laws, the Bankruptcy Code
and other applicable statutes and rules.

2  This Term Sheet is an exhibit to, and part of, the Restructuring Support and
Forbearance Agreement (the “RSA”), which contains additional descriptive
language and legal terms in respect of the Company’s restructuring.

 

1



--------------------------------------------------------------------------------

I. Summary of Proposed Treatment3

 

Holders of the obligations (the “First Lien Bank Obligations”) under the First
Lien Bank Documents4 ($5,359 million plus interest thereon accrued through the
Petition Date) and swaps entered into pursuant to First Lien Bank Documents ($42
million) (collectively, the “First Lien Bank Lenders”)    Each First Lien Bank
Lender shall receive its pro rata share of (a) $705 million in cash, (b) $883
million in New First Lien OpCo Debt, (c) $406 million of New Second Lien OpCo
Debt, (d) $1,961 million in New First Lien PropCo Debt, and (e) $1,450 million
in additional cash if the full amount of the CPLV Market Debt is financed for
cash and, if not fully financed, Mezzanine CPLV Debt for the portion not so
financed subject to the limitations set forth herein5. Each First Lien Bank
Lender waives any entitlement to post-petition interest to the extent First Lien
Noteholders do not receive post-petition interest. Secured claims of Holders of
the obligations (the “First Lien Note Obligations”) under the First Lien
Indentures ($6,345 million plus interest thereon accrued through the Petition
Date) (the “First Lien Noteholders”)   

Each First Lien Noteholder shall receive in respect of its secured claim, its
pro rata share of (a) $413 million in cash, (b) $306 million in New First Lien
OpCo Debt, (c) $141 million of New Second Lien OpCo Debt, (d) $431 million in
New First Lien PropCo Debt, (e) $1,425 million in New Second Lien PropCo Debt,
(f) $1,150 million in additional cash if the CPLV Market Debt is financed for
cash and, if not fully financed, Mezzanine CPLV Debt for the portion not so
financed subject to the limitations set forth herein, (g) 69.9% directly or
indirectly of PropCo6 on a fully diluted basis (excluding dilution from
Equitized CPLV Mezzanine Debt and Preferred PropCo Equity, if any), (or cash to
the extent of any Equity Rights exercised and/ or such Holder exercises its Put
Option, as further described below) and (h) 100% of the OpCo New Common Stock
(or, at its option, cash in the event such Holder exercises its Put Option, as
further described below).

 

As more fully described under Put Options, Equity Rights and Purchase Option
(and subject to the limitations set forth therein), each First Lien Noteholder
(a) will have the opportunity to be a Put Participant and sell the

 

3  Administrative, priority and critical trade claims shall be paid in full in
cash as soon as practicable following consummation of the Restructuring or as
otherwise provided for in definitive documentation. The plan may provide for
separate classification for general unsecured claims on terms and with treatment
that is reasonably acceptable to the Requisite Consenting Creditors (as defined
in the RSA).

4  Capitalized terms not defined herein have the meanings set forth in the RSA.

5  The First Lien Bank Lenders may choose to have up to $100 million of
Mezzanine CPLV Debt they are to receive converted to a corresponding amount of
New First Lien OpCo Debt, New Second Lien OpCo Debt, New First Lien PropCo Debt,
New Second Lien PropCo Debt or equity in PropCo

6  Pending regulatory and REIT requirements, the First Lien Noteholders will
receive their interest in PropCo indirectly through REIT New Common Stock (as
opposed to directly through PropCo New LP Interests as Caesars Entertainment
Company or its designee (“CEC”) and CEOC will).

 

2



--------------------------------------------------------------------------------

  

right to receive under the Plan some or all of its equity to the Backstop
Parties for cash, (b) will have the opportunity to purchase PropCo Preferred
Equity and/or (c) may receive cash from the Non-First Lien Noteholders for the
right to receive some or all of their equity in connection with the exercise of
the Equity Rights.

 

If the First Lien Noteholders fully exercise the Put Options, the First Lien
Noteholders, on an aggregate basis, will receive an additional $969 million in
cash and a corresponding decrease in their equity recoveries, as more fully
described in Section II below under “Put Options Price.”

Deficiency Claims of First Lien Noteholders and all claims of non-critical trade
creditors and Holders of the obligations (collectively the “Non-First Lien
Obligations”) under (a) the Second Lien Indentures ($5,238 million plus interest
thereon accrued through the Petition Date) (the “Second Lien Noteholders”),
(b) the guaranteed unsecured indentures ($479 million plus interest thereon
accrued through the Petition Date) (the “Unsecured Guaranteed Noteholders”), and
(c) the unsecured note indentures ($530 million plus interest thereon accrued
through the Petition Date) (the “Unsecured Noteholders,” collectively with the
Second Lien Noteholders and Unsecured Guaranteed Noteholders, the “Non-First
Lien Noteholders”)   

If the Non-First Lien Noteholders, and with respect to their deficiency claims,
the First Lien Noteholders, vote as a class to accept the Plan, then the First
Lien Noteholders will waive or assign at CEOC’s direction distributions in
respect of their deficiency claims and distributions under the turnover
provisions in all intercreditor agreements, and each Non-First Lien Noteholder
shall receive its pro rata share of an amount of 30.1% of the equity, directly
or indirectly, in PropCo on a fully diluted basis (excluding dilution from
Equitized CPLV Mezzanine Debt and Preferred PropCo Equity, if any), which shall
be deemed to include consideration for the value of any unencumbered assets.
And, as more fully described under the Equity Right, if the Non-First Lien
Noteholders vote as a class to accept the Plan, each Non-First Lien Noteholder
shall also have the option to be a Rights Participant.

 

If the Non-First Lien Noteholders, and with respect to their deficiency claims,
the First Lien Noteholders, do not vote as a class to accept the Plan, then each
Non-First Lien Noteholder shall receive its pro rata share of 17.5% of the
equity, directly or indirectly, in PropCo on a fully diluted basis (excluding
dilution from Equitized CPLV Mezzanine Debt and Preferred PropCo Equity, if
any), which shall be deemed to include consideration for the value of any
unencumbered assets. The First Lien Noteholders will waive or assign at CEOC’s
direction distributions in respect of their deficiency claims and distributions
under the turnover provisions in all intercreditor agreements on account of the
17.5% of equity to the Non-First Lien Noteholders. If the Non-First Lien
Noteholders, and with respect to their deficiency claims, the First Lien
Noteholders, do not vote as a class to accept the Plan, then the remaining 12.6%
of PropCo equity shall be allocated to the equity holders of PropCo, excluding
the Non-First Lien Noteholders, based on their pro rata ownership in PropCo
(after giving effect to the exercise of the Put Options).

 

The Plan may provide for the separate classification of Non-First Lien
Noteholders in separate classes or subclasses in a manner not inconsistent with
this Term Sheet.

 

3



--------------------------------------------------------------------------------

II. Put Options, Equity Rights and Purchase Option7

 

Put Options   

Each First Lien Noteholder shall have the option to put some or all of its right
under the Plan to receive (i) the OpCo New Common Stock it would otherwise
receive pursuant to the Plan (the “OpCo New Common Stock Put Options”); and/ or
(ii) the direct or indirect interests in PropCo it would otherwise receive
pursuant to the Plan (provided that no more than 14.8% (excluding dilution from
Equitized CPLV Mezzanine Debt and Preferred PropCo Equity, if any) of such
interests are put in the aggregate) (the “REIT New Common Stock Put Options”
and, together with OpCo New Common Stock Put Options, the “Put Options”), and to
instead receive cash as described below under “Put Options Price,” in which case
CEC and any other Backstop Parties will purchase such equity interests as
further described below, subject in the case of PropCo equity interests to the
exercise of the Equity Rights described below, provided however that, in the
event the UPREIT Structure is used (as defined herein), the First Lien
Noteholders shall be required to put at least 5% of their PropCo equity to CEC
(after taking into account any conversion of CPLV Mezzanine Debt acquired
pursuant to the Equity Rights). The Put Options must be selected in connection
with plan solicitation provided that with respect to First Lien Noteholders that
are parties to the RSA, elections to exercise the OpCo New Common Stock Put
Options must be made at the time of execution of the RSA.

 

Each First Lien Noteholder that exercises any of its Put Options in whole or in
part shall be referred to herein as a “Put Participant.”

Put Options Allocation Between the Backstop Parties   

As detailed in Annex I, CEC shall purchase the right to receive all the OpCo New
Common Stock subject to the OpCo New Common Stock Put Options and REIT New
Common Stock (or PropCo New LP Interests if applicable) subject to the REIT New
Common Stock Put Options exercised by the Put Participants.8

 

The First Lien Noteholders may elect to become backstop parties (together with
CEC, the “Backstop Parties”) (which election shall be made in connection with
plan solicitation) and purchase a portion of the REIT New Common Stock (or
PropCo New LP Interests if applicable) subject to the REIT New Common Put
Options. First Lien Noteholders who wish to become Backstop Parties must make
any required investor representations required for federal and state securities
law purposes.

 

7  For tax efficiency or other purposes, the cash consideration to be paid to
First Lien Noteholders through the exercise of either the Put Options or the
Equity Rights may flow through the Company to the First Lien Noteholders as part
of their recovery under the Plan as direct payments of cash, rather than be paid
in respect of the receipt of stock or CPLV Mezzanine Debt or be paid directly by
the Backstop Parties and/or the Right Participants. The Company and CEC shall
consult with the First Lien Professionals in respect of the preceding and, if
the decision could reasonably be expected to adversely affect the recovery of
the First Lien Noteholders (in form, value, or otherwise as determined by the
Requisite Consenting Creditors), it shall be subject to the reasonable consent
of the Requisite Consenting Creditors.

8  For regulatory purposes, it is assumed that the First Lien Noteholders
executing the RSA will elect to put at least 50.1% of the OpCo New Common Stock
to CEC.

 

4



--------------------------------------------------------------------------------

   The Backstop Parties shall receive no fee for purchasing or agreeing to
purchase the equity subject to the Put Participants’ Put Options. Put Options
Price    The Put Options shall be at a price per share implying a total value of
$700 million for 100% of the OpCo New Common Stock and $269 million for 14.8% of
PropCo (directly or indirectly) on a fully diluted basis (excluding dilution
from Equitized CPLV Mezzanine Debt and Preferred PropCo Equity, if any). Equity
Rights   

If the Non-First Lien Noteholders vote as a class to accept the Plan, the
“Equity Rights” as detailed below shall occur and each Non-First Lien Noteholder
shall have the non-transferable right to be a “Right Participant.” If the
Non-First Lien Noteholders do not vote as a class to accept the Plan, there
shall be no Equity Rights.

 

Each Right Participant may elect to purchase (with the purchase immediately
occurring after the closing of the Put Option) the right to receive up to all of
the direct or indirect interest in PropCo to be received by the First Lien
Noteholders and the Backstop Parties (but for the avoidance of doubt, not
including the 5% of PropCo equity retained by OpCo) (the “Equity Rights”),
subject to being cut back on a pro rata basis based on the amount of Equity
Rights exercised. Any Non-First Lien Noteholder exercising an Equity Right must
(a) make any required investor representations required for federal and state
securities law purposes and (b) execute the RSA. Each Non-First Lien Noteholder
shall have 60 days following of the filing of the Company’s chapter 11 cases to
execute the RSA and elect whether to exercise its Equity Rights, which Exercise
Rights shall be subject to the Non-First Lien Noteholders accepting the Plan as
a class.

 

For every $1 of direct or indirect interest in PropCo purchased pursuant to the
Equity Rights, the Right Participant shall also purchase $0.25 of CPLV Mezzanine
Debt to be received by the First Lien Noteholders with such CPLV Mezzanine Debt
then being converted into direct or indirect interest in PropCo at the same
price per share as the Put Option (the “Equitized CPLV Mezzanine Debt”).

 

The Right Participants must make their purchases first from the First Lien
Noteholders who elect to sell to the Right Participants (pro rata among such
First Lien Noteholders) with such election to be made in connection with plan
solicitation, second from CEC, third from the First Lien Noteholders who do not
elect to sell to the Right Participants (pro rata among such First Lien
Noteholders), fourth from the non-CEC Backstop Parties (pro rata among the
non-CEC Backstop Parties).

 

For the avoidance of doubt, the First Lien Noteholders and the Backstop Parties,
as applicable, must sell their respective right to receive equity, pursuant to
the terms of the Equity Rights, to the Right Participants. The Right
Participants shall receive no fee for acting as Right Participants.

 

5



--------------------------------------------------------------------------------

   The procedures implementing the Equity Rights and exercise thereof shall be
subject to the reasonable consent of the Requisite Consenting Creditors. Equity
Rights Price    The Equity Rights shall be at the same price per share as the
Put Option. Purchase Option    Each First Lien Noteholder shall have the
non-transferable option to purchase their pro rata share (based on their
holdings of the First Lien Note Obligations) of 50% of the Preferred PropCo
Equity, with such purchases proportionally diluting the Preferred PropCo Equity
purchased by the Preferred Backstop Investors (as defined in the Backstop
Commitment Agreement to be attached hereto). Purchase Option Price    The
Purchase Option shall be at a price per share implying a total value of $250
million for 100% of the Preferred PropCo Equity. Regulatory Requirements   

All parties shall abide by, and use their commercially reasonable efforts to
obtain, any regulatory and licensing requirements or approvals to consummate the
Restructuring as promptly as practicable including, but not limited to
requirements or approvals that may arise as a result of such party’s equity
holdings in the REIT, PropCo or OpCo, as the case may be. Such parties receiving
equity shall use commercially reasonable efforts to cooperate with, and timely
obtain and submit, all applicable licensing materials and information to,
applicable gaming authorities throughout any regulatory or licensing process,
including without limitation with respect to any applicable license, permit, or
finding of suitability, and shall cause any individual subject to regulatory,
licensing, or suitability approval to similarly cooperate and provide all such
relevant materials and information. To facilitate regulatory approvals and
prompt consummation of the Restructuring, any party signing the RSA must
irrevocably elect upon execution of the RSA the amount of Put Options with
respect to OpCo New Common Stock.

 

The Company and its affiliates will assist with required regulatory approvals
and structuring issues, including common stock voting structures to ensure
compliance with regulatory requirements.

 

To the extent any required regulatory approvals are not obtained by the Closing
of the Restructuring, the parties agree to work together to facilitate
consummation of the Restructuring as promptly as practicable. Actions to be
taken may include entering into transactions to permit the Closing to occur
while such regulatory approvals are pending (alternate temporary structures),
temporary escrowing of equity and/or selling down equity below regulatory
threshold levels. Any actions proposed to be taken in connection with obtaining
regulatory approvals that adversely affect any First Lien Noteholder, in an
economic or other material respect, must be reasonably acceptable to the
Requisite Consenting Creditors, and will be binding on all First Lien
Noteholders.

REIT Requirements    To the extent any party would otherwise receive more than
9.8% of the outstanding REIT New Common Stock, such party shall instead receive

 

6



--------------------------------------------------------------------------------

  direct PropCo New LP Interests equal to the value of such REIT New Common
Stock above 9.8%. All PropCo Preferred Equity will be issued directly by PropCo,
unless counsel to the Company concludes, after consultation with the First Lien
Professionals, that issuance of such PropCo Preferred Equity by the REIT (as
opposed to PropCo) would not adversely affect its ability to deliver the REIT
opinion referenced below in IX under the heading “Tax Opinions/Private Letter
Rulings.” Closing   The Put Options and Equity Rights will close immediately
following distribution of the equity securities under the Plan (it being
understood that the exercise date for the Put Options and Equity Rights will be
set forth in the solicitation materials and shall occur on a date determined by
the Company prior to the projected effective date of the Plan).9 Put Options
Conditions Precedent   The exercise of the Put Options and Equity Rights will be
subject to customary conditions precedent including:   •      the Bankruptcy
Court shall have entered orders (a) approving the disclosure statement in
respect of the Plan and (b) confirming the Plan;   •      the effective date of
the Plan shall have occurred;   •      all regulatory approvals, or waiting
periods, shall have been received or expired; and  

•

     other customary conditions precedent in form and substance reasonably
satisfactory to the Company, the Backstop Parties, and the Requisite Consenting
Creditors.

 

III. The REIT and Equity Securities

 

REIT    The Company shall restructure itself upon consummation of the
Restructuring as a separate operating company (“OpCo”), and property company
(“PropCo”). Pursuant to the Restructuring a real estate investment trust (the
“REIT”) will be formed to own and control the general partner of PropCo (“PropCo
GP”) and to hold PropCo New LP Interests.

 

9  For tax efficiency or other purposes, the cash consideration to be paid to
First Lien Noteholders through the exercise of either the Put Options or the
Equity Rights may flow through the Company to the First Lien Noteholders as part
of their recovery under the Plan as direct payments of cash, rather than be paid
in respect of the receipt of stock or CPLV Mezzanine Debt or be paid directly by
the Backstop Parties and/or the Right Participants. The Company and CEC shall
consult with the First Lien Professionals in respect of the preceding and, if
the decision could reasonably be expected to adversely affect the recovery of
the First Lien Noteholders (in form, value, or otherwise as determined by the
Requisite Consenting Creditors), it shall be subject to the reasonable consent
of the Requisite Consenting Creditors.

 

7



--------------------------------------------------------------------------------

  

The separation of the Company into OpCo, PropCo and the REIT (the “Separation
Structure”) will be accomplished through either (a) the tax free contribution of
PropCo assets to the REIT in a tax-free reorganization qualifying under Section
368(a)(1)(G) of the Internal Revenue Code (the “Code”) (such structure, the
“Spin”), provided however, that in lieu of the Spin, the separation will be
accomplished by (b) a tax-free contribution of PropCo assets to the PropCo
partnership in a transaction qualifying under section 721 of the Code (the
“UPREIT Structure”) if (i) the Company is unable to receive a favorable private
letter ruling from the IRS (the “Spin Ruling”) or a “should” level opinion of
counsel (the “Spin Opinion”), concluding, in either case, based on facts,
customary representations (and certain customary assumptions, in the case of a
Spin Opinion) set forth or described in the Spin Ruling or Spin Opinion, that
the Spin qualifies under Section 368(a)(1)(G) of the Code, (ii) at the election
of the Requisite Consenting Creditors if the Estimated REIT E&P (as defined
below) exceeds $1.3 billion or (iii) at the election of the Company and CEC,
with the consent of the Requisite Consenting Creditors, such consent not to be
unreasonably withheld. In either event, (x) the distribution of the new equity
and debt will be made in a manner that will not generate taxable income to the
Company other than cancellation of indebtedness income, and (y) the Company and
CEC shall regularly consult and coordinate with the First Lien Professionals on
the Separation Structure and all decisions that may materially affect the tax
consequences thereof to the First Lien Noteholders.

 

No later than 50 days prior to the deadline for voting on the Plan, the Company
will deliver to the Consenting Creditors its reasonable estimate of the earnings
and profits of the REIT (i) as of, and assuming an effective date of the Plan
on, December 31, 2015, (ii) calculated using the implied equity values in this
term sheet and valuing all new debt at par, and (iii) computed as if all of the
PropCo New LP Interests other than the PropCo Preferred Equity are held through
the REIT (the “Estimated REIT E&P”), together with supporting work papers. The
Consenting Creditors shall have 20 days to review the Company’s calculation of
the Estimated REIT E&P and provide any proposed revisions to the Company, and
the Company and the Consenting Creditors agree to negotiate in good faith such
proposed revisions and to attempt to resolve any differences between the parties
within 10 days of the receipt of such proposed revisions. In the event the
parties reach agreement as to the amount of the Estimated REIT E&P such
Estimated REIT E&P shall be final and binding as among the Company and the
Consenting Creditors for purposes of the preceding paragraph. In the event the
parties do not reach agreement on the amount of the Estimated REIT E&P, then the
determination of the Estimated REIT E&P shall be made by an independent
accounting firm mutually acceptable to the Company and the Consenting Creditors.

Equity Securities    The common equity securities to be issued will consist of
new shares of common stock (a) of the REIT (such stock, the “REIT New Common
Stock”) and (b) of OpCo (such stock, the “OpCo New Common Stock”). Such
securities will be freely transferable to the extent provided under Section 1145
of the Bankruptcy Code.

 

8



--------------------------------------------------------------------------------

  

The Boards of Directors of CEOC, OpCo and the REIT shall each use its reasonable
best efforts to have the OpCo New Common Stock, if more than 30% of the OpCo New
Common Stock is owned by the First Lien Noteholders and Non-First Lien
Noteholders (the “Non-CEC Holders”), and the REIT New Common Stock,
respectively, (a) registered under US securities laws and (b) listed on a
nationally recognized exchange, as soon as practicable subject to meeting
applicable listing requirements following the effective date of the Plan. A
registration statement covering the REIT Common Stock (and if applicable, a
registration statement covering the OpCo New Common Stock) shall be filed as
soon as practicable following the effective date of the Plan and in any event
within 75 days thereafter. The Board of Directors of CEOC shall consult with
First Lien Professionals on the form and substance of the registration
statement(s). The parties shall enter into a customary registration rights
agreement providing for among other things a re-sale registration statement for
any First Lien Noteholder that cannot freely transfer its equity pursuant to
Section 1145 of the Bankruptcy Code and keeping any registration statements that
do not automatically incorporate SEC filings by reference up to date.

 

In order to meet the requirement that a REIT have at least 100 shareholders, the
REIT will have the right to issue, for cash, up to $125,000 of non-voting
preferred stock (125 shares, $1,000 liquidation preference and approximately 12%
dividend).

Contribution by CEOC of Properties to PropCo    If the UPREIT Structure is used,
at least 5% of the PropCo New LP Interests purchased by CEC under the Put
Options (on a fully diluted basis) shall be deemed as CEOC’s on account of its
contribution of real estate into PropCo. In such case, CEOC shall have the
option to participate in future issuances, or purchase additional equity from
PropCo at FMV if participation is not feasible, to maintain its percentage
ownership interest in PropCo at 5% if it would otherwise decrease below that
threshold. Services JV    Each of the Company and CEC (including through Caesars
Entertainment Resort Properties LLC and Caesars Growth Properties Holdings, LLC)
shall agree to take those steps that may be necessary or advisable with respect
to Caesars Enterprise Services, LLC and its subsidiaries (collectively “CES”) to
ensure that the chapter 11 cases or a restructuring consummated thereby shall
not impair, modify, or affect in any adverse way under the applicable agreements
(i) the Company’s rights with respect to governance or administration of CES
(including by amending Sections 5.5(b) with respect to any payment defaults
arising from commencement of the chapter 11 cases, 5.6 and 7.12 of that certain
Amended Limited Liability Company Agreement of Caesars Enterprise Services, LLC
dated as of May 20, 2014 (as the same may have been amended from time to time),
(ii) the Company’s rights with respect to that certain Omnibus License and
Enterprise Services Agreement dated as of May 20, 2014 (as the same may have
been amended from time to time) (including by amending Section 16.4 thereof),
(iii) the Company’s rights with respect to any or all intellectual property or
other business arrangements by and among the Company and CES, whether pursuant
to section 365(c) of the Bankruptcy Code, any change of control provisions set
forth in those agreements, or

 

9



--------------------------------------------------------------------------------

  

other terms of such agreements and (iv) PropCo’s and OpCo’s right to use and
access intellectual property and other rights in the same manner that such
rights are currently used and accessed across the enterprise to the extent
currently provided under the Omnibus License and Enterprise Services Agreement.

 

In addition, such agreements shall be modified as necessary or appropriate to
reflect the OpCo/PropCo structure including (i) to provide that Total Rewards
and other enterprise-wide and property specific resources are allocated, and
services provided, in a way that does not discriminate against PropCo, (ii) for
so long as CEC or its affiliates manages the properties, CES shall ensure that,
in the event CEC or its subsidiaries cease to provide the resources and services
provided under such agreements to PropCo, CES shall provide such resources and
services directly to PropCo on equivalent terms to or via an alternative
arrangement reasonably acceptable to PropCo; provided that if CEC or its
affiliates are terminated as manager under the applicable agreements other than
by or with the consent of PropCo, CES shall provide such resources and services
pursuant to a management agreement on substantially the same terms and
conditions, notwithstanding such termination, if so elected by PropCo. In the
event PropCo terminates or consents to the termination of the management
relationship with CEC or its affiliates, for so long as the transition period
under the applicable management agreement(s) continues, PropCo shall continue to
have access to such resources and services on no less favorable terms. The
modified documents shall be in form and substance reasonably satisfactory to the
Requisite Consenting Creditors.

 

Furthermore, CES shall at the request of the REIT Board of Directors have
meetings or conference calls once a quarter with a designee of the REIT Board of
Directors to discuss, and consult on, the strategic and financial business
plans, budgeting, including proposed capital expenditures and other topics as
reasonably requested by the REIT Board of Directors. The REIT shall also have
audit and information rights.

 

IV. CEC

 

Cash Contribution    $131 million to be used by the Company for general
corporate purposes and $275 million (the “Additional CEC Contribution”) to fund
sources and uses (and capital structure described herein) at Exit. CEC Standby
Commitment    $75 million, which shall only be funded if there are insufficient
sources and uses (after giving effect to any Available Cash) to fund the capital
structure described herein at Exit. CEC Put Options Purchases    CEC or an
affiliated entity shall, pursuant to the Put Options, purchase up to (a) $269
million of PropCo New LP Interests or REIT New Common Stock at a price implying
a total value of $269 million for 14.8% of the PropCo on a fully diluted basis
(excluding dilution from Equitized CPLV Mezzanine Debt and Preferred PropCo
Equity, if any) and (b) $700 million of OpCo New Common Stock at a price per
share implying a total value of $700 million for 100% of the OpCo New Common
Stock.

 

10



--------------------------------------------------------------------------------

Domestic Acquisitions and New Building Opportunities   

CEC and its non-debtor subsidiaries shall give PropCo a right of first refusal
to own the real estate, and have CEC or OpCo lease, all non-Las Vegas domestic
(U.S.) real estate acquisitions and new building opportunities with CEC
retaining management rights with respect to such opportunities.

 

PropCo shall give CEC a right of first refusal to operate and manage all non-Las
Vegas properties that PropCo acquires.

 

The material terms of these rights of first refusal to be mutually agreed among
the Company, CEC and the Initial Consenting Creditors.

CEC Lease Guaranty   

CEC, OpCo and PropCo will enter into a Management and Lease Support Agreement
(the “MLSA”) pursuant to which (i) CEC, or a wholly-owned subsidiary, will
manage the properties on behalf of OpCo and (ii) CEC will provide a guaranty in
respect of the OpCo’s operating lease obligations, in each case while such lease
(including any extensions, renewals or replacements) remains in effect. Certain
of the material terms of the MLSA are set forth on Annex II. The remaining terms
of the MLSA to be mutually agreed among the Company, CEC and the Initial
Consenting Creditors on or prior to noon on December 24, 2014, with such terms
being annexed hereto.

 

Certain of the material terms of the operating leases are set forth on Annex II.
The remaining terms of the operating leases to be mutually agreed among the
Company, CEC and the Initial Consenting Creditors on or prior to noon on
December 24, 2014, with such terms being annexed hereto.

Releases   

The Plan shall provide (subject to completion of the investigation by CEOC’s
governance committee) that CEC’s participation in the Plan through its entry
into the RSA and performance of the terms thereunder in facilitating the
transactions contemplated by the Restructuring shall be a full and complete
settlement under Bankruptcy Rule 9019 of any claims or causes of action, known
or unknown, that the Company, its estates and third parties have or could have
against CEC, CAC and their respective direct and indirect sponsors,
shareholders, affiliates, officers, directors, employees, managers, attorneys,
professionals, advisors and representatives (each of the foregoing in their
capacity as such) relating to the Company, other than (a) claims under the RSA
and (b) claims arising from past, existing, and future commercial relationships
between any subsidiary of CEC (other than CEOC and its subsidiaries) and CEOC or
any of its subsidiaries.

 

As part of the settlement embodied in the Plan and the RSA (subject to
completion of the investigation by CEOC’s governance committee), effective on
the date the Restructuring is consummated, as consideration for the Cash
Contribution, the CEC Put Options Purchases, the Domestic Acquisitions and New
Building Opportunities, entry into the MLSA and other valuable consideration,
the Company, its estate and all of the

 

11



--------------------------------------------------------------------------------

  

Company’s creditors shall be deemed to have released CEC, CAC and their
respective direct and indirect sponsors, shareholders, affiliates, officers,
directors, employees, managers, attorneys, professionals, advisors and
representatives (each of the foregoing in their capacities as such, the “CEC
Released Parties”) from any and all claims, obligations, suits, judgments,
damages, rights, causes of action and liabilities whatsoever, whether known or
unknown, foreseen or unforeseen, existing or hereafter arising, at law, in
equity or otherwise, relating to or based upon any act or omission relating to
the Company which occurred prior to the effectiveness of the Restructuring
(other than (a) claims under the RSA and (b) claims arising from past, existing,
and future commercial relationships between any subsidiary of CEC (other than
CEOC and its subsidiaries) and CEOC or any of its subsidiaries), including a
release and waiver of any obligations arising under the Guaranty and Pledge
Agreement of CEC dated as of July 25, 2014. The Plan shall also include standard
injunction and exculpation provisions in respect of the CEC Released Parties.

 

As part of the settlement embodied in the Plan and the RSA, effective on the
date the Restructuring is consummated, as consideration for their entry into the
RSA and other valuable consideration, the Company and the CEC Released Parties
shall be deemed to have released the Consenting Creditors and their respective
direct and indirect sponsors, shareholders, affiliates, officers, directors,
employees, managers, attorneys, professionals, advisors and representatives
(each of the foregoing in their capacity as such) from any and all claims,
obligations, suits, judgments, damages, rights, causes of action and liabilities
whatsoever, whether known or unknown, foreseen or unforeseen, existing or
hereafter arising, at law, in equity or otherwise, relating to or based upon any
act or omission relating to the Company which occurred prior to the
effectiveness of the Restructuring.

 

V. Caesars Palace Las Vegas (“CPLV”)

 

Transfer to Unrestricted Subsidiary   

CPLV shall be transferred to a newly formed wholly owned unrestricted subsidiary
of PropCo (“CPLV Sub”) and its property shall be leased to OpCo.

 

Certain of the material terms of the operating lease are set forth on Annex II.
The remaining terms of the operating lease to be mutually agreed among the
Company, CEC and the Initial Consenting Creditors on or prior to noon on
December 24, 2014, with such terms being annexed hereto.

Issuance of CPLV Market Debt   

CPLV Sub shall use its commercially reasonable efforts to finance $2,600 million
of CPLV Debt with third party investors for cash proceeds (the “CPLV Market
Debt”) on or before consummation of the Restructuring (with 100% of the net
proceeds being used to increase the cash payments to the First Lien Bank Lenders
and the First Lien Noteholders). At least $2,000 million of CPLV Market Debt
must be issued.

 

If $2,000 million or more but less than $2,600 million of CPLV Market Debt is
issued, the remainder will be issued to the First Lien Bank Lenders

 

12



--------------------------------------------------------------------------------

 

and the First Lien Noteholders in the form of CPLV Mezzanine Debt. The principal
amount of CPLV Market Debt and CPLV Mezzanine Debt shall collectively total
$2,600 million.

 

Notwithstanding the above, to the extent PropCo Preferred Equity is issued, the
proceeds thereof shall first reduce the principal amount of CPLV Mezzanine Debt
(if any) to be issued to the First Lien Noteholders, second to reduce the
principal amount of CPLV Market Debt, and third to reduce the principal amount
of New Second Lien PropCo Debt.

 

The weighted average yield on the CPLV Market Debt and CPLV Mezzanine Debt will
be capped such that the annual debt service shall not exceed $130 million, with
the cap increased by $2 million for every $100 million of Equitized CPLV
Mezzanine Debt.

CPLV Mezzanine Debt  

If CPLV Market Debt is issued in an amount greater than $2,000 million, but less
than $2,600 million (less the proceeds from the PropCo Preferred Equity applied
to reduce the amount of CPLV Mezzanine Debt (if any) to be issued to the First
Lien Noteholders and CPLV Market Debt), then CPLV Holding shall issue secured
non-guaranteed debt (the “CPLV Mezzanine Debt”) in an amount equal to the
difference to the First Lien Bank Lenders and the First Lien Noteholders. Such
CPLV Mezzanine Debt shall have a 6 year term and shall bear interest at 8% (if
$600 million of CPLV Mezzanine Debt is issued) increasing by 0.25% for every $25
million reduction in the principal amount of CPLV Mezzanine Debt issued below
$600 million (up to a maximum of 13%). Additional terms of the CPLV Market Debt
and CPLV Mezzanine Date to be mutually agreed among the Company, CEC and the
Initial Consenting Creditors on or prior to noon on December 24, 2014, with such
terms being annexed hereto.

 

“CPLV Holding” will be a newly formed holding company that owns 100% of CPLV
Sub.

Receipt of CPLV Mezzanine Debt   If CPLV Mezzanine Debt is issued, then it shall
be distributed as follows:   •      The first $300 million of CPLV Mezzanine
Debt shall be distributed 1/3 to the First Lien Bank Lenders and 2/3 to the
First Lien Noteholders; and   •      Any CPLV Mezzanine Debt over $300 million
shall be distributed 1/2 to the First Lien Bank Lenders and 1/2 to the First
Lien Noteholders.   The $2,600 million aggregate total amount of cash proceeds
from the CPLV Market Debt and the principal amount of CPLV Mezzanine Debt (and
the proceeds from the PropCo Preferred Equity applied to reduce the amount of
CPLV Mezzanine Debt and CPLV Market Debt) will be allocated as follows:   •     
$1,450 for First Lien Bank Holders and   •      $1,150 for First Lien
Bondholders,   with the amount of CPLV Mezzanine Debt to be issued to each in
accordance with the above.

 

13



--------------------------------------------------------------------------------

VI. New Capital Structure10

 

New First Lien OpCo Debt   

Up to $1,188 million in principal amount of first lien debt. 6 year term.
Non-call year 1, thereafter callable at 103/102/101/par for the next three years
respectively. Interest at LIBOR plus 4.00%, with a 1% LIBOR floor. Additional
terms to be mutually agreed among the Company, CEC and the Initial Consenting
Creditors on or prior to noon on December 24, 2014, with such terms being
annexed hereto.

 

$883 million distributed to First Lien Bank Lenders and $306 million distributed
to First Lien Noteholders, subject to adjustment as set forth herein.

 

OpCo will use its commercially reasonable efforts to syndicate the New First
Lien OpCo Debt to the market and, to the extent so syndicated, the cash proceeds
will be used to increase the cash payments to the First Lien Bank Lenders and
First Lien Noteholders, ratably based on the amount of New First Lien OpCo Debt
otherwise to be issued to them. The New First Lien OpCo Debt will be marketed at
an interest rate less than or equal to the rates contemplated above.

 

The First Lien OpCo Debt distributable to First Lien Bank Lenders and First Lien
Noteholders must be in the form of bank debt and bond debt, respectively.

New Second Lien OpCo Debt   

Up to $547 million in principal amount of second lien debt. 7 year term.
Non-call year 1, thereafter callable at 103/102/101/par for the next three years
respectively. Interest at 8.5%. Additional terms to be mutually agreed among the
Company, CEC and the Initial Consenting Creditors on or prior to noon on
December 24, 2014, with such terms being annexed hereto.

 

$406 million distributed to First Lien Bank Lenders and $141 million distributed
to First Lien Noteholders.

New First Lien PropCo Debt    $2,392 million in principal amount of first lien
debt. 5 year term. Non-call year 1, thereafter callable at 103/102/101/par for
the next three years respectively. Interest at LIBOR plus 3.5% with a 1% LIBOR
floor. Additional terms to be mutually agreed among the Company, CEC and the
Initial Consenting Creditors on or prior to noon on December 24, 2014, with such
terms being annexed hereto.

 

10  All amounts subject to the ability of the First Lien Bank Lenders to convert
$100 million of CPLV Mezzanine Debt to New First Lien OpCo Debt, New Second Lien
OpCo Debt, New First Lien PropCo Debt, New Second Lien PropCo Debt or equity in
PropCo.

 

14



--------------------------------------------------------------------------------

  

$1,961 million distributed to the First Lien Bank Lenders and $431 million
distributed to First Lien Noteholders, subject to adjustment as set forth
herein.

 

The First Lien PropCo Debt distributable to First Lien Bank Lenders and First
Lien Noteholders must be in the form of bank debt and bond debt, respectively.

New Second Lien PropCo Debt   

$1,425 million in principal amount of second lien debt. 6 year term. Customary
NC3, with step-downs thereafter. Interest 8.0%. Additional terms to be mutually
agreed among the Company, CEC and the Initial Consenting Creditors on or prior
to noon on December 24, 2014, with such terms being annexed hereto.

 

Distributed to First Lien Noteholders, subject to adjustment as set forth
herein.

 

Notwithstanding the above, to the extent PropCo Preferred Equity is issued, the
proceeds thereof, after first reducing the principal amount of CPLV Mezzanine
Debt (if any) to be issued to the First Lien Noteholders and then reducing the
principal amount of CPLV Market Debt, shall be used to reduce the principal
amount of New Second Lien PropCo Debt.

PropCo Preferred Equity   

$300 million in principal amount of PropCo Preferred Equity. PIK interest 5%.
Additional terms annexed hereto as Annex III.

 

Subject to the Purchase Option, all of the PropCo Preferred Equity shall be
purchased by the Preferred Backstop Investors as set forth in the Backstop
Commitment Agreement which shall be substantially in form and substance as that
annexed hereto as Annex IV, subject to company’s ongoing review and approval
(other than with respect to the economic terms of such agreement), such approval
not to be unreasonably withheld and such approval shall be provided on or prior
to noon on December 24, 2014. 50% of the PropCo Preferred Equity purchased by
the Preferred Backstop Investors will be made available to First Lien
Noteholders pursuant to the Purchase Option. Any PropCo Preferred Equity
purchased pursuant to the Purchase Option shall dilute the Backstop Investors’
purchases pro rata.

 

Proceeds of the issue of the PropCo Preferred Equity shall be used first to
reduce the principal amount of CPLV Mezzanine Debt (if any) to be issued to the
First Lien Noteholders, second to reduce the principal amount of CPLV Market
Debt, and third to reduce the principal amount of New Second Lien PropCo Debt.

 

15



--------------------------------------------------------------------------------

VII. Charter Documents and By-Laws of the Equity Issuers

 

Corporate Governance    CEOC, a Delaware corporation will become OpCo and will
have charter documents and by-laws that are acceptable to CEC and the Requisite
Consenting Creditors.   

PropCo will be a limited partnership organized under the laws of Delaware and
will have a limited partnership agreement that is customary for an UPREIT
structure and reasonably acceptable to CEOC, CEC and the Requisite Consenting
Creditors.

 

PropCo GP will be a limited liability company organized under the laws of
Delaware and will have an operating agreement that is reasonably acceptable to
CEOC, CEC and the Requisite Consenting Creditors.

 

The REIT will be a corporation organized under the laws of Maryland and will
have charter documents and by-laws that are reasonably acceptable to CEOC, CEC
and the Requisite Consenting Creditors.

OpCo Board of Directors   

If CEC owns 90% or more of the OpCo New Common Stock, then the board of
directors of OpCo shall consist of 3 voting members to be designated by CEC,
each to be identified in a plan supplement and one of which shall be independent
and reasonably acceptable to the Requisite Consenting Creditors. The independent
director shall be a member of all committees of the board.

 

If CEC owns less than 90% of the OpCo New Common Stock, then the board of
directors of OpCo shall consist of 3 voting members, 2 designated by CEC and 1
designed by the Requisite Consenting Creditors (which shall be a member of all
committees of the board), each to be identified in a plan supplement.

 

Regardless of CEC’s percentage ownership, there shall be one non-voting
observer, reasonably acceptable to OpCo, to be designated by the Requisite
Consenting Creditors and identified in a plan supplement. The observer shall be
given notice of and an opportunity to attend the portion of all meetings
concerning business and strategy sessions matters and other matters that would
have an adverse material economic impact on PropCo (and receive all materials
given to board members in connection with such matters), subject to appropriate
limitations in respect of privilege issues.

REIT Board of Directors   

If CEC owns less than 10% of PropCo (directly or indirectly), then the board of
directors of the REIT shall consist of 7 voting members to be designated by the
Requisite Consenting Creditors, each to be identified in a Plan Supplement.

 

If CEC owns 10% or more of PropCo (directly or indirectly), then the board of
directors of the REIT shall consist of 7 voting members, 6 to be designated by
the Requisite Consenting Creditors and 1 designated by CEC, each to be
identified in a Plan Supplement.

 

At least 3 voting members must be licensed by the required regulatory
authorities by closing. If there are not at closing at least 3 voting members
licensed, then to assist with closing up to 2 of the independent members of CEOC
shall be designated to the REIT board so that there will be 3 voting

 

16



--------------------------------------------------------------------------------

   members at closing, with such members being removed as the non-voting members
are licensed. Until such time as the CEOC independents and members designated by
CEC are a minority of the board, the REIT shall be prohibited from taking major
transactions without shareholder approval. To the extent any of members are not
so licensed by closing, they shall be non-voting members until so licensed.
PropCo    PropCo will be controlled by its PropCo GP, whose sole shareholder
will be the REIT.

 

VIII. Implementation

 

In-Court Restructuring: Use of Cash Collateral  

In the chapter 11 cases filed by the Company to effectuate the Restructuring,
the First Lien Noteholders will support entry of a cash collateral order that
will allow the Company to use cash collateral for working capital and general
corporate purposes and to pay costs associated with the Company’s Restructuring.
The cash collateral arrangements shall allow such use of cash, subject to (i)
the milestones set forth in the RSA (plus forty-five (45) days following the
breach of any milestone) and (ii) a budget acceptable to the Requisite
Consenting Creditors and the Company, including capital expenditures in an
amount to be agreed for the earlier of 18 months and an event of default under
such cash collateral order on the terms set forth in the Cash Collateral
Stipulation.11

 

As more fully set forth in the Cash Collateral Stipulation, in exchange for the
Company’s use of cash collateral, the First Lien Noteholders and the First Lien
Bank Lenders and/or their respective legal and financial advisors shall receive,
among other things, the following:

  •      adequate protection liens   •      liens on proceeds of avoidance
actions   •      payment of First Lien Professional Fees to the extent not
otherwise paid in accordance with the RSA

 

11  Events of Default to include, among other things, (a) entry of an order
modifying the automatic stay with respect to material assets, (b) the Company
seeks to create any additional post-petition liens, (c) the Company commences,
joins or assists in a proceeding against the First Lien Noteholders or First
Lien Bank Lenders, (d) any modification to the Cash Collateral Order without the
bank agent’s or the Requisite Consenting Creditors’ consent, (e) entry of a
final order terminating or requiring repayment of the Adequate Protection
Payments, (f) dismissal or conversion of the Company’s chapter 11 cases, (g)
failure to make an Adequate Protection Payment (5 business day grace period),
and (h) failure to perform any other material term of the Cash Collateral Order
(5 business day cure period).

 

17



--------------------------------------------------------------------------------

  •      Adequate Protection Payments at a rate equal to 1.5%12   •     
Adequate Protection Payment of remaining Available Cash at Exit, as contemplated
below   •      receipt of quarterly budgets, a monthly variance report, an
annual business plan and projections, and such other reports and information to
the extent required by the Cash Collateral Stipulation.   The cash collateral
Stipulation will contain a “pipeline plus” carveout for all fees and expenses of
estate professionals (i.e., the “pipeline” benefiting from the carve shall not
be subject to a budget or a cap) plus post-notice fee and expense reserves in an
amount to be reasonably agreed between CEOC and the First Lien Professionals.
Available Cash  

The Available Cash shall be applied at closing first to fund, together with the
Additional CEC Contribution the sources and uses (and capital structure
described herein) at Exit and second, to the extent of any remaining Available
Cash, to fund adequate protection payments, as applicable.

 

“Available Cash” means (i) the pro forma amount of CEOC balance sheet cash
available after giving effect to the Exit, the consummation of the Plan, all
debt reductions and repayments, the payment of all fees, expenses and related
uses of cash on the Exit Date in accordance with the plan over (ii) $400 million
of minimum required CEOC liquidity, which shall be reduced by $0.50 for every
dollar raised in revolving credit, provided that such reduction shall in no
instance be greater than $100 million (the minimum cash requirement amount
includes the $100 million of CEC’s cash contribution, and does not include (a)
cash held by Chester Downs and Marina, LLC and Chester Downs Finance Corp., (b)
cash held by the international entities owned by CEOC (e.g. the London Clubs),
and (c) customer cash held in custody by CEOC (i.e. “front money”)).

 

IX. Other

 

PropCo Call Rights    Subject to the terms of the CERP debt documents and in no
event in a manner that is dilutive of covenant compliance (provided that CEC and
CERP shall use commercially reasonable efforts to obtain waivers or amendments
to permit the transaction if necessary), PropCo shall have the right, for up to
180 days following the date the Restructuring is consummated, to enter into a
binding agreement to purchase the real property (and lease it back to CERP) and
all improvements associated with

 

12  Such payments shall be in settlement of any claims for adequate protection
that the First Lien Bank Lenders and First Lien Noteholders may assert
throughout the chapter 11 cases.

 

18



--------------------------------------------------------------------------------

  

Harrah’s Atlantic City and Harrah’s Laughlin for a cash purchase price equal to
ten times the agreed annual rent for such properties, and on other customary
terms and conditions, with the closing of such purchase(s) to occur following
regulatory approvals, provided that such 180 day period shall be extended for up
to 12 months if the call rights are not exercisable during the initial 180 day
period due to CERP covenant issues.

 

The parties shall discuss in good faith whether additional properties should be
subject to the PropCo call rights and other terms applicable to the call rights.

Definitive Agreements    Subject to the terms of the RSA, as soon as reasonably
practicable, the parties will execute Definitive Documentation implementing the
Restructuring in form and substance consistent in all material respects with
this Term Sheet and reasonably acceptable to the Requisite Consenting Creditors,
the Company and CEC. Non Transfer    As set forth in the RSA and subject to its
terms and certain exceptions contained therein, each Restructuring Support Party
will agree, on behalf of itself and its affiliates, not to transfer any First
Lien Bank Obligations or First Lien Note Obligations held by such party and its
affiliates from the date of execution of the RSA through the consummation of the
Restructuring (including without limitation closing all Put Options and Equity
Rights) unless the transferee(s) agree(s) to be bound by all of the terms and
conditions of the RSA and this Term Sheet. Intercreditor Agreements    Plan
distributions shall be made in compliance with and shall, except as explicitly
provided for herein, enforce all applicable intercreditor and subordination
agreements. Tax Opinions/Private Letter Rulings   

As a condition to effectiveness of the Plan, Counsel to the Company shall
deliver an opinion on which the First Lien Noteholders may rely, or the REIT
shall receive a private letter ruling from the IRS, concluding, based on facts,
customary representations and assumptions set forth or described in such opinion
and/or private letter ruling, that the REIT’s method of operation since its
formation and its proposed method of operation up to and including the end of
the date of the opinion or ruling has enabled and will enable the REIT to meet
the requirements for qualification and taxation as a real estate investment
trust under the Code.

 

Counsel to the Company shall deliver to the Company an opinion, or the Company
shall receive a private letter ruling from the IRS, concluding, based on facts,
customary representations and assumptions set forth or described in such opinion
and/or private letter ruling, that the transfer of assets to PropCo and to the
REIT, and the transfer of consideration to creditors of the Company should not
result in a material amount of U.S. federal income tax to the Company,
determined as if the Company and its subsidiaries were a stand-alone
consolidated group. The Company shall make any such opinion and/or private
letter ruling available to the First Lien Professionals.

 

19



--------------------------------------------------------------------------------

Annex I

Backstop Parties

 

Party

   PropCo New LP
Interests / REIT
New Common
Stock     OpCo New
Common Stock      Total Amount  

CEC

   $ 269 million 13    $ 700 million       $ 969 million 14                 

 

13  Subject to dilution if other First Lien Noteholders elect to become Backstop
Parties.

14  Subject to dilution if other First Lien Noteholders elect to become Backstop
Parties.

 



--------------------------------------------------------------------------------

Annex II

Lease & MLSA Term Sheet Summary



--------------------------------------------------------------------------------

LEASE TERM SHEET

Note: It is currently anticipated that the real estate assets of the
subsidiaries of a newly-formed Delaware limited partnership (“Propco”) will be
leased to subsidiaries of “Opco” (defined below) pursuant to two separate
leases. One lease (the “Lease”)1 will include all “Facilities” (defined below)
other than Caesars Palace Las Vegas (“CPLV”). The other lease (the “CPLV Lease”)
will only include CPLV. To the extent that a term below does not differentiate
between the Lease and the CPLV Lease, such term shall be included in both
leases.

 

Landlord

With respect to the Lease, all of the subsidiaries of Propco that own the fee or
ground leasehold (as applicable) interests in the real property comprising the
“Non-CPLV Facilities” (as defined below).

 

  With respect to the CPLV Lease, a subsidiary of Propco that owns the fee
interest in the real property comprising the CPLV Facility.

 

Tenant

With respect to the Lease, the subsidiaries of Caesars Entertainment Operating
Company (“CEOC” or “Opco”) necessary for the operation of all of the Non-CPLV
Facilities, including all license holders with respect thereto, as reasonably
demonstrated to Propco.

 

  With respect to the CPLV Lease, subsidiaries of CEOC necessary for the
operation of the CPLV Facility, including all license holders with respect
thereto, as reasonably demonstrated to Propco.

 

Guaranty / MLSA

Caesars Entertainment Corporation (“CEC”), a wholly-owned subsidiary of CEC
(“Manager”), Opco and Propco will enter into a Management and Lease Support
Agreement with respect to each of the Lease and the CPLV Lease (each, an
“MLSA”), pursuant to which (i) Manager will manage the Facilities (as defined
below) on behalf of Opco and (ii) CEC will provide a full guarantee of all
payments and performance of Opco’s monetary obligations under each of the CPLV
Lease and the Lease.2 The terms of the MLSA are more particularly set forth in
that certain Summary of Terms with respect to the MLSA.

 

Leased Property

With respect to the Lease, all of the real property interest in the facilities
(the “Non-CPLV Facilities”) described on Exhibit A attached hereto, including
all buildings and structures located thereon, and all rights appurtenant
thereto. The Non-CPLV Facilities also may include any material non-U.S. real
estate assets (if any) directly or indirectly wholly-owned by Opco, subject to
compliance with all legal, regulatory, tax/REIT

 

1  Lease may be structured as two individual cross-defaulted leases, to
accommodate the JV interest for the Joliet asset.

2 

NTD: Management Agreement and Guaranty will be integrated as one document,
subject to terms of MLSA Term Sheet.

 

1



--------------------------------------------------------------------------------

  and contractual restrictions and requirements applicable to such assets;
provided, however, that no such non-U.S. real estate asset shall be included in
the Non-CPLV Facilities if, despite the reasonable best efforts of Opco and/or
CEOC, it would be unduly onerous or costly, in consideration of the value of
such real estate asset, to include such real estate asset in the Non-CPLV
Facilities. If any such non-U.S. assets are included in the Non-CPLV Facilities
as described above, the parties will reasonably agree on an ownership and
operational structure with respect to such non-U.S. assets, which structure may
include separate leases.

 

  With respect to the CPLV Lease, all of the real property interest in CPLV (the
“CPLV Facility”, together with the Non-CPLV Facilities, the “Facilities”), as
described on Exhibit B attached hereto, including all buildings and structures
located thereon, and all rights appurtenant thereto.

 

Term

15 year initial term (the “Initial Term”).

 

  Four 5-year renewal terms (each, a “Renewal Term”) to be exercised at Tenant’s
option by notifying Landlord (i) no earlier than 18 months prior to the
then-current expiration and (ii) no later than 12 months prior to the
then-current expiration.

 

  The Term with respect to any Leased Property shall not exceed 80% of the
useful life of such Leased Property. Any Leased Property not meeting such
requirement shall be subject to a shorter Term than the other Leased Property
that satisfies such requirements.3

 

  The “Rent Reduction Adjustment” with respect to a Facility shall mean (i) with
respect to the Base Rent, a proportionate reduction of the Base Rent based on
the EBITDAR of such Facility versus the EBITDAR of all the Facilities and (ii)
with respect to Percentage Rent, a reduction of the then current dollar amount
based on excluding the Net Revenue of the applicable Facility from the
Percentage Rent formula on a pro forma basis.

 

Rent

“Rent” means the sum of Base Rent and Percentage Rent. Rent shall be paid
monthly in advance.

 

  Rent under the Lease and the CPLV Lease shall be as follows for the Initial
Term and each Renewal Term:4

 

  Lease:

 

  (a) For the first 3 Lease years, Base Rent of $475,000,000 per Lease year.

 

  (b) For the 4th Lease year through the 10th Lease year, (i) Base Rent equal to
$332,500,000, subject to the annual Escalator (as hereinafter defined)

 

3  The parties understand that none of the Facilities will run afoul of the 80%
test during the Initial Term, and that the provision will apply (if at all) only
in respect of Renewal Terms.

4 

For tax purposes, portions of each Non-CPLV Facility (e.g., barges and boats)
may be subject to a specific Rent allocation to be set forth in the definitive
documents.

 

2



--------------------------------------------------------------------------------

  commencing in the 7th Lease year as described below, plus (ii) Percentage Rent
equal to the Non-CPLV Initial Percentage Rent (as hereinafter defined), as
adjusted at the commencement of the 6th Lease year as described below.

 

  (c) From and after the commencement of the 11th Lease year, (i) Base Rent
equal to 80% of the Rent for the 10th Lease year, subject to the annual
Escalator as described below, plus (ii) Percentage Rent equal to Non-CPLV
Secondary Percentage Rent (as hereinafter defined).

 

  For the 4th and 5th Lease year, Percentage Rent, in each such Lease year,
shall be equal to a fixed annual amount equal to $142,500,000, adjusted as
follows: (i) in the event that the Net Revenue with respect to the Non-CPLV
Facilities for the 3rd Lease year has increased versus the Net Revenue for the
12 month period immediately preceding the 1st Lease year (such increase, the
“Year 4 Non-CPLV Increase”), such $142,500,000 shall increase by the product of
(a) the Non-CPLV Factor (as defined below) and (b) the Year 4 Non-CPLV Increase;
and (ii) in the event that the Net Revenue with respect to the Non-CPLV
Facilities for the 3rd Lease year has decreased versus the Net Revenue for the
12 month period immediately preceding the 1st Lease year (such decrease, the
“Year 4 Non-CPLV Decrease”), such $142,500,000 shall decrease by the product of
(a) the Non-CPLV Factor and (b) the Year 4 Non-CPLV Decrease (such resulting
amount being referred to herein as the “Non-CPLV Initial Percentage Rent”).

 

  For the 6th Lease year through the 10th Lease year, Percentage Rent, in each
such Lease year, shall be equal to a fixed annual amount equal to the Non-CPLV
Initial Percentage Rent, adjusted as follows: (i) in the event that the Net
Revenue with respect to the Non-CPLV Facilities for the 5th Lease year has
increased versus the Net Revenue for the 3rd Lease year (such increase, the
“Year 6 Non-CPLV Increase”), Percentage Rent shall increase by the product of
(a) the Non-CPLV Factor and (b) the Year 6 Non-CPLV Increase; and (ii) in the
event that the Net Revenue with respect to the Non-CPLV Facilities for the 5th
Lease year has decreased versus the Net Revenue for the 3rd Lease year (such
decrease, the “Year 6 Non-CPLV Decrease”), Percentage Rent shall decrease by the
product of (a) the Non-CPLV Factor and (b) the Year 6 Non-CPLV Decrease.

 

  For the 11th Lease year through the 15th Lease year, Percentage Rent shall be
equal to a fixed annual amount equal to 20% of the Rent for the 10th Lease year,
adjusted as follows: (i) in the event that the Net Revenue with respect to the
Non-CPLV Facilities for the 10th Lease year has increased versus the Net Revenue
for the 5th Lease year (such increase, the “Year 11 Non-CPLV Increase”),
Percentage Rent shall increase by the product of (a) the Non-CPLV Factor and
(b) the Year 11 Non-CPLV Increase; and (ii) in the event that the Net Revenue
with respect to the Non-CPLV Facilities for the 10th Lease year has decreased
versus the Net Revenue for the 5th Lease year (such decrease, the “Year 11
Non-CPLV Decrease”), Percentage Rent shall decrease by the product of (a) the
Non-CPLV Factor and (b) the Year 11 Non-CPLV Decrease (such resulting amount
being referred to herein as “Non-CPLV Secondary Percentage Rent”).

 

3



--------------------------------------------------------------------------------

  At the commencement of each Renewal Term, (i) the Base Rent under the Lease
for the first year of such Renewal Term shall be adjusted to fair market value
rent (provided that (A) in no event will the Base Rent be decreased and (B) no
such adjustment shall cause Base Rent to be increased by more than 10% of the
prior year’s Base Rent), subject thereafter to the annual Escalator, and (ii)
the Percentage Rent for such Renewal Term will be equal to the Percentage Rent
in effect for the Lease year immediately preceding the first year of such
Renewal Term, adjusted as follows: (1) in the event that the Net Revenue with
respect to the Non-CPLV Facilities for the Lease year immediately preceding the
applicable Renewal Term has increased versus the Net Revenue for (x) in respect
of the first Renewal Term, the 10th Lease year and (y) for each subsequent
Renewal Term, the Lease year prior to the first Lease year of the immediately
preceding Renewal Term (such increase, the “Renewal Term Non-CPLV Increase”),
Percentage Rent shall increase by the product of (a) the Non-CPLV Factor and (b)
the Renewal Term Non-CPLV Increase; and (ii) in the event that the Net Revenue
with respect to the Non-CPLV Facilities for the Lease year immediately preceding
the applicable Renewal Term has decreased versus the Net Revenue for (x) in
respect of the first Renewal Term, the 10th Lease year and (y) in respect of
each subsequent Renewal Term, the Lease year prior to the first Lease year of
the immediately preceding Renewal Term (such decrease, the “Renewal Term
Non-CPLV Decrease”), Percentage Rent shall decrease by the product of (a) the
Non-CPLV Factor and (b) the Renewal Term Non-CPLV Decrease. The Lease shall
contain a customary mechanism by which Landlord and Tenant shall determine the
fair market value adjustment to Base Rent at least 12 months prior to the
commencement of the applicable Renewal Term. The fair market valuation shall be
as of the date of commencement of the applicable Renewal Term.

 

  The “Non-CPLV Factor” shall be equal to: (i) for the 4th Lease year through
the 10th Lease year, 19.5%; and (ii) from and after the 11th Lease year, 13%.

 

  From and after the commencement of the 7th Lease year, Base Rent for the Lease
will be subject to an annual escalator (the “Escalator”) equal to the higher of
2% and the Consumer Price Index (“CPI”) increase with respect to such year,
above the previous lease year’s Base Rent.

 

  CPLV Lease:

 

  (a) For the first 5 Lease years, Base Rent of $160,000,000 per Lease year,
subject to the annual Escalator.

 

  (b) From and after the commencement of the 6th Lease year, (i) Base Rent equal
to 80% of the Rent for the 5th Lease year, subject to the annual Escalator, plus
(ii) Percentage Rent equal to the CPLV Initial Percentage Rent (as hereinafter
defined), as adjusted in the 11th Lease year as described below.

 

4



--------------------------------------------------------------------------------

  For the 6th Lease year through the 10th Lease year, Percentage Rent shall be
equal to a fixed annual amount equal to 20% of the Rent for the 5th Lease year,
adjusted as follows: (i) in the event that the Net Revenue with respect to the
CPLV Facility for the 5th Lease year has increased versus the Net Revenue for
the 12 month period immediately preceding the 1st Lease year (such increase, the
“Year 6 CPLV Increase”), Percentage Rent shall increase by the product of
(a) 13% (the “CPLV Factor”) and (b) the Year 6 CPLV Increase; and (ii) in the
event that the Net Revenue with respect to the CPLV Facility for the 5th Lease
year has decreased versus the Net Revenue for the 12 month period immediately
preceding the 1st Lease year (such decrease, the “Year 6 CPLV Decrease”),
Percentage Rent shall decrease by the product of (a) the CPLV Factor and (b) the
Year 6 CPLV Decrease (such resulting amount being referred to herein as “CPLV
Initial Percentage Rent”).

 

  From and after the commencement of the 11th Lease year, Percentage Rent shall
be equal to a fixed annual amount equal to the CPLV Initial Percentage Rent,
adjusted as follows: (i) in the event that the Net Revenue with respect to the
CPLV Facility for the 10th Lease year has increased versus the Net Revenue for
the 5th Lease year (such increase, the “Year 11 CPLV Increase”), Percentage Rent
shall increase by the product of (a) the CPLV Factor and (b) the Year 11 CPLV
Increase and (ii) in the event that the Net Revenue with respect to the CPLV
Facility for the 10th Lease year has decreased versus the Net Revenue for the
5th Lease year (such decrease, the “Year 11 CPLV Decrease”), Percentage Rent
shall decrease by the product of (a) the CPLV Factor and (b) the Year 11 CPLV
Decrease.

 

  At the commencement of each Renewal Term, (i) the Base Rent under the CPLV
Lease for the first year of such Renewal Term shall be adjusted to fair market
value rent (provided that (A) in no event will the Base Rent be decreased and
(B) no such adjustment shall cause Base Rent to be increased by more than 10% of
the prior year’s Base Rent), subject thereafter to the annual Escalator, and
(ii) the Percentage Rent for such Renewal Term will be equal to the Percentage
Rent in effect for the Lease year immediately preceding the first year of such
Renewal Term, adjusted as follows: (1) in the event that the Net Revenue with
respect to the CPLV Facility for the Lease year immediately preceding the
applicable Renewal Term has increased versus the Net Revenue for (x) in respect
of the first Renewal Term, the 10th Lease year and (y) for each subsequent
Renewal Term, the Lease year prior to the first Lease year of the immediately
preceding Renewal Term (such increase, the “Renewal Term CPLV Increase”),
Percentage Rent shall increase by the product of (a) the CPLV Factor and (b) the
Renewal Term CPLV Increase; and (ii) in the event that the Net Revenue with
respect to the CPLV Facility for the Lease year immediately preceding the
applicable Renewal Term has decreased versus the Net Revenue for (x) in respect
of the first Renewal Term, the 10th Lease year and (y) in respect of each
subsequent Renewal Term, the Lease

 

5



--------------------------------------------------------------------------------

 

year prior to the first Lease year of the immediately preceding Renewal Term
(such decrease, the “Renewal Term CPLV Decrease”), Percentage Rent shall
decrease by the product of (a) the CPLV Factor and (b) the Renewal Term CPLV
Decrease. The CPLV Lease shall contain a customary mechanism by which Landlord
and Tenant shall determine the fair market value adjustment to Base Rent at
least 12 months prior to the commencement of the applicable Renewal Term. The
fair market valuation shall be as of the date of commencement of the applicable
Renewal Term.

 

  “Net Revenue” shall be defined in the definitive documents.

 

Rent Allocation

Rent will be allocated under section 467 of the Code and regulations thereunder
on a declining basis within the 115/85 safe harbor, adjusted as necessary such
that the REIT’s pro rata share of Landlord’s anticipated free cash flow from
operations, after payment by Landlord (and its subsidiaries) of all required
debt service and operating expenses, is no less than 100% of the REIT’s
anticipated taxable income (assuming annual Cap Ex Reimbursements of $78.0
million).

 

Triple Net Lease

Subject to the provision below regarding Landlord’s reimbursement to Tenant of
capital expenditures (the “Capex Reimbursement”), the Leases will be absolute,
traditional triple net leases. Tenant shall pay all Rent absolutely net to
Landlord, without abatement, and unaffected by any circumstance (except as
expressly provided below in the cases of casualty and condemnation and the Capex
Reimbursement). Subject to the Capex Reimbursement, Tenant will assume complete
responsibility for the condition, operation, repair, alteration and improvement
of the Facilities, for compliance with all legal requirements (whether now or
hereafter in effect) including, without limitation, all environmental
requirements (whether arising before or after the effective date of the Lease),
and for payment of all costs and liabilities of any nature associated with the
Facilities, including, without limitation, all impositions, taxes, insurance and
utilities, and all costs and expenses relating to the use, operation,
maintenance, repair, alteration and management thereof. Opco and Tenant will,
jointly and severally, provide a customary environmental indemnity to Landlord.

 

Expenses, Maintenance, Repairs and Maintenance Capital Expenditures, Minor
Alterations

Tenant shall be responsible for the maintenance and repair of the Leased
Properties (including capital expenditures with respect thereto); provided,
however, that, under the Leases, Landlord shall reimburse to Tenant an annual
amount in respect of capital expenditures incurred by Tenant with respect to the
Leased Properties under the Lease and CPLV Lease in the amount equal to the
lesser of (1) $78.0 million per Lease year in the aggregate (decreasing
proportionately upon any Facility ceasing to be Leased Properties pursuant to
the terms of the Lease or CPLV Lease in proportion with the Rent Reduction
Adjustment), and (2) 37.5% of all capital expenditures incurred by Opco in such
year (such lesser amount, the “CapEx Reimbursement Amount”). The CapEx
Reimbursement Amount shall be applied 75% to the Lease and 25% to the CPLV
Lease,

 

6



--------------------------------------------------------------------------------

  subject to adjustment as agreed upon by Propco to the extent required by (or
to improve the terms of) any CPLV financing. Such CapEx Reimbursement Amount
shall be decreased each Lease year, for such Lease year only, by an amount equal
to 50% of excess cash flow (to be defined in a manner consistent with Tenant’s
financing documentation) in excess of $10 million generated by Tenant from the
Facilities during the prior year. Such decrease will be structured in a manner
to comply with REIT requirements.

 

  Within 30 days after the end of each month, Tenant shall provide to Landlord a
report setting forth all revenues and capital expenditures for the preceding
month for the Non-CPLV Facilities (in the aggregate), on the one hand, and the
CPLV Facility, on the other hand, and include Tenant’s request identifying the
portion of the CapEx Reimbursement Amount it is requesting to be paid. Within 15
days after Landlord’s receipt of such report, Landlord shall pay Tenant an
amount equal to the lesser of (i) an estimated one-twelfth portion of the
applicable CapEx Reimbursement Amount payable (as reasonably estimated in
accordance with the applicable budget preparation process) in respect of each
Lease year, or (ii) the actual amount of capital expenditures incurred by Tenant
during such month, multiplied by a fraction, the numerator of which is the
estimated CapEx Reimbursement Amount for that year, and the denominator of which
is the Minimum CapEx Amount. Payment of the CapEx Reimbursement Amount shall be
reconciled on a quarterly and year-end cumulative basis such that, (i) within
the later of (x) 15 days after Tenant’s delivery of the required quarterly
reporting or (y) 45 days after the end of each quarter and (ii) within 30 days
after the delivery of audited year-end financial statements (as applicable),
quarterly and at year end Landlord will have paid to Tenant an amount equal to
the ratio of the CapEx Reimbursement Amount to the Minimum CapEx Amount (in each
case, as the same may be adjusted as provided herein), multiplied by the actual
amount of capital expenditures paid by Tenant for such period, provided, in no
event will Landlord pay to Tenant more than its applicable CapEx Reimbursement
Amount for such year. In the event that Landlord does not reimburse Tenant for
such costs within the time periods set forth above and after Tenant’s 15-day (or
30-day, as applicable) written request therefor, Tenant shall have the right to
deduct such sums from subsequent installments of Rent payable under the Lease or
CPLV Lease, as applicable. In the event that Tenant fails to pay Rent as and
when due under the Lease or CPLV Lease beyond all applicable notice and cure
periods, Landlord shall have the right to deduct such unpaid Rent amounts from
subsequent installments of the CapEx Reimbursement Amount payable under the
Lease or CPLV Lease, as applicable.

 

  Tenant must expend sums for capital expenditures relating to the Facilities in
an annual amount at least equal to $175,000,000 (such amount being a gross
amount toward which the CapEx Reimbursement Amount may be applied), which amount
shall be increased or decreased with the inclusion or removal of Leased
Properties from the Leases, in proportion with the EBITDAR of any new or sold
Leased Property versus the EBITDAR of all the Leased Properties (such amount, as
adjusted, the “Minimum CapEx

 

7



--------------------------------------------------------------------------------

Amount”). If Tenant does not spend the full amount of the Minimum CapEx Amount
as required under the Leases, Landlord shall have the right to seek the remedy
of specific performance to require Tenant to spend any such unspent amount.

Propco shall have the right to designate an observer on the Opco Board in
accordance with the Summary Term Sheet for Proposed Restructuring, which
observer shall have the opportunity to participate in all discussions and
meetings of the Board and applicable committee regarding capital expenditures,
budgeting, planning and construction of capital improvements for the (existing
and new) Facilities and to receive all materials given to committee members in
connection with such matters.

Tenant shall be permitted to make any alterations and improvements (including
Material Alterations (defined below)) to the Facilities in its reasonable
discretion; provided, however, that (i) all alterations must be of equal or
better quality than the applicable existing Facility, as applicable, (ii) any
such alterations do not have an adverse effect on the structural integrity of
any portion of the Leased Properties, and (iii) any such alterations would not
otherwise result in a diminution of value to any Leased Properties. If any
alteration does not meet the standards of (i), (ii) and (iii) above, then such
alteration shall be subject to Landlord’s approval. “Material Alteration” shall
mean Tenant elects to (i) materially alter a Facility, (ii) expand a Facility,
or (iii) develop the undeveloped land leased pursuant to the Lease, and, in each
case, the cost of such activity exceeds $50,000,000. The Minimum CapEx Amount
shall not include the cost of Material Alterations.

 

Material Alterations; Growth Capex; Development of Undeveloped Land

In the event Tenant is going to perform any Material Alteration, Tenant shall
notify Landlord of such Material Alteration. Within 30 days of receipt of a
notification of a Material Alteration, Landlord shall notify Tenant as to
whether it will fund all or a portion of such proposed Material Alteration and,
if so, the terms and conditions upon which it would do so. Tenant shall have 10
days to accept or reject Landlord’s funding proposal. If Landlord declines to
fund a proposed Material Alteration, Tenant shall be permitted to secure outside
financing or utilize then existing available financing for a 9-month period,
after which 9-month period, if Tenant has not secured outside or then-existing
available financing, Tenant shall again be required to first seek funding from
Landlord.

If Landlord agrees to fund the Material Alteration and Tenant rejects the terms
thereof, Tenant shall be permitted to either use then existing available
financing or seek outside financing for a 9-month period for such Material
Alteration, in each case on terms that are economically more advantageous to
Tenant than offered under Landlord’s funding proposal, and if Tenant elects to
utilize economically more advantageous financing it shall provide Landlord with
reasonable evidence of the terms of such financing. Prior to any advance of
funds (if applicable), Tenant and Landlord shall enter into the agreements
necessary to effectuate the applicable terms of Landlord financing (including,
without limitation, an amendment to the Lease if financing is structured as a
Rent increase).

 

8



--------------------------------------------------------------------------------

  If Tenant constructs a Material Alteration with its then existing available
financing or outside financing, (i) during the Term, such Material Alteration
shall be deemed part of the Leased Property solely for the purpose of
calculating Percentage Rent and shall for all other purposes be Tenant’s
property and (ii) following expiration or termination of the Term, such Material
Alteration shall be Tenant’s property but Landlord shall have the option to
purchase such property for fair market value. If Landlord does not elect to
purchase such Material Alteration, Tenant shall, at its option, either remove
the Material Alteration from the Leased Property and restore the Leased Property
to the condition existing prior to such Material Alteration being constructed,
at its sole cost and expense and prior to expiration or earlier termination of
the Term, or leave the Material Alteration at the Leased Property at the
expiration or earlier termination of the Term, at no cost to Landlord. If
Landlord elects to purchase the Material Alteration, any amount due to Tenant
for the purchase shall be credited against any amounts owed by Tenant to
Landlord under the applicable Lease (including damages, if any, in connection
with the termination of such Lease). If Landlord agrees to fund a proposed
Material Alteration and Tenant accepts the terms thereof, such Material
Alteration shall be deemed part of the Leased Property for all purposes.

 

Right of First Refusal

Tenant’s Right of First Refusal:

 

  Prior to consummating a transaction whereby Landlord or any of its affiliates
(provided, however, that this provision will not apply if the MLSA has been
terminated by Landlord or CEC (or an affiliate thereof) is otherwise no longer
responsible for management of the Facilities with the written consent of
Landlord ) will own, operate or develop a domestic (U.S.) gaming facility
outside of Las Vegas, Nevada (either existing prior to such date or to be
developed) that is not then subject to a pre-existing lease or management
agreement in favor a third-party operator that was not entered into in
contemplation of such acquisition or development, Landlord shall notify Tenant
and CEC of the subject opportunity. CEC (or its designee) shall have the right
to lease (and Manager manage) such facility, and if such right is exercised
Landlord and CEC (or its designee) will structure such transaction in a manner
that allows the subject property to be owned by Landlord and leased to CEC (or
its designee). In such event, CEC (or its designee) shall enter into a lease
with respect to the additional property whereby (i) rent thereunder shall be
established based on formulas consistent with the EBITDAR coverage ratio with
respect to the Lease then in effect (the “Allocated Rent Amount”) and (ii) such
other terms that CEC (or its designee) and Landlord agree upon shall be
incorporated. In the event that the foregoing right is not exercised by CEC (or
its designee), Landlord (or an affiliate thereof) shall have the right to
consummate the subject transaction without Tenant’s and/or CEC’s involvement,
provided the same is on terms no more favorable to the counterparty than those
presented to Tenant for consummating such transaction.

 

9



--------------------------------------------------------------------------------

  The mechanics and timing of applicable notices in respect of, and the exercise
of, Tenant’s ROFR will be more particularly set forth in the Lease.

 

  Landlord’s Right of First Refusal:

 

  Prior to consummating a transaction whereby Tenant or any of its affiliates
(including CEC or any of its affiliates) (provided, however, that this provision
will not apply if the MLSA has been terminated by Propco or, with Propco’s
consent, CEC (or an affiliate thereof) is otherwise no longer managing the
Facilities) will own, operate or develop a domestic (U.S.) gaming facility
outside of Las Vegas, Nevada (either existing prior to such date or to be
developed) that is not subject to a lease or management agreement in favor a
third-party operator that was not entered into in contemplation of such
acquisition or development, Tenant shall notify Landlord of the subject
opportunity. Landlord shall have the right to own such facility and lease it to
Tenant, and if Landlord exercises such right then Tenant and Landlord will
structure such transaction in a manner that allows the subject property to be
owned by Landlord and leased to Tenant (and be managed by Manager). In such
event, Tenant and Landlord shall amend the Lease by (i) adding the additional
property as Leased Property, (ii) increasing Rent by the Allocated Rent Amount
with respect to such property and (iii) incorporating such other terms that
Tenant and Landlord have agreed to. In the event that Landlord declines its
right to own the facility, Tenant (or an affiliate thereof) shall have the right
to consummate the subject transaction without Landlord’s involvement, provided
the same is on terms no more favorable to the counterparty than those presented
to Landlord for consummating such transaction. Further, in the event Landlord
declines its right to own such facility, the Lease shall provide for similar
terms as those provided in the Penn Gaming lease with respect to any such
facilities which are located outside of Las Vegas, Nevada and within the
restricted area (as defined in the Penn Gaming lease but reduced to 30 miles) of
any existing Non-CPLV Facilities.

 

  The mechanics and timing of applicable notices in respect of, and the exercise
of, Landlord’s ROFR will be more particularly set forth in the Lease.

 

Permitted Use

Tenant shall use the Leased Property for hotel, gaming, entertainment,
conference, retail and other uses consistent with its current use, or with
prevailing industry use.

 

Landlord Sale of Properties

Landlord may sell, without Tenant consent in each instance, any or all of the
Facilities, upon the following terms: (i) the purchaser shall enter into a
severance lease with Tenant for the sold Facility(ies) on substantially the same
terms as contained in the applicable Lease, with an appropriate rent

 

10



--------------------------------------------------------------------------------

  adjustment; (ii) the applicable Lease shall be modified as necessary to
reflect the removal of the applicable Facility(ies), including, without
limitation, an adjustment to the Rent thereunder so as to preserve the same
economics following the entry into such severance lease; and (iii) CEC and
Manager shall enter into a new MLSA with respect to the severance lease on terms
substantially similar to CEC’s obligations with respect to the MLSA with respect
to the Leases. The Leases shall not be cross-defaulted with any such severance
lease.

 

  Each Lease shall survive any such assignment or transfer by Landlord and the
successor Landlord shall become a party thereto.

 

  If the partnership (as opposed to the spin-off) structure is used, Landlord’s
right to sell the Facilities as described above shall be subject to compliance
with a customary Tax Protection Agreement protecting CEOC from adverse tax
consequences resulting from asset sales or repayment of debt below certain
thresholds.

 

Assignment by Tenant

Tenant will not have the right to directly assign portions of the Lease,
however, the following assignments will be permitted, as well as others of a
similar nature:

 

  1) An assignment to a permitted lender (described in further detail below) for
collateral purposes, any assignment to such permitted lender or any other
purchaser upon a foreclosure or transaction in lieu of foreclosure, and any
assignment to any subsequent purchaser thereafter each shall be permitted;
provided, however, that in all such transfers, the foreclosing lender or any
purchaser or successor purchaser must keep the MLSA in place unless Landlord has
consented (in its sole discretion) to the termination of the MLSA, as more
particularly provided in the MLSA term sheet, and if Landlord has so consented
to an MLSA termination, the foreclosing lender or any purchaser or successor
purchaser shall engage an “acceptable operator” (satisfying parameters to be set
forth in the Leases with respect to, among other things, gaming and other
appropriate operational experience and qualification) to operate the Facilities.

 

  2) An assignment to an affiliate of Tenant, to CEC or an affiliate of CEC.

 

  3) Any sublease of any portion of the premises, pursuant to a bona-fide third
party transaction, so long as Tenant is not released from its obligations under
the Lease, and (x) provided all covenants with respect to CEC management
continue to be satisfied, and (y) subject to restrictions against transactions
designed to avoid payment of Percentage Rent or otherwise to negate requirements
or provisions in the CPLV Lease or the Lease; provided, however, the following
shall be permitted: (A) any subleases existing as of the effective date of the
Lease or CPLV Lease, as applicable, consistent with currently existing
arrangements and (B) any affiliate subleases necessary or appropriate for the
operation of the Facilities in connection with licensing requirements (e.g.,
gaming, liquor, etc.).

 

11



--------------------------------------------------------------------------------

  Additionally, the following transfers of direct and indirect interests in
Tenant will be permitted:

 

  1) Transfers of stock in Tenant or its parent(s) on a nationally-recognized
exchange; provided, however, in order to be a permitted transfer, in the event
of a change of control of CEC, the quality of management must be generally
consistent or superior to that which existed immediately prior to the transfer.

 

  2) Reconfiguration of the Board of Directors of Tenant’s parent(s) that does
not result from a change of control.

 

  3) Transfers of interests in Tenant that do not cause a change in control of
Tenant.

 

  In all events, except as expressly provided in the MLSA term sheet, neither
Tenant nor the Guarantor under the Guaranty will be released in connection with
any such transfer, assignment, sublet or other disposition, whether permitted or
restricted.

 

  Notwithstanding anything to the contrary, there shall be no restrictions on
direct or indirect transfers in CEC; provided, however, in order to be a
permitted transfer, in the event of a change of control of CEC, the quality of
management must be generally consistent or superior to that which existed
immediately prior to the transfer.

 

  For purposes hereof, the term “change of control” shall be defined in a manner
consistent with Opco debt financing documents.

 

Landlord Financing

Landlord may finance or refinance its interest in any of the Non-CPLV Facilities
and CPLV Facility, as applicable (“Landlord Financing”), in its discretion.
Tenant will reasonably cooperate in all Landlord Financings. Tenant will operate
(or cause to be operated) the Facilities in compliance with the customary terms
of the Landlord Financing documents (including all covenants pertaining to the
maintenance of the Facilities, as applicable, funding and maintaining lender
required reserves, complying with all cash management requirements of the
lender, procuring insurance and providing reporting), pertaining to the
Facilities, as applicable, as existing as of the effective date of the Leases
and any new or additional terms of any new or modified Landlord Financing made
following the effective date of the Leases, in each case provided that such
terms are customary and do not (x) materially increase Tenant’s obligations
under the Leases, or (y) materially diminish Tenant’s rights under the Leases
(it being acknowledged that Tenant’s obligation to fund and maintain customary
and reasonable reserves as required by Landlord’s lender does not materially
increase Tenant’s obligations or materially diminish Tenant’s rights under the
Leases). The Leases shall be subordinate to all Landlord Financing, provided
Landlord shall obtain non-disturbance agreements from its lenders in a form to
be reasonably agreed to by the parties.

 

12



--------------------------------------------------------------------------------

Tenant Financing

Tenant shall be permitted to obtain the financing contemplated by the
Restructuring Support Agreement, and any refinancing/replacements thereof,
subject to parameters on any financing/refinancing (such as lender
qualifications for entitlement to leasehold mortgagee protections) to be set
forth in the Leases. The lender (with appropriate qualifications) under such
Tenant financing (i) shall be given notice of a default under the Lease, (ii)
shall be afforded a right to cure any applicable Tenant default, (iii) shall,
upon an early termination or rejection of the Lease, be given the opportunity to
enter into a replacement lease (on terms consistent with the Lease) and (iv)
shall be afforded other customary leasehold mortgagee protections.

 

  Such mortgagee protections shall provide that the leases shall survive any
debt default by Tenant under such financing and any foreclosure by such lender
on Tenant’s leasehold interest (provided all curable defaults have been, or upon
foreclosure will be, cured), and neither Landlord nor Tenant nor its lenders or
assignees shall have termination rights under the Leases in respect thereof
(absent an Event of Default under the applicable Lease).

 

  Upon foreclosure, the foreclosing lender must keep the MLSA in place unless
Landlord has consented (in its sole discretion) to the termination of the MLSA,
as more particularly provided in the MLSA term sheet, and if Landlord has so
consented to an MLSA termination, the foreclosing lender shall engage an
“acceptable operator” (satisfying parameters to be set forth in the Leases with
respect to, among other things, gaming and other appropriate operational
experience and qualification) to operate the Facilities.

 

Financial Statements of Tenant

Tenant shall provide to Landlord quarterly and audited annual financial
statements (prepared in accordance with applicable securities law requirements,
including as to format and timing, and shall consent to the inclusion of such
financial statements in all public or private disclosure and offering documents
of Propco and the REIT required by applicable law). In addition, the Tenant
under the CPLV Lease shall provide to Landlord such additional customary and
reasonable financial information related to CPLV as may be required for the
Landlord Financing pertaining to CPLV.

 

  In addition, Tenant shall provide revenue and capital expenditure reports to
Landlord to the extent set forth in the section above titled “Expenses,
Maintenance, Repairs and Maintenance Capital Expenditures, Minor Alterations”.

 

Casualty

In the event of any casualty with respect to a Facility, Tenant is obligated to
rebuild/restore, and has no right to terminate the Lease, except that, (i) for
the CPLV Lease, during the final two years of the Term, in connection with a
casualty which costs in excess of 25% of total property fair market value as
determined by mutually acceptable architect or contractor, either Landlord or
Tenant may terminate the Lease, (ii) for the Lease, during final two years of
the Term, in connection with a casualty for any individual Facility which costs
in excess of 25% of total fair market value

 

13



--------------------------------------------------------------------------------

  for such individual Facility as determined by mutually acceptable architect or
contractor, either Landlord or Tenant may terminate the Lease as to such
individual Facility (in which event the Rent obligations under the Lease in
respect of the remaining Facilities shall be proportionately adjusted, based on
a mechanic to be set forth in the Leases), and (iii) Tenant shall not have an
obligation to rebuild/restore solely to the extent the casualty was uninsured
under the insurance policies Tenant is required to keep in place under the Lease
or CPLV lease, as applicable.

 

Condemnation

If substantially all of the CPLV Facility is taken, then the CPLV Lease will
terminate. If substantially all of any individual Non-CPLV Facility under the
Lease is taken, then the Lease will terminate as to such individual Non-CPLV
Facility, and the Rent shall be reduced by the Rent Reduction Amount with
respect to the applicable Non-CPLV Facility. In any such case (when the Lease or
CPLV Lease (as applicable) is terminated in whole or in part), the applicable
award will be distributed, first to Landlord in payment of the fair market value
of Landlord’s interest in the applicable Facilities, then to Tenant in payment
of the fair market value of the Tenant’s property which was so taken, and the
balance of the award if any, to Landlord. In the case of a partial condemnation,
the applicable Lease will continue unabated except that Base Rent shall be
adjusted in proportion to the portion of the Facility which was taken (based on
a mechanic to be set forth in the Leases).

 

Events of Default

Standard events of default including failure to pay monetary sums and failure to
comply with the covenants set forth in the Lease. With respect to monetary
defaults, Tenant shall be entitled to notice and a 10 day cure period. With
respect to non-monetary defaults, Tenant shall be entitled to notice and, so
long as Tenant (i) commences to cure within 30 days after receipt of notice and
(ii) continues to diligently cure the applicable default, the applicable
non-monetary default shall not become an Event of Default. Landlord will refrain
from exercising remedies under the Lease in respect of an Event of Default for
the duration of the cure periods furnished to CEC as specifically provided in
the MLSA term sheet.

 

  A default under the Lease shall not be a default under the CPLV Lease. With
respect to the Lease, (a) during the term of the initial Landlord financing with
respect to the Non-CPLV Facilities, a default under the CPLV Lease shall be a
default under the Lease, and (b) from and after the replacement of the initial
Landlord financing with respect to the Non-CPLV Facilities with replacement
financing, a default under the CPLV Lease shall not be a default under the
Lease.

 

  Any default by Tenant with respect to a Tenant Financing or Landlord with
respect to a Landlord Financing shall not be considered a default under the
leases.

 

Remedies upon Event of Default

If Landlord elects to terminate the Lease or CPLV Lease upon an Event of Default
by Tenant during the Term (including any Renewal Terms for which Tenant has
exercised its renewal option), then Landlord shall be

 

14



--------------------------------------------------------------------------------

 

entitled to seek damages with respect to an acceleration of future rents in
accordance with applicable law, but in no event shall such damages exceed the
difference between (i) the net present value of the Rent for the applicable
Leased Properties for the balance of the Initial Term and/or such Renewal Term
if exercised (as applicable), minus (ii) the net present value of the fair
market rental for the applicable Leased Properties for the balance of the
Initial Term and/or such Renewal Term if exercised (as applicable).

 

Alternative Dispute Resolution

The parties will reasonably consider an alternative dispute resolution process
as part of the negotiation of the definitive documentation.

 

Effect of Lease Termination:

If the Lease or CPLV Lease is terminated for any reason, at Landlord’s option
(1) Tenant will cooperate (and shall cause Manager to cooperate) to transfer to
a designated successor at fair market value all tangible personal property
located at each Facility (as applicable) and used exclusively at such Facility
(as applicable); and/or (2) Tenant shall stay in possession and continue to
operate the business in the same manner as prior practice (for a period not to
exceed 2-years) while the identity of a successor tenant is determined. Any
amount due to Tenant hereunder for the purchase of the personal property shall
be credited by Landlord against any amounts owed by Tenant to Landlord under the
applicable Lease (including damages, if any, in connection with the termination
of such Lease).

 

  The foregoing is subject to the express terms of the MLSA in the event of a
Non-Consented Lease Termination (as defined in the MLSA term sheet) of the Lease
or CPLV Lease.

 

REIT Provisions

Each lease shall contain certain provisions required to satisfy REIT-related
requirements applicable to Landlord, including:

 

  •   Tenant shall not sublet, assign or enter into any management arrangements
pursuant to which subtenant rent would be based on net income or profits of the
subtenant.

 

  •   Landlord shall have the right to assign the leases to another person
(e.g., a taxable REIT subsidiary) in order to maintain landlord’s REIT status.

 

  •   Tenant shall be obligated to provide information to Landlord necessary to
verify REIT compliance.

 

Regulatory

Landlord and Tenant shall comply with all applicable regulatory requirements.
The Non-CPLV Facilities intended to be demised under the Lease shall be
severable into separate leases with respect to any Facility in the event
necessary to comply with any applicable licensing or regulatory requirements,
pursuant to a mechanism to be set forth in the Lease as agreed between Landlord
and Tenant. The resulting severed leases shall be cross-defaulted. If a Facility
is so severed, Rent under the initial Lease shall be reduced by the Rent
Reduction Adjustment with respect to such Facility, and the Rent under a lease
for any such severed Facility shall be equal to such deducted amount.

 

15



--------------------------------------------------------------------------------

Governing Law

New York, except that the provisions relating to the creation of the leasehold
estate and remedies concerning recovery of possession of the leased property
shall be governed by the law of the state where the Facility is located.

 

16



--------------------------------------------------------------------------------

EXHIBIT A

Non-CPLV Facilities

 

1. Horseshoe Council Bluffs    Council Bluffs    IA 2. Harrah’s Council Bluffs
   Council Bluffs    IA 3. Harrah’s Metropolis    Metropolis    IL 4. Horseshoe
Southern Indiana - Vessel    New Albany and Elizabeth    IN 5. Horseshoe Hammond
   Hammond    IN 6. Horseshoe Bossier City    Bossier City    LA 7. Harrah’s
Bossier City (Louisiana Downs)    Bossier City    LA 8. Harrah’s North Kansas
City    North Kansas City and Randolph    MO

 

17



--------------------------------------------------------------------------------

9. Grand Biloxi Casino Hotel (f/k/a Harrah’s Gulf Coast) and Biloxi Land
Assemblage    Biloxi    MS 10. Horseshoe Tunica    Robinsonville    MS 11.
Tunica Roadhouse    Robinsonville    MS 12. Caesars Atlantic City    Atlantic
City and Pleasantville    NJ 13. Bally’s Atlantic City and Schiff Parcel   
Atlantic City    NJ 14. Harrah’s Lake Tahoe    Stateline    NV 15. Harvey’s Lake
Tahoe    Stateline    NV 16. Harrah’s Reno    Reno    NV 17. Harrah’s Joliet
(subject to the rights of Des Plaines Development Corporation/ John Q. Hammons)
   Joliet    IL

 

18



--------------------------------------------------------------------------------

Golf Courses       18. Rio Secco Golf Course    Henderson    NV 19. Cascata Golf
Course    Boulder City    NV 20. Grand Bear Golf Course    Saucier    MS
Racetracks       21. Bluegrass Downs    Paducah    KY Miscellaneous       22.
Las Vegas Land Assemblage    Las Vegas    NV 23. Harrah’s Airplane Hangar    Las
Vegas    NV

 

19



--------------------------------------------------------------------------------

EXHIBIT B

CPLV Facilities

 

1. Caesars Palace    Las Vegas    NV

 

20



--------------------------------------------------------------------------------

SUMMARY OF TERMS

Management and Lease Support Agreement (“MLSA”)1

between CEC, Manager, Landlord and Tenant

in connection with the Leases

(all as hereinafter defined)

 

CEC:

Caesars Entertainment Corporation, a Delaware corporation

 

Manager:

A wholly-owned subsidiary of CEC, as manager of the Facilities under the MLSA2

 

Landlord:

[Propco] collectively together with its subsidiaries that own the Facilities (as
defined in the Leases), as landlord under the Leases, as more particularly
described in the “Lease Term Sheet”

 

Tenant:

[Opco/CEOC] collectively together with certain of its subsidiaries, as tenant
under the Leases, as more particularly described in the “Lease Term Sheet”

 

Leases:

(1) A certain lease of various facilities (other than Caesars Palace Las Vegas)
between Landlord and Tenant and (2) a certain lease of Caesars Palace Las Vegas
between Landlord and Tenant, as more particularly described in the “Lease Term
Sheet”

 

1  MLSA to consist of the two separate agreements on same terms to correspond to
the two separate leases. Agreements to have same terms other than as specified
herein. In connection with the incorporation of the CEC guaranty into the MLSA
rather than its being a stand-alone instrument, the definitive deal
documentation will provide that a termination of the MLSA by Tenant or Manager
(including in the case of a rejection in bankruptcy) will not, subject to the
3rd and 4th Bullet Points of “CEC Guaranty” and subject to footnote 5 below,
result in termination of CEC’s guaranty obligations under the MLSA.

2  Notwithstanding anything set forth in this MLSA Term Sheet or in the RSA Term
Sheet, the Lease Term Sheet or the Debt Term Sheets, it is understood and agreed
that all assets (other than the real property transferred to Propco upon the
formation of the REIT structure) required to operate the properties consistent
with current practice (the “Facility Management Assets”), shall be transferred
to an entity (the “Facility Management Assets Owner”) so as to be made
continuously available to Manager through a mutually agreeable bankruptcy remote
structure that shall remove the risk of lack of access in all events (it being
understood that the structures to be considered include the Facility Management
Assets Owner being owned by Manager and/or Landlord).

 

1



--------------------------------------------------------------------------------

Term:

The MLSA commences on the date the Leases commence. The MLSA automatically
terminates, but may be replaced in accordance with the provisions described
below, with respect to any Facility if such Facility is no longer demised under
a Lease. The Term of the MLSA expires with respect to each Lease upon the
earlier to occur of (1) the date that none of the Facilities are demised under
such Lease, (2) Tenant and Landlord terminate the MLSA with respect to such
Lease, (3) termination in connection with a Tenant Foreclosure (pursuant to
option 1 in the following section) and (4) the termination of such Lease
(pursuant to the third Bullet Point in “CEC Guaranty” below).

 

  Notwithstanding any such termination of the MLSA, in the event of a
Non-Consented Lease Termination (as defined below), the following shall occur
(unless expressly elected not to occur by Landlord in accordance with the 4th
Bullet Point of “CEC Guaranty”): (i) the Lease and the MLSA shall be replaced on
the same terms as previously existed and (ii) the management rights and
obligations of Manager shall continue thereunder subject to and on the terms
contemplated below in the fourth Bullet Point of “CEC Guaranty” and the guaranty
obligations of CEC shall continue thereunder subject to and on the terms
contemplated below in the fourth Bullet Point of “CEC Guaranty.”3

 

Tenant Foreclosure:

If Tenant’s lender (or any lender, if more than one) has a valid lien on the
leasehold estate under the Leases or on the direct or indirect equity in the
Tenant, whether by mortgage, equity pledge or otherwise, and duly forecloses on
such lien following an Event of Default under Tenant’s financing (and/or in
connection with any pursuit of remedies in a bankruptcy proceeding), such lender
(the “OpCo Lenders”) shall, in connection with and as a condition to
effectuating such Tenant Foreclosure (and/or pursuit of remedies in any
proceeding),

 

3  Notwithstanding anything contained in the section titled “Term” or otherwise
in this MLSA Term Sheet, unless the Landlord shall have terminated the Lease or
the MLSA expressly in writing (or expressly consented in writing to such
termination), the CEC guaranty obligations shall, subject to the 3rd and 4th
Bullet Points of “CEC Guaranty” and subject to footnote 5 below, continue in
effect. Each of the Lease and the MLSA shall contain a provision stating that
each document is being entered into as part of an overall integrated transaction
and that the parties would not be entering into one document without the other.
Further, the parties will acknowledge that in a chapter 11 case, they would not
reject one agreement without rejecting the other as if they were one agreement
and not separable.

 

2



--------------------------------------------------------------------------------

 

irrevocably elect one of the following: (1) with the consent of Landlord (in its
sole and absolute discretion) and Manager, to terminate the MLSA and, in
connection with such termination, directly operate the Facilities pursuant to
the terms of the Leases, or obtain a replacement operator to operate the
Facilities or (2) to retain Manager as operator of the Facilities pursuant to
the terms of the MLSA and keep the MLSA in full force and effect in accordance
with its terms. The Opco Lenders will enter into an agreement (the “Consent
Agreement”) with Landlord, CEC and Manager to effect the consent rights
hereunder (with it being understood that any rejection of a Lease in bankruptcy
will be treated as a Non-Consented Lease Termination unless in connection
therewith (x) Landlord terminates the Manager under the MLSA or (y) Landlord
consents to the termination of the MLSA (in its sole and absolute discretion)).

 

  In the event of a Non-Consented Lease Termination, the following shall occur
(unless expressly elected not to occur by Landlord in accordance with the 4th
Bullet Point of “CEC Guaranty”): (i) the Lease and the MLSA shall be replaced on
the same terms as previously existed and (ii) the management rights and
obligations of Manager shall continue thereunder subject to and on the terms
contemplated below in the fourth Bullet Point of “CEC Guaranty” and the guaranty
obligations of CEC shall continue thereunder subject to and on the terms
contemplated below in the fourth Bullet Point of “CEC Guaranty”.

 

REIT Management:

The terms of the MLSA shall be reasonably acceptable to the parties thereto and
shall include, inter alia, the following terms:

 

  •   Operations management provisions pursuant to which Manager will manage the
Facilities in its business judgment on reasonable and customary terms to be more
fully set forth in the MLSA and, in any event, on terms no less favorable to
Tenant than current practice.

 

  •   All direct expenses for operating the Facilities will be reimbursed by
Tenant (including, without limitation, fees and expenses allocated to Manager
and/or Tenant for the Facilities under arrangements with Caesars Enterprise
Services, LLC (“CES”)). Manager will enter into separate shared services
arrangements with CES (and, if necessary, any other applicable affiliates) for
access to all of its services (including without limitation use of the Total
Rewards® program) for the benefit of the Facilities so that the Facilities can
be run consistent with past practice and in the future consistent with all other
CEC (or CEC affiliates’) directly or indirectly owned or managed facilities,
without discrimination against the Facilities.4

 

4  In connection with the implementation of definitive transaction
documentation, Landlord must understand and approve any fee and expense
structure to the extent it impacts Landlord or any of the Facilities.

 

3



--------------------------------------------------------------------------------

  •   All expenses associated with owning and maintaining the Facility
Management Assets will be reimbursed by Tenant.

 

  •   Manager may delegate duties under the MLSA to one or more affiliates on
customary terms so long as neither Landlord nor Tenant is prejudiced thereby.

 

CEC Guaranty:

Pursuant to the MLSA, CEC will guaranty the payment and performance of all
monetary obligations of Tenant under the Leases, subject to the following terms:

 

  •   CEC will have no liability with respect to the Leases unless an “Event of
Default” is continuing under the Leases.

 

  •   If an “Event of Default” under either of the Leases occurs, CEC shall have
no liability with respect to the Leases, unless CEC was given notice of the
applicable default of Tenant under the Lease or CPLV Lease, as applicable, and
(A) with respect to a monetary default. CEC failed to cure such default on or
prior to five (5) business days after Tenant’s deadline under the applicable
Lease (or, if later, after CEC’s receipt of such notice from Landlord) and (B)
with respect to a non-monetary default, CEC failed to cure such default on or
prior to Tenant’s deadline to cure such default under the applicable Lease (or,
if later, after CEC’s receipt of such notice from Landlord).

 

  •   CEC’s and Manager’s obligations with respect to each MLSA (including,
without limitation, CEC’s guaranty obligations with respect to the Lease and the
CPLV Lease, as applicable) shall terminate in the event the Lease or CPLV Lease
(as applicable) is terminated by Landlord expressly in writing (or with
Landlord’s express written consent), except to the extent of any accrued and
unpaid guaranty obligations through the date of such termination (which shall be
immediately due and payable upon demand) and such damages to which Landlord is
entitled due to such termination pursuant to the Lease or CPLV Lease, as
applicable. In addition, CEC’s obligations with respect to each MLSA

 

4



--------------------------------------------------------------------------------

  (including, without limitation, CEC’s guaranty obligations with respect to the
Lease and the CPLV Lease, as applicable) shall terminate in the event that
Manager is terminated by Landlord expressly in writing (or by Tenant’s lender
with Landlord’s express written consent, in its sole and absolute discretion) as
manager of the Facilities or the CPLV Facility (as applicable)5; provided,
however, (i) CEC’s guaranty obligation shall continue to the extent of any
accrued and unpaid guaranty obligations through the date of such termination
(which shall be immediately due and payable upon demand) and such damages to
which Landlord is entitled due to such termination pursuant to the Lease or the
CPLV Lease, as applicable, and (ii) CEC’s guaranty obligations shall continue to
cover any post-termination management transition period during which Manager
continues to act as manager. Except as provided in this Bullet Point, CEC’s
guaranty obligations under the MLSA shall not terminate for any reason.

 

  •   In the event a Lease is terminated without the express written consent of
Landlord including, without limitation,

 

5  Each Lease shall provide that Manager may only be terminated as manager of
the Facilities or the CPLV Facility by Landlord (or by Tenant’s lender with
Landlord’s express written consent in its sole and absolute discretion) and, in
the event of any such termination or otherwise (including in the case of a
rejection in bankruptcy), Landlord shall have the sole right to elect to appoint
a replacement Manager (and if so elected by Landlord, Tenant (and its successor
and assigns, including under the Consent Agreement) shall be deemed to have
accepted such appointment and no other right or approval shall be necessary for
such appointment to be effective). If Landlord does not elect to appoint Manager
(or another CEC affiliate, to be made available by CEC, under the same terms as
the MLSA as provided herein) as replacement Manager (unless prevented from
making such election by order of a court or other governmental entity, automatic
stay or other legal prohibition), Landlord shall be deemed to have terminated
Manager with its express written consent. If Landlord is prevented from making
such election by order of a court or other governmental entity, automatic stay
or other legal prohibition, then Landlord and Tenant (and its successor and
assigns, including under the Consent Agreement) shall be deemed to have
consented to Manager’s continued management of the Facilities notwithstanding
the termination of the MLSA until Landlord is no longer prevented from making
such election. Each Lease shall further provide that if Manager is terminated as
manager of the Facilities or the CPLV Facility other than by Landlord (or by
Tenant’s lender with Landlord’s express written consent in its sole and absolute
discretion), then such Lease shall automatically terminate (and such termination
shall constitute a Non-Consented Lease Termination).

 

5



--------------------------------------------------------------------------------

 

by a rejection in bankruptcy (a “Non-Consented Lease Termination”), then the
following shall occur (unless Landlord expressly elects in writing that the
following shall not occur and expressly consents in writing to the Lease
termination) without expense or loss of economic benefit to Landlord: (i) Tenant
(or its successors and assigns, including under the Consent Agreement) shall
transfer all of its assets (including, without limitation, rights under licenses
and with respect to intellectual property) to a replacement entity directly or
indirectly owned by CEC or Tenant (or its successors and assigns, including
under the Consent Agreement) that will assume the rights and obligations of
Tenant under the Lease (the “Replacement Tenant”), (ii) a new lease (the
“Replacement Lease”) on terms identical to the Lease so terminated shall be
entered into by Landlord with the Replacement Tenant and (iii) to the extent not
transferred pursuant to clause (i) above or otherwise provided by Manager, CEC
and CES shall replicate all prior arrangements with respect to management,
sub-management, licensing, intellectual property and otherwise as necessary to
provide for the continued management and operation of the Facilities as existed
prior to such termination, and, upon such occurrence (x) CEC, Manager,
Replacement Tenant and Landlord shall enter into a new management and lease
support agreement on terms identical to the MLSA (and CEC, Manager and its
applicable affiliates shall enter into any necessary associated sub-management,
licensing and other applicable arrangements) and (y) the management rights and
obligations of Manager and guaranty obligations of CEC shall continue with
respect to such Replacement Lease as set forth in the MLSA. The Consent
Agreement will provide that Tenant and the OpCo Lenders will act in support of
this right. If (1) Landlord has not elected in writing that the foregoing shall
not occur and (2) clauses (i), (ii) and (iii) do not occur other than as a
direct and proximate result of Landlord’s acts or failure to act in accordance
with this Bullet Point, then CEC’s guaranty shall not terminate. If Landlord
elects in writing that the foregoing shall not occur and/or clauses (i), (ii) or
(iii) do not occur as a direct and proximate result of Landlord’s acts or
failure to act in accordance with this Bullet Point, then Landlord shall have
been deemed to expressly consent to the termination of the Lease in writing (and
CEC’s guaranty

 

6



--------------------------------------------------------------------------------

  shall terminate). Landlord shall have the right of specific performance to
compel CEC and/or its affiliates to comply with the foregoing. In addition, CEC,
Manager and Landlord shall have the right of specific performance to compel
Tenant (or its successors and assigns, including under the Consent Agreement
(which shall contain such remedy)) to comply with the foregoing. If Tenant (or
its successors and assigns, including under the Consent Agreement) do not
cooperate with the foregoing, CEC and Manager shall have the right to replicate
the structure, including determining the ownership and identity of the
Replacement Tenant, without regard to the interests of Tenant or its successors
(including the OpCo Lenders).

 

CEC Covenants:

The MLSA shall contain customary terms and waivers of all suretyship and other
defenses by CEC and will include a covenant by CEC requiring that (a) the sale
of assets by CEC be for fair market value consideration, on arm’s-length terms
and, in the event of sales to affiliates, be subject to (i) confirmation of fair
market value by the approval of an independent group of CEC’s board of directors
and by a fairness opinion from an investment bank reasonably acceptable to
Landlord (with an approved list of investment banks to be agreed in the MLSA)
and (ii) a right of first refusal in favor of Landlord or its designee and (b)
non-cash dividends by CEC be permitted only to the extent such dividends would
not reasonably be expected to result in CEC’s inability to perform its guaranty
obligations under the MLSA.

 

Integrated Agreement:

For the avoidance of doubt, each of the provisions constituting the MLSA,
including the management obligations of Manager and the guaranty obligations of
CEC, are and are intended to be part of a single integrated agreement and shall
not be deemed to be separate or severable agreements.

 

7



--------------------------------------------------------------------------------

Annex III

Terms of the Preferred PropCo Equity

 



--------------------------------------------------------------------------------

Terms of Series A Convertible Preferred Stock

Description: Series A Convertible Preferred Stock (the “ Series A Preferred
Stock”).

Issuer: CEOC PropCo, a newly created holding company (“PropCo”).

Purchase Price: $250 million.

Use of Proceeds: The proceeds from the Series A Preferred Stock will (i) first
be used to reduce the Caesars Palace Las Vegas (“CPLV”) secured non-guaranteed
financing (the “CPLV Financing”) in respect of the portion received by the first
lien bondholders, if any, (ii) second, be used to reduce the CPLV financing
placed with third party investors, if required, and (iii) third, if the CPLV
Financing is sold to the market in full, the proceeds will be used to reduce the
second lien debt of PropCo, as outlined in the Plan.

Issue Amount: $300 million aggregate initial liquidation preference.

Initial Liquidation Preference: $[        ] per share of Series A Preferred
Stock.

Rank: The Series A Preferred Stock shall rank (i) senior to PropCo’s common
stock and any other class of preferred stock of PropCo (including with respect
to dividend rights and rights upon liquidation), unless otherwise approved in
accordance with the voting rights section below and (ii) subordinate to any
existing or future indebtedness of PropCo.

Dividends: PIK dividend payable quarterly at the rate equal to the Yield (as
defined below) as of any record date set for the payment of dividends to the
holders of the common stock, provided that the dividend rate for the Series A
Preferred Stock shall not be less than 5% per annum. Dividends are payable
quarterly or, if more frequent than quarterly, when common stock dividends are
paid, and are cumulative and compound based on the original purchase price and
previously accumulated dividends.

All accrued and accumulated dividends are prior in preference to any dividend on
the common stock and any securities junior to the Series A Preferred Stock, and
shall be fully declared and paid before any dividends are declared and paid, or
any other distributions or redemptions are made, on the common stock or on any
securities junior to the Series A Preferred Stock (other than dividends payable
in shares of common stock or repurchases pursuant to binding contractual
commitments of common stock held by employees, directors or consultants upon
termination of their employment or services).

“Yield” means the quotient resulting from (i) the aggregate amount of dividends
declared payable to the holders of the common stock as of the record date for
the common stock, if such date is concurrent with the record date for the Series
A Preferred Stock, or the most recent record date if any, following the most
recent record date for the Series A Preferred Stock if such record date is not
concurrent, divided by (ii) the value of the common stock established and
disclosed in connection with the Plan of Reorganization.

 

1



--------------------------------------------------------------------------------

Liquidation Preference: Upon the commencement of any liquidation, dissolution or
winding up of the affairs of PropCo or bankruptcy reorganization or any other
similar event or proceeding, whether voluntary or involuntary, with respect to
PropCo (each a “Liquidation Event”) or Deemed Liquidation Event (as defined
below), each share of Series A Preferred Stock shall be entitled to receive in
preference to any distribution to the holders of any common stock or securities
junior to the Series A Preferred Stock the sum of (x) the Initial Liquidation
Preference per share of Series A Preferred Stock (as adjusted for stock splits,
recapitalizations and similar events) plus (y) accrued and unpaid dividends
(collectively the “Liquidation Preference”), provided, however, in lieu of
receiving the Liquidation Preference, the holders of Series A Preferred Stock
may elect to convert their shares of Series A Preferred Stock into common stock
immediately prior to (and subject to the consummation of) such Liquidation Event
or Deemed Liquidation Event and share in the proceeds and other consideration of
the Liquidation Event or Deemed Liquidation Event as common stockholders.

If upon any Liquidation Event or Deemed Liquidation Event, the remaining assets
of PropCo are insufficient to pay the Liquidation Preference to which holders of
the Series A Preferred Stock are entitled, the holders of the Series A Preferred
Stock shall share ratably in any distribution of the remaining assets and funds
of PropCo in proportion to the respective Liquidation Preference which would
otherwise be payable in respect of the Series A Preferred Stock in the aggregate
upon such Liquidation Event or Deemed Liquidation Event if all amounts payable
on or with respect to such shares were paid in full, and PropCo shall not make
any payments to the holders of common stock or any securities junior to the
Series A Preferred Stock.

A “Deemed Liquidation Event” means any of the following (i) the lease of all or
substantially all of the assets of PropCo to a party other than OpCo or the sale
of all or substantially all of PropCo’s assets (in each case whether in one
transaction or a series of transactions); (ii) upon an acquisition of PropCo by
another person or entity by means of any transaction or series of transactions
(including any reorganization, merger, consolidation or share transfer) where
the shareholders of the common stock and Series A Preferred Stock of PropCo
immediately preceding such transaction own, following such transaction, less
than 50% of the voting securities of PropCo; (iii) if any person (including any
syndicate or group deemed to be a “person” under Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended and the rules of the SEC thereunder)
is or becomes the “beneficial owner” (as determined in accordance with Rule
13d-3 of the Securities Exchange Act of 1934, as amended, except that a person
will be deemed to own any securities that such person has a right to acquire,
whether such right is exercisable immediately or only after the passage of
time), directly or indirectly, of 50% or more of the total voting power of all
classes of voting stock; (iv) on the first day on which a majority of the
members of the board of directors of PropCo does not consist of Continuing
Directors (as defined below); and (v) on approval of a plan of liquidation or
dissolution.

“Continuing Directors” means (i) individuals who on the date of the original
issuance of the Series A Preferred Stock constituted the Board of Directors or
(ii) any new directors whose election or nomination was approved by at least a
majority of the directors then

 

2



--------------------------------------------------------------------------------

still in office who were either directors on the date of the original issuance
of the Series A Preferred Stock or whose election or nomination was previously
so approved by the shareholders of common stock and Series A Preferred Stock.

Optional Conversion: At any time and from time to time following the issuance
date of the Series A Preferred Stock, the holders of Series A Preferred Stock
shall have the right to convert all or any portion of the Series A Preferred
Stock at such holder’s option to a number of shares of common stock equal to
(A) the sum of (x) the Initial Liquidation Preference per share of Series A
Preferred Stock (as adjusted for stock splits, recapitalizations and similar
events) plus (y) any accrued and unpaid dividends (including any amounts paid in
shares of common stock), divided by (B) the Conversion Price (as defined below).
The Series A Preferred Stock will initially be convertible into [14.2]% of the
common stock of PropCo on a fully-diluted basis.

Conversion Price: The Conversion Price shall initially be the price per share of
the equity of PropCo as determined in the Plan, subject to adjustment as
described below under “Anti-Dilution Protection.”

Optional Redemption at the Option of Holder: Commencing on the date that is ten
(10) years following the closing date, Holders of the Series A Preferred Stock
shall have the right to require PropCo to redeem all or a portion of the Series
A Preferred Stock at a per share price equal to the Liquidation Preference.
Holders of the Series A Preferred Stock shall also have the ability to require
PropCo to redeem all or a portion of the Series A Preferred Stock at any time at
a per share price equal to the Liquidation Preference upon (a) the occurrence of
a “Breach” (as defined below) or (b) the effective date of a confirmed plan in a
chapter 11 bankruptcy case for PropCo or any similar bankruptcy or insolvency
proceeding. PropCo shall not have any right to require mandatory redemption.

Any:

1. Failure to pay dividends when due;

2. Failure to make any redemption payment or liquidation payment when due;

3. Breaches of any other covenants set forth herein; or

4. Assignment for the benefit of creditors or bankruptcy

shall constitute a “Breach,” and the holders of the Series A Preferred Stock
shall be entitled to a dividend rate increase by an increment of 2% per annum
for all periods of time during which a Breach is continuing.

In the event that at any time and from time to time, a Breach pursuant to
clauses 1, 2 or 3 above is not cured within three months of its occurrence, then
the majority of the holders of the Series A Preferred Stock shall have the right
to designate a party (which party may be a holder of the Series A Preferred
Stock) to observe all matters submitted to or considered by the board of
directors of PropCo until such time as the event is cured.

 

3



--------------------------------------------------------------------------------

Voting and consent rights: The holders of the Series A Preferred Stock shall be
entitled to vote on an as-converted basis with the holders of PropCo’s common
stock on all matters submitted to a vote of the holders of common stock.

To the extent that the shares of common stock and/or Series A Preferred Stock
held by any holder of Series A Preferred Stock and/or common stock would, on the
record date for a vote on matters submitted to the common stock, enable such
holder to vote an interest equal to 5% or more of the common stock, such holder
shall be entitled to vote an interest equal to 4.99% of the common stock. Any
interests held by such party in excess of 4.99% shall be deemed cast in favor of
the vote of the majority. The foregoing shall not apply to any holder who, on
the record date for a vote on matters submitted to the common stock, holds less
than 5% of the vote in respect of such matter, and shall only apply to matters
submitted to the vote of the common stock, and not matters that the Series A
Preferred Stock may vote on as a separate class.

In addition, the following matters require the consent of the majority of the
holders of the Series A Preferred Stock, voting as a separate class, and
excluding such shares owned by PropCo, OpCo or any subsidiary or other entity
controlled by or controlling any such party:

 

  1. changes to PropCo’s certificate of incorporation or bylaws adversely
affecting preferences, rights, privileges or powers of any holder of the Series
A Preferred Stock;

 

  2. alterations of the rights, preferences or privileges of the Series A
Preferred Stock;

 

  3. increasing the number of authorized shares of Series A Preferred Stock; or

 

  4. creating any new class or series of stock, or any other equity securities,
or any other securities convertible into equity securities of PropCo, in each
such case having a preference over, or being on a parity with, the Series A
Preferred Stock with respect to dividends, liquidation, voting or redemption.

Anti-Dilution Protection: The Series A Preferred Stock will have customary
anti-dilution provisions, including in connection with (a) a subdivision or
combination of outstanding common stock, reclassification, recapitalization,
stock split, dividend or other distribution payable in any form, (b) any Deemed
Liquidation Event under clauses (i) through (iv) of such definition, and (c) any
consideration in respect of a tender offer or exchange offer for common stock of
PropCo or securities junior to the Series A Preferred Stock made by PropCo or
any of its subsidiaries. The Series A Preferred Stock shall be adjusted on a
weighted average basis for issuances of common stock (or common stock
equivalents, equity securities, or securities/debt convertible into equity
securities).

In the event that a shareholder rights plan is in effect, the Series A Preferred
Stock will receive upon conversion of such shares, in addition to the common
stock of PropCo, rights under the shareholder rights agreement.

 

4



--------------------------------------------------------------------------------

Registration rights: The holders of Series A Preferred Stock will have customary
registration rights.

[Ownership: Not more than 50% in value of PropCo’s capital stock may be owned,
directly or indirectly, by five or fewer individuals.]

Documentation: The Series A Preferred Stock will be issued pursuant to a
certificate of designations governing the rights and preferences of the Series A
Preferred Stock (the “Certificate of Designations”).

Governing Law: Delaware.

 

5



--------------------------------------------------------------------------------

Annex IV

Backstop Commitment Agreement



--------------------------------------------------------------------------------

BACKSTOP COMMITMENT AGREEMENT

BACKSTOP COMMITMENT AGREEMENT (this “Agreement”), dated as of
[                    ], is by and among Caesars Entertainment Operating Company,
Inc., a Delaware corporation (“CEOC”), and the investors identified on Schedule
I hereto to the extent such parties are not Terminating Preferred Backstop
Investors (each, a “Preferred Backstop Investor” and, collectively, the
“Preferred Backstop Investors”).

RECITALS

WHEREAS, on [                    ] (the “Petition Date”), CEOC and certain
debtor affiliates (collectively, the “Debtor”) anticipate commencing jointly
administered proceedings (the “Chapter 11 Proceedings”) for relief under chapter
11 of title 11 of the United States Code (as amended, the “Bankruptcy Code”) in
the Bankruptcy Court (as defined in the Restructuring Support Agreement) (and
such case, the “Bankruptcy Case”);

WHEREAS, in connection with the Chapter 11 Proceedings, the Debtor has engaged
in good faith negotiations with certain parties in interest regarding the terms
of the Bankruptcy Plan of Reorganization of the Debtor (the “Plan”), which Plan
shall be consistent in all material respects with the Restructuring Term Sheet
setting forth the principal terms to be included in the Plan and attached as
Exhibit A to the Restructuring Support Agreement;

WHEREAS, pursuant to the Plan, CEOC has agreed to cause the formation of Propco
(the “Company”), and the Company has agreed to, in each case on the terms and
conditions set forth therein, commence a rights offering (the “Rights Offering”)
whereby holders1 (each a “Holder” and collectively, the “Holders”) of the Senior
Secured Notes (as defined below) shall be granted non-transferable rights
(“Rights”) to purchase up to [            ] shares of Preferred Stock (as
defined below) issued by the Company in the aggregate at a purchase price of
$[            ] per share (“Per Share Purchase Price”) payable in cash for
aggregate proceeds to the Company of $250.0 million pursuant to the Offering
Conditions;

WHEREAS, in order to facilitate the Rights Offering, pursuant to this Agreement,
and subject to the terms, conditions and limitations set forth herein and in
consideration of the payment of the Commitment Payment (as defined below), the
Company is willing to sell, and the Preferred Backstop Investors are willing to
purchase, on the Effective Date, the total number of Preferred Stock not
purchased by Holders in the Rights Offering (the “Unsubscribed Shares”).

 

1 NTD. To extent Preferred Stock is not 1145 eligible, holders who purchase in
the Rights Offering will be required to rep to being one of a QIB, IAI, or a
non-U.S. person under Regulation S as the Rights Offering will be a private
placement. Subscription forms should include such an investor qualification.
Rights to be distributed pro rata among eligible holders.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
contained herein, and for other good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the parties hereto agree as follows:

Section 1. DEFINITIONS.

(a) As used in this Agreement, the following terms shall have the following
meanings:

“8.5% Notes” means the 8- 1⁄2% Senior Secured Notes due 2020 in the aggregate
principal amount of $1,250,000,000 issued pursuant to that certain Indenture
dated as of February 14, 2012 (as modified, supplemented and/or amended and in
effect on the date hereof) among Caesars Operating Escrow LLC, Caesars Escrow
Corporation, Caesars Entertainment Corporation, and U.S. Bank National
Association, as trustee.

“11.25% Notes” means the 11- 1⁄4% Senior Secured Notes due 2017 in the aggregate
principal amount of $2,095,000,000 issued pursuant to that certain Indenture
dated as of June 10, 2009 (as modified, supplemented and/or amended and in
effect on the date hereof, among Harrah’s Operating Escrow LLC, Harrah’s Escrow
Corporation, Harrah’s Entertainment, Inc. n/k/a Caesars Entertainment
Corporation, and U.S. Bank National Association, as trustee.

“Addendum” has the meaning assigned to it in Section 10.9.

“Additional 9% Notes” means the 9% Senior Secured Notes due 2020 in the
aggregate principal amount of $1,500,000,000 issued pursuant to that certain
Indenture dated as of February 15, 2013 (as modified, supplemented and/or
amended and in effect on the date hereof) among Caesars Operating Escrow LLC,
Caesars Escrow Corporation, Caesars Entertainment Corporation, and U.S. Bank
National Association, as trustee.

“Affiliate” means, with respect to any specified Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person.

“Agreement” has the meaning assigned to it in the preamble hereto.

“Approval Motion” has the meaning assigned to it in Section 5.1.

“Approval Order” has the meaning assigned to it in Section 5.1.

“Assumption Agreement” has the meaning assigned to it in Section 10.9.

“Backstop Commitment” means the commitment of each Preferred Backstop Investor
to acquire the number of Preferred Stock equal to the product of (i) each such
Preferred Backstop Investor’s Backstop Percentage and (ii) the Unsubscribed
Shares.

 

2



--------------------------------------------------------------------------------

“Backstop Percentage” means the percentage set forth opposite the name of such
Preferred Backstop Investor under the heading “Backstop Percentage” on Schedule
I hereto (as such Schedule I may be updated pursuant to Section 10.9 hereof
and/or to reflect the increase or deduction of Backstop Commitments or Default
Shares acquired or disposed of pursuant to the last paragraph of Section 8(a)
and Section 8(b)(i) and/or to reflect the removal of a potential Preferred
Backstop Investor pursuant to the definition of Preferred Backstop Investor).

“Backstop Purchase Price” means, with respect to any Preferred Backstop
Investor, such Preferred Backstop Investor’s Backstop Percentage of the product
of the (i) Per Share Purchase Price and (ii) the Unsubscribed Shares.

“Backstop Shares” has the meaning assigned to it in Section 2.2(a).

“Bankruptcy Case” has the meaning assigned to it in the recitals hereto.

“Bankruptcy Code” means title 11 of the United States Code, as amended from time
to time.

“Bankruptcy Court” has the meaning assigned to it in the recitals hereto.

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in the City of New
York.

“Closing” has the meaning assigned to it in Section 2.2(b).

“Commitment Payment” means for each Preferred Backstop Investor a fee equal to
the Commitment Percentage of the product of (i) such Preferred Backstop
Investor’s Backstop Percentage and (ii) $300 million.

“Commitment Percentage” means 5%, provided such percentage shall increase by an
additional 4% for each 240 day period after the Petition Date until the
Subscription Commencement Date begins.

“Company” has the meaning assigned to it in the preamble hereto.

“Confirmation Hearing” shall mean the hearing held by the Bankruptcy Court to
consider the confirmation of the Plan pursuant to section 1129 of the Bankruptcy
Code.

“Confirmation Order” means the Order of the Bankruptcy Court confirming the
Plan.

“Contracts” means any contract, arrangement, note, bond, commitment, purchase
order, sales order, franchise, guarantee, indemnity, indenture, instrument,
lease, license or other agreement, understanding, instrument or obligation,
whether written or oral, all amendments, supplements and modifications of or for
any of the foregoing and all rights and interests arising thereunder or in
connection therewith.

 

3



--------------------------------------------------------------------------------

“control” (including the terms “controlled by” and “under common control with”),
with respect to the relationship between or among two or more Persons, means the
possession, directly or indirectly or as trustee, personal representative or
executor, of the power to direct or cause the direction of the affairs, policies
or management of a Person, whether through the ownership of voting securities,
as trustee, personal representative or executor, by Contract, credit arrangement
or otherwise.

“Debtor” has the meaning assigned to it in the recitals hereto.

“Defaulting Preferred Backstop Investor” has the meaning assigned to it in
Section 8(b)(i).

“Default Purchase Right” has the meaning assigned to it in Section 8(b)(i).

“Default Shares” has the meaning assigned to it in Section 8(b)(i).

“Effective Date” has the meaning assigned to it in the Plan.

“Encumbrance” means any security interest, pledge, mortgage, lien, claim,
option, charge or encumbrance.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations promulgated thereunder, or any successor
statute.

“Exculpated Claims” has the meaning assigned to it in Section 9(b).

“Exculpated Parties” has the meaning assigned to it in Section 9(b).

“Governmental Authority” means any federal, national, supranational, foreign,
state, provincial, local, county, municipal or other government, any
governmental, regulatory or administrative authority, agency, department,
bureau, board, commission or official or any quasi-governmental or private body
exercising any regulatory, taxing, importing or other governmental or
quasi-governmental authority, or any court, tribunal, judicial or arbitral body,
or any Self-Regulatory Organization.

“Holder” has the meaning assigned to it in the recitals hereto.

“Indemnitees” has the meaning assigned to it in Section 9(a).

“Initial 9% Notes” means the 9% Senior Secured Notes due 2020 in the initial
aggregate principal amount of $1,500,000,000 issued pursuant to that certain
Indenture dated as of August 22, 2012 (as modified, supplemented and/or amended
and in effect on the date hereof) among Caesars Operating Escrow LLC, Caesars
Escrow Corporation, Caesars Entertainment Corporation, and U.S. Bank National
Association, as trustee.

“KKWC” has the meaning assigned to it in Section 10.9.

 

4



--------------------------------------------------------------------------------

“Law” means any federal, national, supranational, foreign, state, provincial,
local, county, municipal or similar statute, law, common law, writ, injunction,
decree, guideline, policy, ordinance, regulation, rule, code, Order,
constitution, treaty, requirement, judgment or judicial or administrative
doctrines enacted, promulgated, issued, enforced or entered by any Governmental
Authority.

“Losses” has the meaning assigned to it in Section 9(a) hereof.

“Milestone” has the meaning assigned to it in Section 5.6.

“Milestone Dates” has the meaning assigned to it in Section 5.6.

“Material Adverse Effect” means any event, circumstance, development, change or
effect that, individually or in the aggregate with all other events,
circumstances, developments, changes or effects, (a) has had or would reasonably
be expected to have or result in a material adverse effect or change in the
results of operations, properties, assets, liabilities or condition (financial
or otherwise) of the applicable Company Party taken as a whole or (b) has or
would reasonably be expected to prevent, materially delay or materially impair
the ability of the applicable Company Party to consummate the Rights Offering or
the applicable Company Party to consummate any of the transactions contemplated
hereby.

“Non-Defaulting Preferred Backstop Investors” has the meaning assigned to it in
Section 8(b)(i).

“Non-Terminating Preferred Backstop Investors” means any Preferred Backstop
Investor that is not a Terminating Preferred Backstop Investor.

“Order” means any order, writ, judgment, injunction, decree, rule, ruling,
directive, stipulation, determination or award made, issued or entered by or
with any Governmental Authority, whether preliminary, interlocutory or final.

“Offering Conditions” means those terms and conditions set forth on Exhibit C.

“Payment Date” has the meaning assigned to it in Section 2.3(a).

“Per Share Purchase Price” has the meaning assigned to it in the recitals
hereto.

“Person” means any individual, partnership, firm, corporation, limited liability
company, association, joint venture, trust, Governmental Authority, first
nation, aboriginal or native group or band, unincorporated organization or other
entity, as well as any syndicate or group that would be deemed to be a person
under Section 13(d)(3) of the Exchange Act.

“Plan” has the meaning assigned to it in the recitals hereto.

“Plan Solicitation Order” means an Order entered by the Bankruptcy Court, in
form and substance materially consistent with this Agreement and the
Restructuring Support Agreement

 

5



--------------------------------------------------------------------------------

and otherwise reasonably satisfactory to the Preferred Backstop Investors and
CEOC, which shall, among other things, approve the disclosure statement relating
to the Plan, including the Rights Offering Documents, and set procedures for the
solicitation of votes to accept or reject the Plan.

“Preferred Backstop Investor Default” has the meaning assigned to it in
Section 8(b)(i).

“Preferred Backstop Investor Material Adverse Effect” means any event,
circumstance, development, change or effect that, individually or in the
aggregate with all other events, circumstances, developments, changes or
effects, has or would reasonably be expected to prevent, materially delay or
materially impair the ability of the applicable Preferred Backstop Investor to
consummate the transactions contemplated hereby.

“Preferred Backstop Investors” means (i) the parties listed on Schedule I hereto
who have executed the Restructuring Support Agreement on or prior to
December 29, 2014 or their managed funds and accounts2 and (ii) the parties who
have executed the Restructuring Support Agreement on or prior to December 29,
2014, or their managed funds and accounts, who have submitted written notice
indicating that they elect to be Preferred Backstop Investors before January 5,
2015, to CEOC with a simultaneous copy to the Preferred Backstop Investors who
are currently listed on Schedule I hereto (such parties electing pursuant to
clause (ii), the “New Preferred Backstop Investors”). In the case of New
Preferred Backstop Investors, the Schedule I of the Backstop Agreement shall be
updated to reflect such parties on January 5, 2015. Notwithstanding the
foregoing, Schedule I shall be updated pursuant to Section 10.9 hereof, and
shall exclude any Terminating Preferred Backstop Investor. For the avoidance of
doubt, to the extent that a party no longer has a Backstop Percentage, such
party shall no longer be a “Preferred Backstop Investor.”

“Preferred Stock” means the Series A Convertible Preferred Stock of the Company,
par value $[            ] per share, on terms and conditions set forth on the
term sheet attached as Exhibit D hereto, as may be supplemented as appropriate,
and subject to definitive documentation acceptable to the Required Preferred
Backstop Investors, as determined by such Required Preferred Backstop Investors
in their reasonable discretion, to be agreed to on or before the Petition Date;
provided, however, that any terms affecting the economics of the Preferred
Stock, directly or indirectly, as determined by the Required Preferred Backstop
Investors, shall be subject to the Required Preferred Backstop Investors’ sole
discretion.

“Required Preferred Backstop Investors” means, as of any date of determination,
the Non-Defaulting Preferred Backstop Investors and Non-Terminating Preferred
Backstop Investors holding more than 66-2/3% of the total Backstop Commitment,
calculated without regard to the Backstop Commitments held by Defaulting
Preferred Backstop Investors and Terminating Preferred Backstop Investors.

 

2  NTD: parties have the ability to elect on December 29, 2014 to be Preferred
Backstop Parties, but are not required to do so.

 

6



--------------------------------------------------------------------------------

“Restructuring Support Agreement” means that certain Restructuring Plan Support
Agreement, made and entered into as of December 19, 2014, by and among the
Debtor, Caesars Entertainment Corporation, LeverageSource III (H Holdings),
L.P., LeverageSource V, L.P., and the Consenting Creditors (as defined therein).

“Rights” has the meaning assigned to it in the recitals hereto.

“Rights Offering” has the meaning assigned to it in the recitals hereto.

“[Rights Offering Documents]” has the meaning assigned to it in the Plan and
shall be approved by the Bankruptcy Court pursuant to the Plan Solicitation
Order in form and substance materially consistent with this Agreement and the
Restructuring Support Agreement and otherwise reasonably satisfactory to the
Preferred Backstop Investors and CEOC.

“Senior Secured Notes” means the (i) 11.25% Notes, (ii) 8.5% Notes,
(iii) Initial 9% Notes and (iv) Additional 9% Notes.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder, or any successor statute.

“Self-Regulatory Organization” means any securities exchange, futures exchange,
contract market, any other exchange or corporation or similar self-regulatory
body or organization applicable to a party to this Agreement.

“Subscription Commencement Date” means the date the Plan Solicitation Package is
mailed or distribution is otherwise commenced in accordance with the Plan
Solicitation Order.

“Subscription Expiration Date” means                      [Insert date that is
ten days prior to the Voting Deadline and not less than 20 days after the
Subscription Commencement Date] or such later date as the Required Preferred
Backstop Investors shall agree.

“Subsidiaries” of any Person means any corporation, partnership, joint venture,
limited liability company, trust, estate or other Person of which (or in which),
directly or indirectly, more than 50% of (a) the issued and outstanding capital
stock having ordinary voting power to elect a majority of the board of directors
of such corporation (irrespective of whether at the time capital stock of any
other class or classes of such corporation shall or might have voting power upon
the occurrence of any contingency), (b) the interest in the capital or profits
of such partnership, joint venture or limited liability company or other Person
or (c) the beneficial interest in such trust or estate is at the time owned by
such first Person, or by such first Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

“Terminating Preferred Backstop Investors” has the meaning assigned in
Section 8(a).

“Unsubscribed Shares” has the meaning assigned to it in the recitals hereto.

 

7



--------------------------------------------------------------------------------

“Voting Deadline” means the date set by the Bankruptcy Court as the deadline for
voting to accept or reject the Plan.

Section 2. RIGHTS OFFERING; BACKSTOP; COMMITMENT PAYMENT.

2.1 Rights Offering.

(a) The Company shall make the Rights Offering pursuant to the Plan, which shall
be subject to the Offering Conditions and such other terms and conditions set
forth in the Rights Offering Documents.

(b) Ten Business Days prior to the date of the Confirmation Hearing, the Company
shall notify the Preferred Backstop Investors of the Rights Offering and the
Preferred Backstop Investors shall have the right, but not obligation, upon
written notice to the Company to elect to purchase up to 50% of the Preferred
Stock issued in the Rights Offering (in addition to each of their rights as a
Holder pursuant to the Rights Offering Documents) on the same terms and
conditions as the other Holders under the Rights Offering Documents; provided,
however, that the Preferred Backstop Investors shall not be required to post
funds until the Effective Date. Each Preferred Backstop Investor shall have the
right to purchase its pro rata share of such amount, based on its Backstop
Percentage and to the extent any Preferred Backstop Investor elects to not
purchase its pro rata share, such share(s) shall be made available to the
Preferred Backstop Investors that are purchasing their pro rata share.

(c) The Company hereby agrees and undertakes to give, or to cause to be given,
to the Preferred Backstop Investors as soon as reasonably practicable, but in no
event later than two (2) Business Days, after the entry of the Confirmation
Order, by overnight mail, e-mail or by electronic facsimile transmission,
(i) written notification setting forth (A) the total number of shares of
Preferred Stock purchased by Holders (inclusive of any shares of Preferred Stock
purchased pursuant to Section 2.1(b)) in the Rights Offering pursuant to the
exercise of Rights and the aggregate cash proceeds received by the Company
therefor, (B) the number of Unsubscribed Shares, (C) the Backstop Purchase Price
for each Preferred Backstop Investor and (D) the targeted Effective Date and
(ii) a subscription form to be completed by each Preferred Backstop Investor to
facilitate such Preferred Backstop Investor’s subscription for the Preferred
Stock purchased pursuant to this Agreement. In addition, on the first Business
Day of each calendar week during the period beginning on the Subscription
Commencement Date and ending on the Subscription Expiration Date, the Company
shall give, or cause to be given, to the Preferred Backstop Investors by
overnight mail, e-mail or by electronic facsimile transmission a written
notification setting forth the then most current information as to the total
amount of Preferred Stock then subscribed for in the Rights Offering, the number
of then unsubscribed Preferred Stock, the Backstop Purchase Price for each
Preferred Backstop Investor (as if the Rights Offering were to be concluded with
the then current amount of subscribed for Preferred Stock) and the targeted
Effective Date.

 

8



--------------------------------------------------------------------------------

2.2 Backstop.

(a) On the terms and subject to the conditions contained herein, and in reliance
on the representations and warranties set forth in this Agreement, each of the
Preferred Backstop Investors hereby agrees, severally and not jointly, to
purchase on the Effective Date, and the Company hereby agrees to sell and issue
to each such Preferred Backstop Investor, at the Backstop Purchase Price
therefor, its Backstop Percentage of the Unsubscribed Shares, subject to the
Offering Conditions. The Preferred Stock which each of the Preferred Backstop
Investors purchases pursuant to this Agreement are referred to herein as such
Preferred Backstop Investor’s “Backstop Shares.” For the avoidance of doubt, any
shares of Preferred Stock acquired in the Rights Offering pursuant to
Section 2.1(b) shall not be deemed Backstop Shares.

(b) The closing of the purchase and sale of the Backstop Shares hereunder (the
“Closing”) will occur on the Effective Date contemporaneously with substantial
consummation of the Plan. At the Closing, payment for the Backstop Shares that
each Preferred Backstop Investor has agreed to purchase shall be effected by
each such Preferred Backstop Investor delivering to the Company in immediately
available funds its respective Backstop Purchase Price (ii) against delivery by
the Company of the Backstop Shares to which such Preferred Backstop Investor is
entitled to and delivery to each Preferred Backstop Investor such certificates,
documents or instruments required to be delivered by it to such Preferred
Backstop Investor pursuant to this Agreement. The agreements, instruments,
certificates and other documents to be delivered on the Effective Date by or on
behalf of the Company shall be delivered to each applicable Preferred Backstop
Investor in accordance with Section 10.3 hereof.

2.3 Commitment Payment.

(a) The Commitment Payment shall be earned upon the entry of the Approval Order
and shall be payable, with respect to a Preferred Backstop Investor, upon the
earlier of (x) the Effective Date of the Plan and (y) two Business Days after
the termination of this Agreement by or with respect to such Preferred Backstop
Investor, provided that the Commitment Payment, with respect to a Preferred
Backstop Investor, shall not be required to be paid to a particular Preferred
Backstop Investor to the extent that such termination of this Agreement with
respect to such Preferred Backstop Investor has occurred due to a breach of this
Agreement by such Preferred Backstop Investor, to the extent such breach has
been determined as solely caused by the Preferred Backstop Investor by a final,
non-appealable order entered by a court of competent jurisdiction (such date,
the “Payment Date”).

(b) On the Payment Date, CEOC shall pay to each Preferred Backstop Investor, by
wire transfer in immediately available funds to an account specified by such
Preferred Backstop Investor to CEOC not less than one (1) day prior to the
Payment Date, such Preferred Backstop Investor’s pro rata portion of the
Commitment Payment based on such Preferred Backstop Investor’s Backstop
Percentage (which percentage, for the avoidance of doubt, shall be adjusted
pursuant to the definition of Backstop Percentage).

 

9



--------------------------------------------------------------------------------

(c) The provisions for the payment of the Commitment Payment and the other
provisions provided herein, are an integral part of the transactions
contemplated by this Agreement and without these provisions the Preferred
Backstop Investors would not have entered into this Agreement, and the
Commitment Payment shall, pursuant to the Approval Order, constitute allowed
administrative expenses of the Debtors’ estate under sections 503(b) and 507 of
the Bankruptcy Code.

Section 3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY and CEOC. Each of the
Company and CEOC (the “Company Parties”) hereby represents and warrants,
severally and not jointly, to each of the Preferred Backstop Investors as of the
date hereof and as of the Effective Date (except for representations and
warranties that are made as of a specific date, which are made only as of such
date), on behalf of itself and not any other party, as follows:

3.1 Organization and Qualification; Subsidiaries. Each Company Party and its
Subsidiaries has been duly organized and is validly existing and is in good
standing under the laws of their respective jurisdictions of organization, with
the requisite power and authority to own its properties and conduct its business
as currently conducted.

3.2 Authorization; Enforcement; Validity. Subject only to Bankruptcy Court
approval, each Company Party has all necessary corporate power and authority to
enter into this Agreement and to carry out its obligations hereunder (including,
without limitation (a) the issuance of the Backstop Shares and (b) the payment
of the Commitment Payment) in accordance with the terms hereof. The execution
and delivery by each Company Party of this Agreement, the performance by each of
the Company and CEOC of its obligations hereunder (including, without
limitation, (x) the issuance of the Backstop Shares and (y) the payment of the
Commitment Payment), have been duly authorized by all requisite action on the
part of such Company Party, and no other action on the part of the Company Party
is necessary to authorize the execution and delivery by the Company Party of
this Agreement or the consummation of the transactions contemplated by this
Agreement. This Agreement has been duly executed and delivered by the Company
Party, and assuming due authorization, execution and delivery by the other
parties hereto and subject to Bankruptcy Court approval, this Agreement
constitutes the legal, valid and binding obligation of the Company Party,
enforceable against the Company Party in accordance with its terms, subject to
bankruptcy, insolvency, reorganization, moratorium or similar Laws now or
hereafter in effect relating to creditors’ rights generally and subject to
general principles of equity.

3.3 No Conflicts. Assuming that all consents, approvals, authorizations and
other actions described in Section 3.4 have been obtained, and except as may
result from any facts or circumstances relating solely to any of the Preferred
Backstop Investors, the execution, delivery and performance by the Company Party
of this Agreement and the consummation of the transactions contemplated hereby
(including, without limitation, (x) the issuance of the Backstop

 

10



--------------------------------------------------------------------------------

Shares and (y) the payment of the Commitment Payment) do not and will not:
(a) violate, conflict with or result in the breach of the certificate of
incorporation, articles of incorporation, bylaws, certificate of formation,
operating agreement, limited liability company agreement or similar formation or
organizational documents of the Company Party or any of its Subsidiaries;
(b) conflict with or violate any Law or Order applicable to the Company or any
of its respective assets or properties; (c) violate, conflict with, result in
any breach of, constitute a default (or event which with the giving of notice or
lapse of time, or both, would become a default) under, require any consent
under, or give to others any rights of termination, amendment, acceleration,
suspension, revocation or cancellation of, any note, bond, mortgage or
indenture, Contract, agreement, lease, sublease, license, permit, franchise or
other instrument or arrangement to which the Company Party or its Subsidiaries
is a party or to which any of their respective assets or properties are subject,
or result in the creation of any Encumbrance on any of their respective assets
or properties, except, in the case of clauses (b) and (c), for any such
conflict, violation, breach or default that would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

3.4 Consents and Approvals. The execution, delivery and performance by the
Company Party of this Agreement do not require any consent, approval,
authorization or other Order of, action by, filing with or notification to, any
Governmental Authority or any other Person under any of the terms, conditions or
provisions of any Law or Order applicable to the Company Party or any of its
Subsidiaries or by which any of their respective assets or properties may be
bound, any Contract to which the Company Party or any of its Subsidiaries is a
party or by which the Company Party or any of its Subsidiaries may be bound,
except the entry of the Approval Order and the Confirmation Order and the
expiration, or waiver by the Bankruptcy Court, of the fourteen (14) day period
set forth in Bankruptcy Rules 6004(h) and 3020(e), as applicable.

Section 4. REPRESENTATIONS AND WARRANTIES OF THE BACKSTOP INVESTORS. Each
Preferred Backstop Investor represents and warrants, severally and not jointly,
to the Company Parties as of the date hereof and as of the Effective Date
(except for representations and warranties that are made as of a specific date,
which are made only as of such date), as follows:

4.1 Authorization; Enforcement; Validity. Such Preferred Backstop Investor has
all necessary corporate, limited liability company or equivalent power and
authority to enter into this Agreement and to carry out, or cause to be carried
out, its obligations hereunder in accordance with the terms hereof. The
execution and delivery by such Preferred Backstop Investor of this Agreement and
the performance by such Preferred Backstop Investor of its obligations hereunder
have been duly authorized by all requisite action on the part of such Preferred
Backstop Investor, and no other action on the part of such Preferred Backstop
Investor is necessary to authorize the execution and delivery by such Preferred
Backstop Investor of this Agreement or the consummation of the transactions
contemplated by this Agreement. This Agreement has been duly executed and
delivered by such Preferred Backstop Investor, and assuming due authorization,
execution and delivery by the other parties hereto, this Agreement

 

11



--------------------------------------------------------------------------------

constitutes the legal, valid and binding obligation of such Preferred Backstop
Investor, enforceable against such Preferred Backstop Investor in accordance
with its terms, subject to bankruptcy, insolvency, reorganization, moratorium or
similar Laws now or hereafter in effect relating to creditors’ rights generally
and subject to general principles of equity.

4.2 No Conflicts. The execution, delivery, and performance by such Preferred
Backstop Investor of this Agreement do not and will not (a) violate any
provision of the organizational documents of such Preferred Backstop Investor;
(b) conflict with or violate any Law or Order applicable to such Preferred
Backstop Investor or any of its respective assets or properties; (c) violate,
conflict with, result in any breach of, constitute a default (or event which
with the giving of notice or lapse of time, or both, would become a default)
under, require any consent under, or give to others any rights of termination,
amendment, acceleration, suspension, revocation or cancellation of, any note,
bond, mortgage or indenture, Contract, agreement, lease, sublease, license,
permit, franchise or other instrument or arrangement to which such Preferred
Backstop Investor is a party or to which any of its assets or properties are
subject, or result in the creation of any Encumbrance on any of its assets or
properties, except, in the case of clauses (b) and (c), for any such conflict,
violation, breach or default that would not reasonably be expected to have,
individually or in the aggregate, a Preferred Backstop Investor Material Adverse
Effect on such Preferred Backstop Investor.

4.3 Consents and Approvals. No consent, approval, order, authorization,
registration or qualification of or with any court or Governmental Authority or
body having jurisdiction over such Preferred Backstop Investor is required in
connection with the execution and delivery of this Agreement or the consummation
of the transactions contemplated hereby, except for any consent, approval, order
or authorization required under the Bankruptcy Code.

4.4 Investor Representation. (i) It is either (A) a qualified institutional
buyer as defined in Rule 144A of the Securities Act, (B) an institutional
accredited investor as defined in Rule 501(a)(1), (2), (3), or (7) under the
Securities Act, (C) a non-U.S. person under Regulation S under the Securities
Act, or (D) the foreign equivalent of (A) or (B) above, and (ii) any securities
of the Company acquired by the applicable Preferred Backstop Investor in
connection with this Agreement will have been acquired for investment and not
with a view to distribution or resale in violation of the Securities Act.

Section 5. ADDITIONAL COVENANTS.

5.1 Approval Motion and Approval Order. CEOC agrees to file a motion and
supporting papers (the “Approval Motion”) (including an order in form and
substance materially consistent with this Agreement and otherwise reasonably
satisfactory to CEOC and the Required Preferred Backstop Investors) seeking an
order of the Bankruptcy Court (the “Approval Order”) approving this Agreement.

5.2 Commercially Reasonable Efforts. CEOC agrees to use its commercially
reasonable efforts to timely satisfy (if applicable) each of the conditions
under Sections 6 and 7 of this Agreement.

 

12



--------------------------------------------------------------------------------

5.3 Further Assurances. Each party hereto, without expanding such party’s
obligations under the Restructuring Support Agreement other than as specifically
contemplated hereby, shall do and perform, or cause to be done and performed,
all such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as any other party hereto
may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby, in each case at the cost of CEOC.

5.4 Use of Proceeds. The Company shall use the net proceeds from the sale of
Preferred Stock issued pursuant to the Rights Offering solely as provided in the
Plan.

5.5 Milestones. CEOC shall use its reasonable best efforts to cause the
following actions (each, individually a “Milestone” and collectively, the
“Milestones”) to occur on or before the dates specified below (such
corresponding date, the “Milestone Date”);

(a) The motion for the Approval Order shall have been filed no later than 45
days from the Petition Date and the Approval Order shall have been entered by
the Bankruptcy Court by no later than 150 days from the date of the filing of
such motion;

(b) the Plan Solicitation Order shall have been entered by the Bankruptcy Court
by no later than 150 days from the Petition Date;

(c) the Confirmation Order shall have been entered by the Bankruptcy Court by no
later than 120 days from the date of entry of the Plan Solicitation Order;

(d) the Company shall file a registration statement under the Securities
Exchange Act of 1933, as amended, (the “Registration Statement”) registering the
Preferred Stock as soon as practicable following the effective date of the Plan
and in any event within 75 days thereafter, and shall cause the Registration
Statement to be effective as soon as practicable thereafter;

(e) the Subscription Expiration Date shall have occurred by no later than [240
days after the Petition Date]; and

(f) the Effective Date shall have occurred by no later than [180 days from the
date the Confirmation Order becomes a final order].

Section 6. CONDITIONS TO THE BACKSTOP INVESTORS’ OBLIGATIONS. The obligations of
each of the Preferred Backstop Investors to purchase the Backstop Shares
pursuant to this Agreement on the Effective Date shall be subject to the
satisfaction at or prior to the Effective Date of each of the following
conditions, any one or more of which may be waived in writing by the Required
Preferred Backstop Investors:

6.1 Representations and Warranties. (a) All of the representations and
warranties made by the Company Parties in this Agreement shall be true and
correct in all material respects

 

13



--------------------------------------------------------------------------------

as of the Effective Date as though made at and as of the Effective Date (except
to the extent such representations and warranties expressly speak as of an
earlier date, which shall be true and correct as of such date); (b) the Company
Parties shall have performed and complied in all material respects with all
agreements and covenants required by this Agreement to be performed by the
Company Parties on or prior to the Effective Date or such earlier date as may be
applicable; and (c) with respect to clauses (a) and (b), at the Closing there
shall be delivered to the Preferred Backstop Investors a certificate signed by a
duly authorized representative of the Company to the foregoing effect.

6.2 Approval Order. The Approval Order shall have been entered by the Bankruptcy
Court.

6.3 Confirmation Order. The Confirmation Order shall have been entered by the
Bankruptcy Court, shall not have been stayed pending appeal, and there shall not
have been entered by any court of competent jurisdiction any reversal,
modification or vacatur, in whole or in part, of the Confirmation Order.

6.4 Plan and Rights Offering Documents. (i) Each of the Plan (and the exhibits
thereto) and the Confirmation Order, with respect to provisions that could
affect the economic interests of the Preferred Backstop Investors or that could
be adverse to any of the Preferred Backstop Investors, shall not be inconsistent
with this Agreement and the Restructuring Support Agreement, and shall be in
form and substance reasonably acceptable to the Required Preferred Backstop
Investors, and (ii) the Rights Offering Documents, which shall include the
Offering Conditions, shall be in form and substance materially consistent with
this Agreement and the Restructuring Support Agreement and otherwise reasonably
acceptable to the Required Preferred Backstop Investors and CEOC.

6.5 Conditions to Confirmation. Each of the conditions precedent to the
effectiveness of the Plan and the occurrence of the Effective Date shall have
been satisfied or waived in accordance with the Plan.

6.6 Rights Offering. The Subscription Expiration Date shall have occurred.

6.7 Payment of Amounts. The Company shall have paid each Preferred Backstop
Investor such Preferred Backstop Investor’s pro rata portion of the Commitment
Payment in accordance with the terms of this Agreement.

Section 7. CONDITIONS TO THE COMPANY’S OBLIGATIONS. The obligations of the
Company to issue and sell the Backstop Shares to each of the Preferred Backstop
Investors pursuant to this Agreement shall be subject to the satisfaction at or
prior to the Effective Date of each of the following conditions, any one or more
of which may be waived in writing by CEOC or the Company:

7.1 Representations and Warranties. (a) All of the representations and
warranties made by each Preferred Backstop Investor in this Agreement shall be
true and correct in all

 

14



--------------------------------------------------------------------------------

material respects as of the date hereof and as of the Effective Date as though
made at and as of the Effective Date (except to the extent such representations
and warranties expressly speak as of an earlier date, which shall be true and
correct as of such date), except to the extent that the breach of any such
representation or warranty would not reasonably be expected to have a Preferred
Backstop Investor Material Adverse Effect on such Preferred Backstop Investor
and (b) each Preferred Backstop Investor shall have performed and complied in
all material respects with all agreements and covenants required by this
Agreement to be performed by such Preferred Backstop Investor on or prior to the
Effective Date.

7.2 Approval Order. The Approval Order shall have been entered by the Bankruptcy
Court.

7.3 Confirmation Order. The Confirmation Order shall have been entered by the
Bankruptcy Court, shall not have been stayed pending appeal, and there shall not
have been entered by any court of competent jurisdiction any reversal,
modification or vacatur, in whole or in part, of the Confirmation Order.

7.4 Conditions to Confirmation. Each of the conditions precedent to the
effectiveness of the Plan and the occurrence of the Effective Date shall have
been satisfied in accordance with the Plan.

7.5 Rights Offering. The Subscription Expiration Date shall have occurred

7.6 Backstop Subscription Forms. CEOC and the Company shall have received a duly
executed subscription form from each Preferred Backstop Investor in accordance
with Section 2.1(b).

Section 8. TERMINATION.

(a) Termination by the Preferred Backstop Investors. This Agreement may be
terminated at any time by any Preferred Backstop Investor with respect to itself
(and not with respect to any other Preferred Backstop Investor):

(i) upon the failure of any of the conditions set forth in Section 6 hereof to
be satisfied, which failure cannot be cured or is not cured within [10] days of
written notice to the Company and CEOC by such Preferred Backstop Investor;

(ii) if any of the Company Parties alters, amends or modifies any term of this
Agreement without the consent of the Required Preferred Backstop Investor, or if
any alteration, amendment or modification is adverse to any Preferred Backstop
Investor, without the consent of each Preferred Backstop Investor;

(iii) if any of the Company Parties breaches any representation or warranty or
breaches any covenant applicable to it in any material respect under this
Agreement and if such breach is curable, it is not cured within [10] days of
written notice to the applicable Company Party by such Preferred Backstop
Investor;

 

15



--------------------------------------------------------------------------------

(iv) if any of the Milestones shall not have occurred on or prior to the
applicable Milestone Date; or

(v) upon the occurrence of any matters set forth in any of [clauses (a) through
(k) of Section 8] of the Restructuring Support Agreement and/or a Company
Termination Event (as defined in the Restructuring Support Agreement) and/or a
termination of the Restructuring Support Agreement;

provided that, in the event any Preferred Backstop Investor elects to terminate
this Agreement (each, a “Terminating Preferred Backstop Investor”), the Backstop
Commitments allocated to such Terminating Preferred Backstop Investor shall be
allocated to all Non-Defaulting Preferred Backstop Investors who elect to
acquire such Backstop Commitments on a pro rata basis (based on the Backstop
Percentages of such electing Non-Defaulting Preferred Backstop Investors), and
provided further that in the event no Non-Defaulting Preferred Backstop Investor
elects to acquire the Backstop Commitments of the Terminating Preferred Backstop
Investors, this Agreement shall terminate.

(b) Termination by the Company.

(i) (A) upon termination of the Restructuring Support Agreement, the Company may
terminate this Agreement by written notice to the Preferred Backstop Investors
or (B) if any Preferred Backstop Investor breaches this Agreement in a manner
that causes a Preferred Backstop Investor Material Adverse Effect with respect
to such Preferred Backstop Investor, and if such breach is curable, is not cured
within five (5) Business Days after receipt of written notice from the Company
to such Preferred Backstop Investor (each, a “Preferred Backstop Investor
Default” and any such defaulting Preferred Backstop Investor, a “Defaulting
Preferred Backstop Investor”), then following the expiration of the five
(5) Business Day notice period, the Company shall follow the procedures set
forth in clause (ii) below and each of the other Preferred Backstop Investors
(the “Non-Defaulting Preferred Backstop Investors”) shall have the right (the
“Default Purchase Right”) but not the obligation, to purchase on the Effective
Date all or a portion of the Backstop Shares that were to be purchased by the
Defaulting Preferred Backstop Investor (the “Default Shares”) at a price per
share equal to the Per Share Purchase Price. To the extent that the
Non-Defaulting Preferred Backstop Investors (in the aggregate) desire to
purchase more than the total number of Default Shares, such Default Shares shall
be allocated between the Non-Defaulting Preferred Backstop Investors pro rata,
based on their respective Backstop Percentages.

(ii) As soon as practicable after a Preferred Backstop Investor Default, but in
no event later than three (3) Business Days following the Company or CEOC
becoming aware of such Preferred Backstop Investor Default, the Company or CEOC
shall send a written notice (in accordance with the notice provisions set forth
in Section 10.3) to each Non-Defaulting Preferred Backstop Investor, specifying
the number of Default Shares. The

 

16



--------------------------------------------------------------------------------

Non-Defaulting Preferred Backstop Investors shall have five (5) Business Days
from receipt of such notice to elect to exercise the Default Purchase Right by
notifying the Company and CEOC in writing of its or their election to purchase
all or a portion of the Default Shares then available as a result of the
Preferred Backstop Investor Default or find a third-party reasonably
satisfactory to the Non-Defaulting Preferred Backstop Investors to replace the
commitment of the Defaulting Preferred Backstop Investor. If at the conclusion
of such five (5) Business Day period, the Non-Defaulting Preferred Backstop
Investors have not elected to exercise the Default Purchase Right in its
entirety or have not found a third-party to replace the commitment of the
Defaulting Backstop Purchaser, then the Company or CEOC may terminate this
Agreement.

(iii) Notwithstanding anything to the contrary in this Section 8(b), in addition
to any liability to the Company or CEOC, the parties agree that any Defaulting
Preferred Backstop Investor will be liable to the Non-Defaulting Preferred
Backstop Investors for the consequences to the Non-Defaulting Preferred Backstop
Investors of its breach and that the Non-Defaulting Backstop Purchasers can
enforce rights of damages and/or specific performance pursuant to Section 10.18
immediately upon the expiration of the original five (5) Business Day notice
period set forth Section 8(b)(i).

(c) Mutual Termination. This Agreement may be terminated by the mutual written
consent of CEOC and the Preferred Backstop Investors representing more than 75%
of the aggregate Backstop Percentage.

(d) Effect of Termination. If this Agreement is terminated pursuant to this
Section 8, subject to the last paragraph of Section 8(a), the obligations of
such parties contained in Sections 2.3, 9, 10.2 through 10.19 and this Section 8
shall survive any such termination.

Section 9. PROTECTION OF COMMITMENT PAYMENT.

Both of the Company and CEOC shall jointly and severally indemnify, save and
hold harmless each Preferred Backstop Investor, and each of their respective
directors, officers, stockholders, employees, partners, members, managers,
representatives, attorneys, other professional advisors and agents and all of
their respective heirs, successors, legal administrators, permitted assigns and
designees, and each Person who (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act) controls any of the Preferred
Backstop Investors and the officers, directors, agents and employees of any such
controlling Person (collectively, the “Covered Persons”) from and against all
losses, claims, damages, liabilities, costs (including, without limitation, the
costs of investigation and reasonable attorneys’ fees) and expenses, as incurred
by any or all of the Covered Persons in connection with any direct claim or
claim against them by a third party for avoidance of or otherwise in connection
with or arising from the payment of the Commitment Payment; provided that
neither the Company nor CEOC shall have any obligation to indemnify or save and
hold harmless any Covered Person (i) for any claim or expense that is judicially
determined (the determination having become final and no longer subject to
appeal) to have arisen solely and directly from such Covered Persons’ gross
negligence, willful misconduct, or breach of this Agreement that has caused a
Preferred

 

17



--------------------------------------------------------------------------------

Backstop Investor Material Adverse Effect and that would result in the loss of
such Preferred Backstop Investor’s entitlement under the terms of this Agreement
to payment of the Commitment Payment or (ii) for any claim or expense that is
settled prior to a judicial determination as to the exclusion set forth in
clause (i) above, but determined by the Bankruptcy Court, after notice and a
hearing, to be a claim or expense for which such Covered Person should not
receive indemnity under the terms of this Section 9; provided that, without
otherwise limiting CEOC’s or the Company’s obligation under this Section 9, CEOC
and the Company shall have no obligation to indemnify any Covered Person pending
such judicial determination where CEOC or the Company has in good faith and in a
reasonable manner, asserted an uncured breach of this Agreement that has caused
a Preferred Backstop Investor Material Adverse Effect that would result in the
loss of such Preferred Backstop Investor’s entitlement under the terms of this
Agreement to payment of the Commitment Payment. This provision will be in
addition to the rights of each and all of the Covered Persons to bring an action
against the Company for breach of any term of this Agreement. The Company
acknowledges and agrees that each and all of the Covered Persons shall be
treated as third-party beneficiaries with rights to bring an action against the
Company under this Section 9.

Section 10. MISCELLANEOUS.

10.1 Payments. All payments made by or on behalf of CEOC and/or the Company or
any of their affiliates to a Preferred Backstop Investor or its assigns,
successors or designees pursuant to this Agreement shall be without withholding,
set-off, counterclaim or deduction of any kind.

10.2 Survival. The representations and warranties made in this Agreement will
survive the execution and delivery of this Agreement and the Closing for the
length of the applicable statute of limitations with respect thereto.

10.3 No Waiver of Rights. All waivers hereunder must be made in writing, and the
failure of any party at any time to require another party’s performance of any
obligation under this Agreement shall not affect the right subsequently to
require performance of that obligation. Any waiver of any breach of any
provision of this Agreement shall not be construed as a waiver of any continuing
or succeeding breach of such provision or a waiver or modification of any other
provision.

10.4 Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given or made (and shall be deemed to
have been duly given or made upon receipt) by delivery in person, by an
internationally recognized overnight courier service, by facsimile or registered
or certified mail (postage prepaid, return receipt requested) to the respective
parties hereto at the following addresses (or at such other address for any
party as shall be specified by such party in a notice given in accordance with
this Section 10.3)

 

  (a) If to the Company, to:

 

18



--------------------------------------------------------------------------------

[PROPCO]

[    ]

[    ]

Attention: [    ]

Facsimile: [    ]

with a copy (which shall not constitute notice to the Company) to

[    ]

[    ]

[    ]

Facsimile: [    ]

Attention: [    ]

 

  (b) If to CEOC, to:

Caesars Entertainment Operating Company, Inc.

One Caesars Palace Drive

Las Vegas, NV 89109

Attn: General Counsel

With a copy to (which shall not constitute notice):

Kirkland & Ellis LLP

601 Lexington Ave

New York, NY 10022

Attn:    Paul M. Basta, P.C.   Nicole L. Greenblatt

Facsimile: (212) 446 4900

E-mail Address:    paul.basta@kirkland.com   ngreenblatt@kirkland.com

-and-

Kirkland & Ellis LLP

300 North LaSalle

Chicago, IL 60654

 

Attn:    David R. Seligman, P.C.   Ryan Preston Dahl

E-mail Address:    dseligman@kirkland.com   rdahl@kirkland.com

Facsimile: (312) 862-2200

 

19



--------------------------------------------------------------------------------

  (c) If to a Preferred Backstop Investor, to the mailing address or facsimile
number set forth on Schedule I hereto.

with a copy (which shall not constitute notice to such Preferred Backstop
Investor) to:

Kleinberg, Kaplan, Wolff & Cohen, P.C.

551 Fifth Avenue, 18th Floor

New York, NY 10176

Telephone: (212) 986-6000 Facsimile: (212) 986-8866

Attention: Mary Kuan, Esq.

Any of the foregoing addresses or facsimile numbers may be changed by giving
notice of such change in the foregoing manner, except that notices for changes
of address or facsimile number shall be effective only upon receipt.

10.5 Headings. The section and subsection headings in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

10.6 Construction. The parties hereto and their respective legal counsel
participated in the preparation of this Agreement, and therefore, this Agreement
shall be construed neither against nor in favor of any of the parties hereto,
but rather in accordance with the fair meaning thereof.

10.7 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any Law or public policy, all other
terms and provisions of this Agreement shall nevertheless remain in full force
and effect for so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party hereto. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.

10.8 Entire Agreement. This Agreement (including the Schedules and Exhibits
hereto) and the agreements and documents referenced herein constitute the entire
agreement of the parties hereto with respect to the subject matter hereof and
supersede all prior agreements and undertakings, both written and oral, among
the parties hereto with respect to the subject matter hereof.

10.9 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. Except as set forth below, neither this Agreement nor any of the
rights, interests or obligations under this

 

20



--------------------------------------------------------------------------------

Agreement will be assigned by any party (whether by operation of law or
otherwise) without the prior written consent of the other parties.
Notwithstanding the foregoing, (i) a Preferred Backstop Investor may enter into
arrangements with other parties regarding its rights and/or obligations under
this Agreement, provided that it shall remain liable for its obligations with
respect to the Backstop Commitment, and (ii) the rights, obligations and
interests hereunder may be assigned, delegated or transferred, in whole or in
part, by any Preferred Backstop Investors (A) either alone or in connection with
a corresponding Transfer (as such term is defined in the Restructuring Support
Agreement) of Claims (as such term is defined in the Restructuring Support
Agreement) to a transferee with the consent of CEOC, such consent not to be
unreasonably withheld, delayed or denied and (B) to affiliates and to other
Preferred Backstop Investors; provided, however, that such transferee, as a
condition precedent to such Transfer, becomes a party to this Agreement and
assumes the obligations of the transferring Preferred Backstop Investor under
this Agreement by executing an addendum substantially in the form set forth in
Exhibit A (the “Addendum”) and an assumption in substantially the form set forth
in Exhibit B hereto (the “Assumption Agreement”) and deliver the same to
Kleinberg, Kaplan, Wolff & Cohen, P.C. (“KKWC”) and a copy to CEOC. Any Transfer
that is made in violation of the immediately preceding sentence shall be null
and void ab initio, and CEOC and each Preferred Backstop Investor, as
applicable, shall have the right to enforce the voiding of such transfer.
Following any assignment of a Preferred Backstop Investor’s rights and
obligations in this Agreement described in Section 10.9(ii) above, Schedule I
hereto shall be updated by KKWC (in consultation with the assigning Preferred
Backstop Investor and the Transferee) and delivered to CEOC solely to reflect
the name and address of the applicable transferee and the Backstop Percentage
that shall apply to such transferee, and any changes to the Backstop Percentage
applicable to the assigning Preferred Backstop Investor. Any update to Schedule
I hereto described in the immediately preceding sentence shall not be deemed an
amendment or modification of this Agreement. In performing this Agreement, CEOC
may rely solely on the most current Schedule I delivered by KKWC.

10.10 No Third Party Beneficiaries. This Agreement shall be binding upon and
inure solely to the benefit of the parties hereto and their respective
successors and permitted assigns and, except as expressly set forth in
Section 9, nothing herein, express or implied, is intended to or shall confer
upon any other Person any legal or equitable right, benefit or remedy of any
nature whatsoever.

10.11 Amendment. This Agreement may not be altered, amended, or modified except
by a written instrument executed by or on behalf of CEOC and the Required
Preferred Backstop Investors, provided that if any alteration, amendment or
modification could be adverse to any of the Preferred Backstop Investors, such
Preferred Backstop Investors’ written consent shall be required. This Agreement
shall become binding only after the same is signed and delivered by or on behalf
of each of the parties hereto.

10.12 Governing Law. This Agreement shall be interpreted, construed and enforced
in accordance with the laws of the State of New York, without regard to the
conflicts of law principles thereof.

 

21



--------------------------------------------------------------------------------

10.13 Consent to Jurisdiction. Each of the parties hereto (a) irrevocably and
unconditionally agrees that any actions, suits or proceedings, at Law or equity,
arising out of or relating to this Agreement or any agreements or transactions
contemplated hereby shall be heard and determined in the Bankruptcy Court;
(b) irrevocably submits to the jurisdiction of such court in any such action,
suit or proceeding; (c) consents that any such action, suit or proceeding may be
brought in such courts and waives any objection that such party may now or
hereafter have to the venue or jurisdiction or that such action or proceeding
was brought in an inconvenient court; and (d) agrees that service of process in
any such action, suit or proceeding may be effected by providing a copy thereof
by any of the methods of delivery permitted by Section 10.3 to such party at its
address as provided in Section 10.3 (provided that nothing herein shall affect
the right to effect service of process in any other manner permitted by Law).

10.14 Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS. EACH OF THE PARTIES
HERETO HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
TRANSACTIONS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 10.13.

10.15 Currency. Unless otherwise specified in this Agreement, all references to
currency, monetary values and dollars set forth herein shall mean United States
(U.S.) dollars and all payments hereunder shall be made in United States
dollars.

10.16 Approvals. Notwithstanding anything to the contrary herein, unless
notified in writing to the contrary, for purposes of seeking approvals of the
Preferred Backstop Investors hereunder, such as in accordance with Section 6.4,
the Company Parties may rely on the written approval (including email) of KKWC.

10.17 Counterparts. This Agreement may be executed and delivered (including by
facsimile transmission) in one or more counterparts, and by the different
parties hereto in separate counterparts, each of which when executed shall be
deemed to be an original, but all of which taken together shall constitute one
and the same agreement.

10.18 Specific Performance. Each party hereto acknowledges that, in view of the
uniqueness of the securities referenced herein and the transactions contemplated
by this Agreement, the other parties hereto would not have an adequate remedy at
law for money damages in the event that this Agreement has not been performed in
accordance with its terms, and therefore agrees that such other parties shall be
entitled to specific enforcement of the terms hereof in addition to any other
remedy to which it may be entitled, at law or in equity, without otherwise
limiting the parties’ remedies hereunder.

 

22



--------------------------------------------------------------------------------

10.19 Rules of Construction. Unless the context of this Agreement clearly
requires otherwise, references to the plural include the singular, references to
the singular include the plural, the term “including” is not limiting, and the
term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or.” The words “hereof,” “herein,” “hereby,”
“hereunder” and similar terms in this Agreement refer to this Agreement as a
whole and not to any particular provision of this Agreement. Section,
subsection, clause, schedule, annex and exhibit references are to this Agreement
unless otherwise specified. Any reference to this Agreement shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, and supplements thereto and thereof, as applicable.
Whenever the context may require, any pronoun includes the corresponding
masculine, feminine and neuter forms.

10.20 Covenants and Representations. Notwithstanding anything to the contrary in
this Agreement or otherwise, (i) CEOC, on behalf of itself and the Debtors,
shall cause the Company to perform each obligations, covenant, undertaking and
agreement in this Agreement, and to cause the Company’s representations and
warranties in this Agreement to be true, complete and correct as of the times
given and shall be liable for all obligations not satisfied or performed by the
Company, (ii) all obligations, covenants, undertakings and agreements of the
Preferred Backstop Investors to the Company shall apply only after the Company
has been properly incorporated and formed in accordance with the Plan and
(iii) the Company shall be deemed to give the representations and warranties
with respect to itself and contained in Section 3 only on the Effective Date and
on the date that it has been properly incorporated and formed in accordance with
the Plan.

[No further text appears; signature pages follow]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

CAESARS ENTERTAINMENT OPERATING COMPANY, INC.

By:

 

 

Name:

Title:

[BACKSTOP INVESTOR]

By:

 

 

Name:

Title:

 

24



--------------------------------------------------------------------------------

Schedule I

SCHEDULE OF BACKSTOP INVESTORS

 

Name and Address of Preferred Backstop Investors and Wire Instructions

   Backstop
Percentage3  

Certain funds or entities or accounts managed by Brigade Capital Management

       % 

Certain funds or accounts managed by DDJ Capital Management, LLC

  

Certain funds or entities or accounts managed by Elliott Management Corporation

  

PIMCO and/or certain funds or entities or accounts managed by PIMCO

  

Certain funds or entities or accounts managed by JPMorgan Asset Management

     

 

 

 

Total:

     100 % 

[Need email/contact info for notices, subscription status reports etc.]

 

3 NTD: The initial percentage for each Preferred Backstop Investor will be equal
to the product of (i) the quotient resulting from (x) the amount designated by
such Preferred Backstop Investor, provided such amount shall not exceed the
principal amount of the first lien bonds held by such Preferred Backstop
Investor divided by (y) the aggregate amount designated by all Preferred
Backstop Investors pursuant to clause (x) and (ii) 100.

 

25



--------------------------------------------------------------------------------

Exhibit A

ADDENDUM

Reference is made to that certain Backstop Commitment Agreement (as amended,
modified or supplemented from time to time, the “Agreement”) by and among
Caesars Entertainment Operating Company, Inc., a Delaware corporation ( “CEOC”),
and each of the Preferred Backstop Investors party thereto from time to time.
Each capitalized term used but not defined herein shall have the meaning given
to it in the Agreement.

Upon execution and delivery of this Addendum by the undersigned, as provided in
Section 10.9 of the Agreement, the undersigned hereby becomes a Preferred
Backstop Investor, as applicable thereunder and bound thereby effective as of
the date of the Agreement.

By executing and delivering this Addendum, the undersigned represents and
warrants, for itself and for the benefit of each party to the Agreement, that:

 

  (a) as of the date of this Addendum, the undersigned has executed and
delivered an Assumption and Joinder Agreement therefor (a copy of which is
attached to this Addendum);

 

  (b) as of the date of this Addendum, with respect to each transferee that
(i) is an individual, such Transferee has all requisite authority to enter into
this Addendum and to carry out the transactions contemplated by, and perform its
respective obligation under, the Agreement and (ii) is not an individual, such
transferee is duly organized, validly existing, and in good standing under the
laws of the state of its organization, and has all requisite corporate,
partnership, or limited liability company power and authority to enter into this
Addendum and to carry out the transactions contemplated by, and perform its
respective obligations under, the Agreement;

 

  (c) assuming the due execution and delivery of the Agreement by the Company
the Addendum and the Agreement are legally valid and binding obligations of it,
enforceable against it in accordance with its terms, except as may be limited by
bankruptcy, insolvency or similar laws, or by equitable principles relating to
or limiting creditors’ rights generally; and

 

  (d) as of the date of this Addendum, it is not aware of any event that, due to
any fiduciary or other duty to any other person, would prevent it from taking
any action required of it under the Agreement and this Addendum.

By executing and delivering this Addendum to CEOC, the undersigned agrees to be
bound by all the terms of the Agreement.

 

26



--------------------------------------------------------------------------------

The undersigned acknowledges and agrees that once delivered to CEOC, it may not
revoke, withdraw, amend, change or modify this Addendum unless the Agreement has
been terminated.

THIS ADDENDUM SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

This Addendum may be executed in one or more counterparts, each of which, when
so executed, shall constitute the same instrument and the counterparts may be
delivered by facsimile transmission or by electronic mail in portable document
format (.pdf).

[Signature on Following Page]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Addendum to be duly
executed and delivered by their proper and duly authorized officers as of this
[    ] day of [            ].

 

TRANSFEREE WHO BECOMES A BACKSTOP INVESTOR [NAME]

 

as a Preferred Backstop Investor Name:

 

28



--------------------------------------------------------------------------------

Exhibit B

ASSUMPTION AND JOINDER AGREEMENT

Reference is made to (i) that certain Backstop Commitment Agreement (as amended,
modified or supplemented from time to time, the “Agreement”), dated as of
[    ], 2014, by and among Caesars Entertainment Operating Company, Inc., a
Delaware corporation (“CEOC”) and each of the Preferred Backstop Investors party
thereto from time to time, and (ii) that certain Addendum, dated as of [    ],
[    ] (the “Transferor Addendum”) submitted by                     , as
transferor (the “Transferor”). Each capitalized term used but not defined herein
shall have the meaning given to it in the Agreement.

As a condition precedent to becoming a Preferred Backstop Investor, the
undersigned (the “Transferee”) hereby agrees to become bound by all the terms,
conditions and obligations set forth in the Agreement and the Transferor
Addendum copies of which are attached hereto as Annex I. This Assumption and
Joinder Agreement shall take effect and shall become an integral part of the
Agreement and the Transferor Addendum immediately upon its execution, and the
Transferee shall be deemed to be bound by all of the terms, conditions and
obligations of the Agreement and the Transferor Addendum as of the date thereof.
The Transferee shall hereafter be deemed to be a “Preferred Backstop Investor”
and a “party” for all purposes under the Agreement.

[Signatures on Following Page]

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Assumption and Joinder Agreement has been duly executed
by each of the undersigned as of the date specified below.

Date: [                    ]

 

 

Name of Transferor

  

 

Name of Transferee

 

Authorized Signatory of Transferor

  

 

Authorized Signatory of Transferee

 

(Type or Print Name and Title of Authorized Signatory)

  

 

(Type or Print Name and Title of Authorized Signatory)

   Address of Transferee:   

 

  

 

  

 

   Attn:   

 

   Tel:   

 

   Fax:   

 

   E-mail:   

 

 

30



--------------------------------------------------------------------------------

Exhibit C

OFFERING CONDITIONS

 

1. Holders shall receive an Election Form and ballot in the Solicitation
Package, which shall be approved by the Bankruptcy Court.

 

2. The Election Form must be submitted by the Subscription Expiration Date.

 

3. Returned Election Form for Holders other than the Preferred Backstop
Investors must provide evidence of financial wherewithal to purchase the shares
of Preferred Stock pursuant to the Rights Offering. CEOC shall determine in its
discretion whether such Holders are satisfactory to CEOC (such approved Holders,
the “Satisfactory Holders”).

 

4. CEOC shall notify the Preferred Backstop Investors of the Satisfactory
Holders and the Preferred Stock such Satisfactory Holders have elected to
purchase pursuant to the Rights Offering no later than three days before the
deadline set by the Bankruptcy Court for the filing of objections to
confirmation of the Plan (the “Objection Deadline”).

 

5. On or before the Objection Deadline, all Holders designated as Satisfactory
Holders (which, for the avoidance of doubt, shall exclude the Preferred Backstop
Investors) shall post cash in the amount of the maximum aggregate Per Share
Purchase Price for all Preferred Stock such Holder elected to purchase (the
“Purchase Amount Obligation”) with a third party escrow agent designated by CEOC
and reasonably satisfactory to the Required Preferred Backstop Investors.

 

6. To the extent that the cash timely posted by the Satisfactory Holders is less
than the Purchase Amount Obligation, the Preferred Backstop Investors shall have
the right, but not the obligation, to satisfy their respective Backstop
Commitments with respect to any shortfall in the Purchase Amount Obligation,
provided that any Backstop Commitment declined by any Preferred Backstop
Investor shall be allocated pro rata (based on the Backstop Commitment of the
Preferred Backstop Investors electing to participate) to the Preferred Backstop
Investors electing to participate.

 

31



--------------------------------------------------------------------------------

Debt Term Sheet Annex



--------------------------------------------------------------------------------

New First Lien OpCo Debt

$[            ] Term Facility

Summary of Principal Terms1

 

Borrower:

[Caesars Entertainment Operating Company, Inc.]2 (the “Borrower”).

 

Agent/Collateral Agent:

[            ] will act as sole administrative agent for the Senior Facilities
(in such capacity and together with its permitted successors and assigns, the
“Agent”), and will perform the duties customarily associated with such role.

 

  [            ] will act as collateral agent for the Senior Facilities (in such
capacity, the “Collateral Agent”) and will perform the duties customarily
associated with such role.

 

  The Agent and Collateral Agent shall each be acceptable to the First Lien Bank
Lenders and the First Lien Noteholders.

 

Facilities:

(A)

a senior secured term loan facility in an aggregate principal amount set forth
in the Restructuring Term Sheet (the “First Lien Term Facility” and loans
thereunder, the “Term Loans”), which will be issued to each First Lien Bank
Lender, in accordance with the Restructuring Term Sheet (in such capacity,
collectively the “Lenders”).

 

  (B) at the Borrower’s option, a senior secured revolving credit facility in an
aggregate principal amount not to exceed $200 million (the “Revolving Facility”
and, together with the First Lien Term Facility, the “Senior Facilities”), to be
provided by the First Lien Bank Lenders or such other financial institutions to
become Lenders under the Senior Facilities, a portion of which will be available
through a subfacility in the form of letters of credit.

 

  In accordance with the Restructuring Term Sheet, the Borrower shall use its
commercially reasonable efforts to syndicate the First Lien Term Facility to the
market at or below the interest rates set forth herein and, to the extent so
syndicated, the cash proceeds will be used to increase the cash payments to the
First Lien Bank Lenders pursuant to the terms of the Restructuring Term Sheet.

 

1 All capitalized terms used but not defined herein shall have the meaning
assigned thereto in the Restructuring Term Sheet to which this Term Sheet is
attached (the “Restructuring Term Sheet”).

2 [NTD: Assumes CEOC is the operating company in the new REIT structure.

 

1



--------------------------------------------------------------------------------

Definitive Documentation:

The definitive documentation for the Senior Facilities (the “Senior Facilities
Documentation”) shall, except as otherwise set forth herein, be based on
financing and security documentation typical and customary for exit financings,
taking into consideration (i) the First Lien Credit Agreement, dated as of
October 11, 2013, among Caesars Entertainment Resort Properties, LLC, Caesars
Entertainment Resort Properties Finance, Inc., Harrah’s Las Vegas, LLC, Harrah’s
Atlantic City Holding, Inc., Rio Properties, LLC, Flamingo Las Vegas Holding,
LLC, Harrah’s Laughlin, LLC and Paris Las Vegas Holding, LLC, as borrowers, the
lenders party thereto and Citicorp North America, Inc., as administrative agent
(the “CERP Credit Agreement”) and (ii) the operating lease structure of the
Borrower and its subsidiaries, and otherwise be reasonably satisfactory to the
Borrower and the Requisite Consenting Creditors (the “Documentation Precedent”);
provided that, in the case of provisions setting forth the debt and lien
capacity, such Senior Facilities Documentation shall be based on and consistent
with the CERP Credit Agreement, as modified to reflect the terms set forth
herein.

 

Incremental Facilities:

The Borrower will be permitted after the Closing Date to add additional
revolving or term loan credit facilities (the “Incremental Facilities”) in an
aggregate principal amount not to exceed the greater of (x) $150 million and
(y) an aggregate principal amount of indebtedness that would not cause (1) in
the case of debt incurred under the Incremental Facilities that is secured by
pari passu liens on the Collateral, the pro forma First Lien Net Leverage Ratio
(to be defined as the ratio of total funded debt outstanding that consists of
the Term Loans and other funded debt that is secured by first-priority liens on
the Collateral that are pari passu with the Term Loans (net of unrestricted cash
and cash equivalents not to exceed in the aggregate $100 million) to adjusted
EBITDA) (“First Lien Net Leverage Ratio”) to exceed a ratio to be set on the
Closing Date that is equal to a ratio that is 0.25x greater than the pro forma
First Lien Net Leverage Ratio in effect on the Closing Date3 and (2) in the case
of debt incurred under the Incremental Facilities that is secured by junior
liens on the Collateral, the pro forma Total Secured Net Leverage Ratio (to be
defined as the ratio of total funded debt

 

3

For the avoidance of doubt, (i) the calculation of the ratios in the OpCo debt
documents shall exclude Chester Downs (from both debt and EBITDA) and (ii) any
Revolving Facility loans outstanding at the time of incurrence of any debt shall
be included in the calculation of any Leverage Ratio at the time of such
incurrence.

 

2



--------------------------------------------------------------------------------

 

outstanding that is secured by liens on the Collateral (net of unrestricted cash
and cash equivalents not to exceed in the aggregate $100 million) to adjusted
EBITDA) (“Total Secured Net Leverage Ratio”) to exceed a ratio to be set on the
Closing Date that is equal to a ratio that is 0.25x greater than the pro forma
Total Secured Net Leverage Ratio in effect on the Closing Date; provided, that:

 

  (i) the loans under such additional credit facilities shall be secured senior
obligations and shall rank pari passu or junior in right of security with, and
shall have the same guarantees as, the Senior Facilities; provided, that, if
such additional credit facilities rank junior in right of security to the Senior
Facilities, (x) such additional credit facilities will be established as a
separate facility from the Senior Facilities and pursuant to separate
documentation, (y) such Incremental Facilities shall be subject to the
Intercreditor Agreements (as defined below) or other intercreditor agreements
that are not materially less favorable to the Lenders and the First Lien
Noteholders than the Intercreditor Agreements and (z) for the avoidance of
doubt, will not be subject to clause (iv) below;

 

  (ii) the loans under the additional term loan facilities will mature no
earlier than, and will have a weighted average life to maturity no shorter than,
that of the First Lien Term Facility and all other terms of any such additional
term loan facility (other than pricing, amortization or maturity) shall be
substantially identical to the First Lien Term Facility or otherwise reasonably
acceptable to the Agent;

 

  (iii) all fees and expenses owing in respect of such increase to the Agent,
Collateral Agent and the Lenders shall have been paid; and

 

  (iv) each incremental term facility shall be subject to a “most favored
nation” pricing provision that ensures that the initial “yield” on the
incremental facility does not exceed the “yield” at such time on the First Lien
Term Facility by more than 50 basis points (with “yield” being determined by the
Agent taking into account the applicable margin, upfront fees, any original
issue discount and any LIBOR or ABR floors, but excluding any structuring,
commitment and arranger or similar fees).

 

3



--------------------------------------------------------------------------------

Purpose:

On the Closing Date, the Term Loan will be issued to each First Lien Bank Lender
in accordance with the Restructuring Term Sheet.

 

Availability:

The full amount of the First Lien Term Facility will be issued on the Closing
Date. Amounts under the First Lien Term Facility that are repaid or prepaid may
not be reborrowed.

 

Interest Rates:

LIBOR + 4.0% per annum, with a 1.0% LIBOR floor.

 

Default Rate:

With respect to overdue principal (whether at stated maturity, upon acceleration
or otherwise), the applicable interest rate plus 2.00% per annum, and with
respect to any other overdue amount (including overdue interest), the interest
rate applicable to ABR loans plus 2.00% per annum and in each case, shall be
payable on demand.

 

Final Maturity and Amortization:

The First Lien Term Facility will mature on the date that is six (6) years after
the Closing Date, and, commencing with the second full fiscal quarter ended
after the Closing Date, will amortize in equal quarterly installments in an
aggregate annual amount equal to 1% of the original principal amount of the
First Lien Term Facility with the balance payable on the maturity date of the
First Lien Term Facility.

 

Guarantees:

All obligations of the Borrower under the Senior Facilities and, at the option
of the Borrower, under any interest rate protection or other hedging
arrangements entered into with the Agent, an entity that is a Lender or agent at
the time of such transaction (or on the Closing Date, if applicable), or any
affiliate of any of the foregoing (“Hedging Arrangements”), or any cash
management arrangements with any such person (“Cash Management Arrangements”),
will be unconditionally guaranteed (the “Guarantees”) by each existing and
subsequently acquired or organized wholly owned domestic subsidiary of the
Borrower (the “Subsidiary Guarantors”), subject to exceptions consistent with
the Documentation Precedent and others, if any, to be agreed upon. The
Guarantees will be guarantees of payment and performance and not of collection.

 

Security:

Subject to exceptions described below and other exceptions to be agreed upon,
the Senior Facilities, the Guarantees, any Hedging Arrangements and any Cash
Management Arrangements will be secured on a first-priority basis by

 

4



--------------------------------------------------------------------------------

 

 

substantially all the owned material assets of the Borrower and each Subsidiary
Guarantor, in each case whether owned on the Closing Date or thereafter acquired
(collectively, the “Collateral”), including but not limited to: (a) a perfected
first-priority pledge of all the equity interests directly held by the Borrower
or any Subsidiary Guarantor (which pledge, in the case of any foreign
subsidiary, shall be limited to 100% of the non-voting equity interests (if any)
and 65% of the voting equity interests of such foreign subsidiary), (b) a lien
on cash, deposit accounts and securities accounts, and (c) perfected
first-priority security interests in, and mortgages on, substantially all owned
tangible and intangible assets of the Borrower and each Subsidiary Guarantor
(including, but not limited to, accounts receivable, inventory, equipment,
general intangibles, investment property, intellectual property and real
property) except for (v) real property with a fair market value less than $15.0
million and leaseholds, (w) vehicles, (x) those assets as to which the Borrower,
Agent and Collateral Agent shall reasonably determine that the costs or other
consequences of obtaining such a security interest are excessive in relation to
the value of the security to be afforded thereby, (y) assets to which the
granting or perfecting such security interest would violate any applicable law
(including gaming laws and regulations) or contract (and with regard to which
contract the counterparty thereto requires such prohibition as a condition to
entering into such contract, such contract has been entered into in the ordinary
course of business, such restriction is consistent with industry custom and
consent has been requested and not received), and (z) other exceptions
consistent with the Documentation Precedent. There shall be neither lockbox
arrangements nor any control agreements relating to the Borrower’s and its
subsidiaries’ bank accounts or securities accounts.

 

  All the above-described pledges, security interests and mortgages shall be
created on terms, and pursuant to documentation consistent with the
Documentation Precedent.

 

  The Senior Facilities Documentation will provide that none of the Collateral
Agent, Lenders or Administrative Agent will be permitted to terminate Caesars
Entertainment Corporation or any of its subsidiaries or affiliates as manager of
any of the PropCo facilities without the prior written consent of PropCo.

 

 

The relative rights and priorities in the Collateral for each of the Credit
Agreement and the First Lien Notes will be set forth in a customary
intercreditor agreement between the

 

5



--------------------------------------------------------------------------------

 

administrative agent for the Credit Agreement, on the one hand, and the trustee
for the First Lien Notes, on the other hand, except that such intercreditor
agreement shall provide that the indebtedness outstanding under the Credit
Agreement and the First Lien Notes vote together as one class and are pari passu
in all respects, including in respect of directing the collateral agent
thereunder (the “First Lien Intercreditor Agreement”).

 

  The relative rights and priorities in the Collateral for each of the Credit
Agreement, the First Lien Notes and the Second Lien Notes will be set forth in a
customary intercreditor agreement, consistent with the Documentation Precedent,
as between the collateral agent for the Credit Agreement and the First Lien
Notes, on the one hand, and the collateral agent for the Second Lien Notes, on
the other hand (the “First Lien/Second Lien Intercreditor Agreement” and,
together with the First Lien Intercreditor Agreement, the “Intercreditor
Agreements”).

 

Mandatory Prepayments:

Unless (in the case of clause (a)) the net cash proceeds are reinvested (or
committed to be reinvested) in the business within 12 months after (and, if so
committed to be reinvested, are actually reinvested within three months after
the end of such initial 12-month period), a non-ordinary course asset sale or
other non-ordinary disposition of property (other than sale of receivables in
connection with a permitted receivable financing) of the Borrower or any of the
subsidiaries (including insurance and condemnation proceeds), (a) the Lenders’
pro rata share (to be defined as the ratio of funded debt outstanding that
consists of the Term Loans to the sum of the total funded debt outstanding that
consists of the Term Loans and the First Lien Notes) of 100% of the net cash
proceeds in excess of an amount to be agreed upon from such non-ordinary course
asset sales or other non-ordinary dispositions of property, and (b) the Lenders’
pro rata share (to be defined as the ratio of funded debt outstanding that
consists of the Term Loans to the sum of the total funded debt outstanding that
consists of the Term Loans and the First Lien Notes) of 100% of the net cash
proceeds of issuances, offerings or placements of debt obligations of the
Borrower and its subsidiaries (other than debt permitted to be incurred under
the Senior Facilities Documentation unless otherwise provided as a condition to
the incurrence thereof), shall be applied to prepay the Term Loans under the
First Lien Term Facility, in each case subject to customary and other exceptions
to be agreed upon, including those consistent with the Documentation Precedent.

 

6



--------------------------------------------------------------------------------

  In addition, beginning with the first full fiscal year of the Borrower after
the Closing Date, 50% of Excess Cash Flow (to be defined in a manner consistent
with the Documentation Precedent and to take into account application of Excess
Cash Flow under the Lease and otherwise in a manner satisfactory to the
Requisite Consenting Creditors and subject to a minimum threshold to be agreed)
of the Borrower and its restricted subsidiaries (stepping down to 25% if the
First Lien Net Leverage Ratio is less than or equal to 2.75 to 1.00 and stepping
down to 0% if the First Lien Net Leverage Ratio is less than or equal to 2.25 to
1.00) shall be used to prepay the Term Loans under the First Lien Term Facility
and the First Lien Notes, on a ratable basis; provided that any voluntary
prepayment of Term Loans made during any fiscal year (including Loans under the
Revolving Facility to the extent commitments thereunder are permanently reduced
by the amount of such prepayments at the time of such prepayment) and voluntary
repayment of the First Lien Notes shall be credited against excess cash flow
prepayment obligations for such fiscal year (or, at the Borrower’s option, any
future year) on a Dollar-for-Dollar basis.

 

  All mandatory prepayments shall be made pro rata among the Lenders.

 

  Notwithstanding the foregoing, each Lender under the First Lien Term Facility
shall have the right to reject its pro rata share of any mandatory prepayments
described above, in which case the amounts so rejected may be retained by the
Borrower on terms consistent with the Documentation Precedent.

 

  The above-described mandatory prepayments shall be applied to the First Lien
Term Facility in direct order of maturity.

 

  Prepayments from subsidiaries’ Excess Cash Flow and asset sale proceeds will
be limited under the Senior Facilities Documentation to the extent (x) the
repatriation of funds to fund such prepayments is prohibited, restricted or
delayed by applicable local laws, (y) applied to repay indebtedness of a foreign
subsidiary of the Borrower or (z) the repatriation of funds to fund such
prepayments would result in material adverse tax consequences.

 

7



--------------------------------------------------------------------------------

Voluntary Prepayments and Reductions in Commitments:

Voluntary reductions of the unutilized portion of the commitments under the
Senior Facilities and prepayments of borrowings thereunder will be permitted at
any time in minimum principal amounts to be agreed upon, without premium or
penalty, subject to the following paragraph and subject to reimbursement of the
Lenders’ redeployment costs in the case of a prepayment of Adjusted LIBOR
borrowings other than on the last day of the relevant interest period. All
voluntary prepayments of the First Lien Term Facility will be applied pro rata
to the Term Loan (and pro rata among the Lenders) and to the remaining
amortization payments under the First Lien Term Facility in such order as the
Borrower may direct.

 

  Voluntary Prepayments of the Term Loans made prior to the four year
anniversary of the Closing Date will be subject to a prepayment premium, as
follows:

 

  •   First year following Closing Date: customary “make-whole” premium (T+50)

 

  •   Second year following Closing Date: 3%

 

  •   Third year following Closing Date: 2%

 

  •   Fourth year following Closing Date: 1%

 

  •   Fourth year anniversary and thereafter: par

 

Representations and Warranties:

The following representations and warranties, among others, if any, to be
negotiated in the Senior Facilities Documentation, will apply (to be applicable
to the Borrower and its restricted subsidiaries, subject to customary and other
exceptions and qualifications to be agreed upon, consistent with the
Documentation Precedent): organization, existence, and power; qualification;
authorization and enforceability; no conflict; governmental consents;
subsidiaries; accuracy of financial statements and other information in all
material respects; projections; no material adverse change since the Closing
Date; absence of litigation; compliance with laws (including PATRIOT Act, OFAC,
FCPA, ERISA, margin regulations, environmental laws and laws with respect to
sanctioned persons); payment of taxes; ownership of properties; governmental
regulation; inapplicability of the Investment Company Act; Closing Date solvency
on a consolidated basis; labor matters; validity, priority and perfection of
security interests in the Collateral; intellectual property; treatment as
designated senior debt under subordinated debt documents (if any); use of
proceeds; and insurance.

 

8



--------------------------------------------------------------------------------

Affirmative Covenants:

The following affirmative covenants, among others, if any, to be negotiated in
the Senior Facilities Documentation, will apply (to be applicable to the
Borrower and its restricted subsidiaries), subject to customary (consistent with
the Documentation Precedent) and other baskets, exceptions and qualifications to
be agreed upon: maintenance of corporate existence and rights; performance and
payment of obligations; delivery of annual and quarterly consolidated financial
statements (accompanied by customary management discussion and analysis and
(annually) by an audit opinion from nationally recognized auditors that is not
subject to any qualification as to scope of such audit or going concern) (with
extended time periods to be agreed for delivery of the first annual and certain
quarterly financial statements to be delivered after the Closing Date) and an
annual budget; delivery of notices of default and material adverse litigation,
ERISA events and material adverse change; maintenance of properties in good
working order; maintenance of books and records; maintenance of customary
insurance; commercially reasonable efforts to maintain ratings (but not a
specific rating); compliance with laws; inspection of books and properties;
environmental; additional guarantors and additional collateral (subject to
limitations set forth under the captions “Guarantees” and “Security”); further
assurances in respect of collateral matters; use of proceeds; and payment of
taxes.

The Senior Facilities Documentation will provide that any management or similar
fees paid to Caesars Entertainment Corporation or any of its subsidiaries or
affiliates will be made on an arm’s-length basis and on “market” terms
(including caps on amounts and consent rights relating to modifications of
applicable agreements relating thereto).

 

Negative Covenants:

The following negative covenants, among others, if any, to be negotiated in the
Senior Facilities Documentation, will apply (to be applicable to the Borrower
and its restricted subsidiaries), subject to customary exceptions and
qualifications (consistent with the Documentation Precedent) and others to be
agreed upon:

 

  1. Limitation on dispositions of assets.

 

  2. Limitation on mergers and acquisitions.

 

  3. Limitation on dividends and stock repurchases and optional redemptions (and
optional prepayments) of subordinated debt, it being understood that such
limitations will be more restrictive until the Total Net Leverage Ratio is less
than 3.00 to 1.00.

 

9



--------------------------------------------------------------------------------

  4. Limitation on indebtedness (including guarantees and other contingent
obligations) and preferred stock, it being understood that additional unsecured
indebtedness may be incurred in an aggregate principal amount that would not
cause the pro forma Total Net Leverage Ratio (to be defined as the ratio of
total funded debt outstanding (net of unrestricted cash and cash equivalents not
to exceed in the aggregate $100 million) to adjusted EBITDA) (“Total Net
Leverage Ratio”) to exceed a ratio to be set on the Closing Date that is equal
to a ratio that is 0.25x greater than the pro forma Total Net Leverage Ratio in
effect on the Closing Date.

 

  5. Limitation on loans and investments.

 

  6. Limitation on liens and further negative pledges.

 

  7. Limitation on transactions with affiliates.

 

  8. Limitation on sale/leaseback transactions.

 

  9. Limitation on changes in the business of the Borrower and its subsidiaries.

 

  10. Limitation on restrictions on ability of subsidiaries to pay dividends or
make distributions.

 

  11. Limitation on changes to fiscal year.

 

  12. Limitation on modifications to subordinated debt documents.

 

  13. Limitation on material modifications to the MLSA, lease and other
arrangements entered into in connection with the lease structure.

 

  EBITDA shall be defined in a manner consistent with the Documentation
Precedent.

 

  All ratios and calculations shall be measured on a Pro Forma Basis (to be
defined in a manner consistent with the Documentation Precedent, and including
the annualized effect of addbacks in the definition of EBITDA).

 

10



--------------------------------------------------------------------------------

  With respect to basket amounts, covenant thresholds and similar levels in the
Senior Facilities Documentation provisions with respect to debt and lien
capacity that are tied to dollar amounts, such amounts, thresholds and levels
will be based on the corresponding dollar amounts that are set forth in the CERP
Credit Agreement, in each case as adjusted pursuant to the agreement of the
parties, including to reflect the pro forma capital structure of the Borrower
and the relative size and EBITDA of the Borrower (such amounts as adjusted, the
“Basket Adjustments”).

 

Financial Covenant:

First Lien Term Facility: None.

 

Events of Default:

The following (subject to customary and other thresholds and grace periods to be
agreed upon, consistent with the Documentation Precedent, and applicable to the
Borrower and its restricted subsidiaries), among others, if any, to be
negotiated in the Senior Facilities Documentation: nonpayment of principal,
interest or other amounts; violation of covenants; incorrectness of
representations and warranties in any material respect; cross event of default
and cross acceleration to material indebtedness; bankruptcy and similar events;
material judgments; ERISA events; invalidity of the Guarantees or any security
document, in each case, representing a material portion of the Guarantees or the
Collateral; and Change of Control (to be defined in a manner consistent with the
Documentation Precedent).

 

Unrestricted Subsidiaries:

The Senior Facilities Documentation will contain provisions pursuant to which,
subject to limitations consistent with the Documentation Precedent, the Borrower
will be permitted to designate any existing or subsequently acquired or
organized subsidiary as an “unrestricted subsidiary” and subsequently
re-designate any such unrestricted subsidiary as a restricted subsidiary.
Unrestricted subsidiaries will not be subject to the affirmative or negative
covenant or event of default provisions of the Senior Facilities Documentation,
and the results of operations and indebtedness of unrestricted subsidiaries will
not be taken into account for purposes of calculating the financial ratios
contained in the Senior Facilities Documentation on terms consistent with the
Documentation Precedent.

 

Voting:

Usual for facilities and transactions of this type and consistent with the
Documentation Precedent; provided that the Borrower and its affiliates,
including the Sponsors, shall not have voting rights with respect to loans and
commitments held by them.

 

11



--------------------------------------------------------------------------------

Cost and Yield Protection:

Usual for facilities and transactions of this type, consistent with the
Documentation Precedent.

 

Assignments and Participations:

The Lenders will be permitted to assign loans and commitments under the Senior
Facilities with the consent of the Borrower (not to be unreasonably withheld or
delayed, but which consent under the First Lien Term Facility shall be deemed
granted if the Borrower fails to respond to a request for consent by a Lender
within ten business days of such request being made); provided, that such
consent of the Borrower shall not be required (i) if such assignment is made, in
the case of the First Lien Term Facility, to another Lender under the First Lien
Term Facility or an affiliate or approved fund of a Lender under the First Lien
Term Facility or (ii) after the occurrence and during the continuance of an
event of default relating to payment default or bankruptcy. All assignments will
also require the consent of the Agent (subject to exceptions consistent with the
Documentation Precedent) not to be unreasonably withheld or delayed. Each
assignment, in the case of the First Lien Term Facility, will be in an amount of
an integral multiple of $1,000,000. The Agent will receive a processing and
recordation fee of $3,500, payable by the assignor and/or the assignee, with
each assignment. Assignments will be by novation and will not be required to be
pro rata between the Senior Facilities.

 

  The Lenders will be permitted to sell participations in loans subject to the
restrictions set forth herein and consistent with the Documentation Precedent.
Voting rights of participants shall (i) be limited to matters in respect of
(a) increases in commitments of such participant, (b) reductions of principal,
interest or fees payable to such participant, (c) extensions of final maturity
or scheduled amortization of the loans or commitments in which such participant
participates and (d) releases of all or substantially all of the value of the
Guarantees, or all or substantially all of the Collateral and (ii) for
clarification purposes, not include the right to vote on waivers of defaults or
events of default.

 

  Notwithstanding the foregoing, assignments (and, to the extent such list is
made available to all Lenders, participations) shall not be permitted to
ineligible institutions identified to the Agent on or prior to the Closing Date
and,

 

12



--------------------------------------------------------------------------------

  with the consent of the Agent, thereafter; provided that the Agent shall not
be held liable or responsible for any monitoring or enforcing of the foregoing.

 

  Assignments shall not be deemed non-pro rata payments. Non-pro rata
prepayments will be permitted to the extent required to permit “extension”
transactions and “replacement” facility transactions (with existing and/or new
Lenders), subject to customary restrictions consistent with the Documentation
Precedent.

 

  Assignments to the Sponsors and their respective affiliates (other than the
Borrower and its subsidiaries) (each, an “Affiliated Lender”) shall be permitted
subject to customary restrictions consistent with the Documentation Precedent.

 

Non-Pro Rata Repurchases:

The Borrower and its subsidiaries may purchase from any Lender (other than the
Borrower or any of its affiliates, including the Sponsors), at individually
negotiated prices, outstanding principal amounts or commitments under the First
Lien Term Facility in a non-pro rata manner; provided that (i) the purchaser
shall make a representation to the seller at the time of assignment that it does
not possess material non-public information with respect to the Borrower and its
subsidiaries that has not been disclosed to the seller or Lenders generally
(other than the Lenders that have elected not to receive material non-public
information), (ii) any commitments or loans so repurchased shall be immediately
cancelled and (iii) no default or event of default exists or would result
therefrom.

 

Expenses and Indemnification:

Consistent with the Documentation Precedent.

 

Regulatory Matters:

Customary for facilities of this type and consistent with the Documentation
Precedent.

 

Governing Law and Forum:

New York.

 

Counsel to Agent/Collateral Agent:

[                    ].

 

13



--------------------------------------------------------------------------------

New First Lien OpCo Debt

$[            ] First Lien Notes

Summary of Principal Terms1

 

Issuer:

[Caesars Entertainment Operating Company, Inc.]2, in its capacity as the issuer
of the First Lien Notes (the “Issuer”).

 

Issue:

The First Lien Notes in an amount set forth in the Restructuring Term Sheet will
be issued under and have the benefit of an indenture and security documentation
typical and customary in the case of first lien senior secured notes issued
pursuant to an exit financing, taking into consideration (i) the indenture for
the first-priority senior secured notes issued on October 11, 2013 by Caesars
Entertainment Resort Properties, LLC, Caesars Entertainment Resort Properties
Finance, Inc., Harrah’s Atlantic City Holding, Inc., Harrah’s Las Vegas, LLC,
Harrah’s Laughlin, LLC, Flamingo Las Vegas Holding, LLC, Paris Las Vegas
Holding, LLC, Rio Properties, LLC (the “CERP First Lien Indenture”) and (ii) the
operating lease structure of the Issuer and its subsidiaries, and otherwise be
reasonably satisfactory to the Issuer and the Requisite Consenting Creditors
(the “Documentation Precedent”); provided that, in the case of provisions
setting forth the debt and lien capacity, the indenture shall be based on and
consistent with the CERP First Lien Indenture, as modified to reflect the terms
set forth herein.

 

  In accordance with the Restructuring Term Sheet, the Issuer shall use its
commercially reasonable efforts to syndicate the First Lien Notes to the market
at or below the interest rates set forth herein and, to the extent so
syndicated, the cash proceeds will be used to increase the cash payments to the
First Lien Noteholders pursuant to the terms of the Restructuring Term Sheet.

 

Purpose:

On the Closing Date, the First Lien Notes will be issued to each First Lien
Noteholder in accordance with the Restructuring Term Sheet.

 

Maturity:

The First Lien Notes will mature on the date that is six (6) years after the
Closing Date.

 

Interest Rate:

LIBOR + 4.0% per annum, with a 1.0% LIBOR floor.

 

1 All capitalized terms used but not defined herein shall have the meanings
assigned thereto in the Restructuring Term Sheet to which this Term Sheet is
attached (the “Restructuring Term Sheet”), or in the New First Lien OpCo Debt
Term Sheet attached thereto.

2 NTD: Assumes CEOC is the operating company in the new REIT structure.

 

1



--------------------------------------------------------------------------------

Default Rate:

With respect to overdue principal (whether at stated maturity, upon acceleration
or otherwise), the applicable interest rate plus 2.00% per annum, and with
respect to any other overdue amount (including overdue interest), the interest
rate applicable to ABR loans plus 2.00% per annum and in each case, shall be
payable on demand.

 

Ranking:

The First Lien Notes will constitute senior first-priority secured indebtedness
of the Issuer, and will rank pari passu in all respects, including in right of
payment with all obligations under the Senior Facilities (the “Credit
Agreement”) and all other first lien senior indebtedness of the Issuer.

 

Guarantees:

The First Lien Notes and all obligations under the indenture related thereto
will be unconditionally guaranteed by each existing and subsequently acquired or
organized wholly owned domestic subsidiary of the Issuer (the “Note
Guarantors”), subject to exceptions consistent with the Documentation Precedent
and others, if any, to be agreed upon, on a senior first-priority secured basis
(the “Note Guarantees”). The Note Guarantees will rank pari passu in all
respects, including in right of payment, with all obligations under the Credit
Agreement and all other senior indebtedness of the Note Guarantors. The Note
Guarantees will be guarantees of payment and performance and not of collection.

 

Security:

Subject to the limitations set forth below and limitations consistent with the
Documentation Precedent, the First Lien Notes and the Note Guarantees will be
secured by a first-priority security interest in substantially all the owned
material assets of the Issuer and each Note Guarantor, in each case whether
owned on the Closing Date or thereafter acquired (collectively, the
“Collateral”), including but not limited to: (a) a perfected first-priority
pledge of all the equity interests directly held by the Issuer or any Note
Guarantor (which pledge, in the case of any foreign subsidiary, shall be limited
to 100% of the non-voting equity interests (if any) and 65% of the voting equity
interests of such foreign subsidiary) (b) a lien on cash, deposit accounts and
securities accounts, and (c) perfected first-priority security interests in, and
mortgages on, substantially all owned tangible and intangible assets of the
Issuer and each Note Guarantor (including, but not limited to, accounts
receivable, inventory, equipment, general intangibles, investment property,
intellectual property and real property) except for (v) real property with a
fair market value less than $15.0 million and leaseholds, (w) vehicles, (x)
those assets as to which the Issuer and Collateral Agent shall reasonably
determine that the costs or other

 

2



--------------------------------------------------------------------------------

  consequences of obtaining such a security interest are excessive in relation
to the value of the security to be afforded thereby, (y) assets to which the
granting or perfecting such security interest would violate any applicable law
(including gaming laws and regulations) or contract (and with regard to which
contract the counterparty thereto requires such prohibition as a condition to
entering into such contract, such contract has been entered into in the ordinary
course of business, such restriction is consistent with industry custom and
consent has been requested and not received), and (z) other exceptions
consistent with the Documentation Precedent; and provided that the pledge of
equity interests and other securities will be subject to customary Rule 3-16
cut-back provisions. There shall be neither lockbox arrangements nor any control
agreements relating to the Issuer’s and its subsidiaries’ bank accounts or
securities accounts.

 

  All of the above-described pledges, security interests and mortgages shall be
created on terms, and pursuant to documentation, consistent with the
Documentation Precedent.

 

  The indenture for the First Lien Notes will provide that none of the
Collateral Agent, First Lien Noteholders or Trustee will be permitted to
terminate Caesars Entertainment Corporation or any of its subsidiaries or
affiliates as manager of any of the PropCo facilities without the prior written
consent of PropCo.

 

  The relative rights and priorities in the Collateral for each of the Credit
Agreement and the First Lien Notes will be set forth in the First Lien
Intercreditor Agreement, as between the administrative agent for the Credit
Agreement, on the one hand, and the trustee for the First Lien Notes, on the
other hand, which intercreditor agreement shall provide that the indebtedness
outstanding under the Credit Agreement and the First Lien Notes vote together as
one class and are pari passu in all respects, including in respect of directing
the collateral agent thereunder.

 

  The relative rights and priorities in the Collateral for each of the Credit
Agreement, the First Lien Notes and the Second Lien Notes will be set forth in
the First Lien/Second Lien Intercreditor Agreement, as between the collateral
agent for the Credit Agreement and the First Lien Notes, on the one hand, and
the collateral agent for the Second Lien Notes, on the other hand.

 

Mandatory Redemption:

None.

 

3



--------------------------------------------------------------------------------

Optional Redemption:

Prior to the first anniversary of the Closing Date, the Issuer may redeem the
Notes at a make-whole price based on U.S. Treasury notes with a maturity closest
to the first anniversary of the Closing Date plus 50 basis points.

 

  Prior to the first anniversary of the Closing Date, the Issuer may redeem up
to 35% of the Notes in an amount equal to the amount of proceeds from an equity
offering at a price equal to par plus the coupon on such Notes.

 

  After the first anniversary of the Closing Date, the Notes will be callable at
par plus accrued interest plus a premium equal to 3.00%, which premium shall
decline to 2.00% on the second anniversary of the Closing Date, to 1.00% on the
first anniversary of the Closing Date and to zero on the fourth anniversary of
the Closing Date.

 

  All redemptions shall be made on a pro rata basis among the First Lien Notes.

 

Offer to Repurchase with Proceeds of Debt Issuance:

The Issuer will be required to make an offer to repurchase the First Lien Notes
at par in an amount equal to the First Lien Noteholders’ pro rata share (to be
defined as the ratio of funded debt outstanding that consists of the First Loan
Notes to the sum of the total funded debt outstanding that consists of the First
Lien Notes and the First Lien Term Facility) of 100% of the net cash proceeds of
issuances, offerings or placements of debt obligations of the Issuer and its
subsidiaries (other than debt permitted to be incurred under the indenture
governing the First Lien Notes unless otherwise provided as a condition to the
incurrence thereof).

 

Offer to Purchase from Asset Sale Proceeds:

The Issuer will be required to make an offer to repurchase the First Lien Notes
at par in an amount equal to the First Lien Noteholders’ pro rata share (to be
defined as the ratio of funded debt outstanding that consists of the First Loan
Notes to the sum of the total funded debt outstanding that consists of the First
Lien Notes and the First Lien Term Facility) of 100% of the net cash proceeds
from any non-ordinary course asset sales or dispositions by the Issuer or any
Note Guarantor in accordance with the Documentation Precedent to the extent any
such proceeds are not otherwise applied in a manner consistent with the
Documentation Precedent.

 

Offer to Repurchase Upon a Change of Control:

The Issuer will be required to make an offer to repurchase the First Lien Notes
following the occurrence of a “change of control” (to be defined in a manner
consistent with the Documentation Precedent) at a price in cash equal to 101.0%
of the outstanding principal amount thereof, plus accrued and unpaid interest to
the date of repurchase.

 

4



--------------------------------------------------------------------------------

Offer to Repurchase from Excess Cash Flow:

Beginning with the first full fiscal year of the Issuer after the Closing Date,
the Issuer will be required to make an offer to repurchase the First Lien Notes
at par in an amount equal to the First Lien Noteholders’ pro rata share (to be
defined as the ratio of funded debt outstanding that consists of the First Loan
Notes to the sum of the total funded debt that consists of the First Lien Notes
and First Lien Term Facility) of 50% of Excess Cash Flow (to be defined in a
manner consistent with the definition in the Credit Agreement and subject to the
same minimum threshold therein) of the Issuer and its restricted subsidiaries
(stepping down to 25% if the First Lien Net Leverage Ratio is less than or equal
to 2.75 to 1.00 and stepping down to 0% if the First Lien Net Leverage Ratio is
less than or equal to 2.25 to 1.00); provided that any voluntary prepayment of
Term Loans made during any fiscal year (including Loans under the Revolving
Facility to the extent commitments thereunder are permanently reduced by the
amount of such prepayments at the time of such prepayment) and voluntary
repayment of the First Lien Notes shall be credited against excess cash flow
prepayment obligations for such fiscal year (or, at the Borrower’s option, any
future year) on a Dollar-for-Dollar basis.

Prepayments from subsidiaries’ Excess Cash Flow and asset sale proceeds will be
limited under the First Lien Notes Documentation to the extent (x) the
repatriation of funds to fund such prepayments is prohibited, restricted or
delayed by applicable local laws, (y) applied to repay indebtedness of a foreign
subsidiary of the Borrower or (z) the repatriation of funds to fund such
prepayments would result in material adverse tax consequences.

 

Defeasance and Discharge Provisions:

Customary for high yield debt securities consistent with the Documentation
Precedent.

 

Modification:

Customary for high yield debt securities consistent with the Documentation
Precedent. Notes held by the Issuer and its affiliates, including the Sponsors,
shall not have voting rights.

 

Registration Rights:

Customary registration rights.

 

Covenants:

Substantially the same as those in the Documentation Precedent (including in
respect of baskets and carveouts to such covenants; provided that such baskets
and carveouts shall conform to the corresponding amounts in the Credit
Agreement). For the avoidance of doubt, there shall be no financial maintenance
covenants.

 

5



--------------------------------------------------------------------------------

  1. The provisions limiting indebtedness shall, in addition to carve-outs
consistent with the Documentation Precedent, provide that the amount of
indebtedness incurred under the “bank basket” will not exceed an amount equal to
the sum of (i) the aggregate principal amount of the Credit Agreement (including
the accordion provisions thereunder), plus (ii) such additional amount of
indebtedness that may be incurred that would not cause the ratio of funded debt
(including the debt referred to in clause (i) of this sentence) outstanding that
is (A) secured by a first priority lien on the Collateral (net of unrestricted
cash and cash equivalents not to exceed in the aggregate $100 million) to
adjusted EBITDA (the “Net First Lien Leverage Ratio”) to exceed a ratio to be
set on the Closing Date that is equal to a ratio that is 0.25x greater than the
pro forma First Lien Net Leverage Ratio in effect on the Closing Date,
(B) secured by junior liens on the Collateral (net of unrestricted cash and cash
equivalents not to exceed in the aggregate $100 million) to adjusted EBITDA (the
“Net Total Secured Leverage Ratio”) to exceed a ratio to be set on the Closing
Date that is equal to a ratio that is 0.25x greater than the pro forma Net Total
Secured Leverage Ratio in effect on the Closing Date and (C) unsecured (net of
unrestricted cash and cash equivalents not to exceed in the aggregate $100
million) to adjusted EBITDA (the “Net Total Leverage Ratio”) to exceed a ratio
to be set on the Closing Date that is equal to 0.25x greater than the pro forma
Net Total Leverage Ratio in effect on the Closing Date;3

 

  2. The provisions limiting liens shall provide for customary permitted liens
consistent with the Documentation Precedent and include (i) the ability to incur
first-priority liens on indebtedness to the extent that the pro forma Net First
Lien Leverage Ratio is not greater than a ratio to be set on the Closing Date
that is equal to a ratio that is 0.25x greater than the pro forma First Lien Net
Leverage Ratio in effect on the Closing Date; (ii) the ability to incur liens
junior to the liens securing the First Lien Notes, provided that the
indebtedness secured by such junior liens is permitted under the indenture, and
(iii) the ability to incur liens on assets of non-Note Guarantor subsidiaries so
long as such liens secure obligations of non-Note Guarantor subsidiaries that
are otherwise permitted.

 

3 For the avoidance of doubt, (i) the calculation of the ratios in the OpCo debt
document shall exclude Chester Downs (from both debt and EBITDA) and (ii) any
Revolving Facility loans outstanding at the time of incurrence of any debt shall
be included in the calculation of any Leverage Ratio at the time of such
incurrence.

 

6



--------------------------------------------------------------------------------

3. With respect to basket amounts, covenant thresholds and similar levels in the
indenture governing the First Lien Notes provisions with respect to debt and
lien capacity that are tied to dollar amounts, such amounts, thresholds and
levels will be based on the corresponding dollar amounts that are set forth in
the CERP First Lien Indenture, in each case as adjusted pursuant to the
agreement of the parties, including to reflect the pro forma capital structure
of the Issuer and the relative size and EBITDA of the Issuer (such amounts as
adjusted, the “Basket Adjustments”).

 

  4. The provisions limiting dividends and stock repurchases and optional
redemptions (and optional prepayments) of subordinated debt will be more
restrictive until the Net Total Leverage Ratio is less than 3.00 to 1.00.

 

  5. The indenture for the First Lien Notes will provide that any management or
similar fees paid to Caesars Entertainment Corporation or any of its
subsidiaries or affiliates will be made on an arm’s-length basis and on “market”
terms (including caps on amounts and consent rights relating to modifications of
applicable agreements relating thereto).

 

Events of Default:

Customary for high yield debt securities and consistent with the Documentation
Precedent.

 

Governing Law:

New York.

 

Regulatory Matters:

Consistent with the Documentation Precedent.

 

Counsel to the Notes Lead Arranger:

[                    ].

 

7



--------------------------------------------------------------------------------

New Second Lien OpCo Debt

$[            ] Second Lien Notes

Summary of Principal Terms1

 

Issuer:

[Caesars Entertainment Operating Company, Inc.]2, in its capacity as the issuer
of the Second Lien Notes (the “Issuer”).

 

Issue:

The Second Lien Notes in an a amount set forth in the Restructuring Term Sheet
will be issued under and have the benefit of an indenture and security
documentation typical and customary in the case of second lien senior secured
notes issued pursuant to an exit financing, taking into consideration (i) the
indenture for the second-priority senior secured notes issued on October 11,
2013 by Caesars Entertainment Resort Properties, LLC, Caesars Entertainment
Resort Properties Finance, Inc., Harrah’s Atlantic City Holding, Inc., Harrah’s
Las Vegas, LLC, Harrah’s Laughlin, LLC, Flamingo Las Vegas Holding, LLC, Paris
Las Vegas Holding, LLC, Rio Properties, LLC (the “CERP Second Lien Indenture”)
and (ii) the operating lease structure of the Issuer and its subsidiaries, and
otherwise be reasonably satisfactory to the Issuer and the Requisite Consenting
Creditors (the “Documentation Precedent”); provided that, in the case of
provisions setting forth the debt and lien capacity, the indenture shall be
based on and consistent with the CERP Second Lien Indenture, as modified to
reflect the terms set forth herein.

 

Purpose:

On the Closing Date, the Second Lien Notes will be issued to each First Lien
Bank Lender and First Lien Noteholder in accordance with the Restructuring Term
Sheet.

 

Maturity:

The Second Lien Notes will mature on the date that is seven (7) years after the
Closing Date.

 

Interest Rate:

A fixed rate equal to 8.5%.

 

Ranking:

The Second Lien Notes will constitute senior second-priority secured
indebtedness of the Issuer, and will rank pari passu in right of payment with
all obligations under the Senior Facilities (the “Credit Agreement”) and all
other senior indebtedness (including the First Lien Notes) of the Issuer.

 

1 All capitalized terms used but not defined herein shall have the meanings
assigned thereto in the Restructuring Term Sheet to which this Term Sheet is
attached (the “Restructuring Term Sheet”), or in the New First Lien OpCo Debt
Term Sheet attached thereto.

2 NTD: Assumes CEOC is the operating company in the new REIT structure.

 

1



--------------------------------------------------------------------------------

Guarantees:

The Second Lien Notes and all obligations under the indenture related thereto
will be unconditionally guaranteed by each existing and subsequently acquired or
organized wholly owned domestic subsidiary of the Issuer that guarantees the
Credit Agreement or the First Lien Notes (the “Note Guarantors”), subject to
exceptions consistent with the Documentation Precedent and others, if any, to be
agreed upon, on a senior second-priority secured basis (the “Note Guarantees”).
The Note Guarantees will rank pari passu in right of payment with all
obligations under the Credit Agreement and all other senior indebtedness of the
Note Guarantors. The Note Guarantees will be automatically released upon release
of the corresponding guarantees of the Credit Agreement and the First Lien
Notes; provided that such released guarantees shall be reinstated if such
released guarantors thereof are required to subsequently guarantee the Credit
Agreement or the First Lien Notes. The Note Guarantees will be guarantees of
payment and performance and not of collection.

 

Security:

Subject to the limitations set forth below and limitations consistent with the
Documentation Precedent, the Second Lien Notes and the Note Guarantees will be
secured by a second-priority security interest in those assets of the Issuer and
the Note Guarantors that secure the First Lien Notes (the “Collateral”),
provided that (i) assets securing the Second Lien Notes shall not include
property excluded from the Collateral securing the First Lien Notes and (ii) the
pledge of equity interests and other securities will be subject to customary
Rule 3-16 cut-back provisions.

 

  The relative rights and priorities in the Collateral for each of the Credit
Agreement, the First Lien Notes and the Second Lien Notes will be set forth in
the First Lien/Second Lien Intercreditor Agreement as between the collateral
agent for the Credit Agreement and the First Lien Notes, on the one hand, and
the collateral agent for the Second Lien Notes, on the other hand.

 

  The indenture for the Second Lien Notes will provide that none of the
Collateral Agent, note holders or Trustee will be permitted to terminate Caesars
Entertainment Corporation or any of its subsidiaries or affiliates as manager of
any of the PropCo facilities without the prior written consent of PropCo.

 

2



--------------------------------------------------------------------------------

Mandatory Redemption:

None.

 

Optional Redemption:

Prior to the first anniversary of the Closing Date, the Issuer may redeem the
Notes at a make-whole price based on U.S. Treasury notes with a maturity closest
to the first anniversary of the Closing Date plus 50 basis points.

 

  Prior to the first anniversary of the Closing Date, the Issuer may redeem up
to 35% of the Notes in an amount equal to the amount of proceeds from an equity
offering at a price equal to par plus the coupon on such Notes.

 

  After the first anniversary of the Closing Date, the Notes will be callable at
par plus accrued interest plus a premium equal to 3.00%, which premium shall
decline to 2.00% on the second anniversary of the Closing Date, to 1.00% on the
first anniversary of the Closing Date and to zero on the fourth anniversary of
the Closing Date.

 

  All redemptions shall be made on a pro rata basis among the Notes.

 

Offer to Purchase from Asset Sale Proceeds:

The Issuer will be required to make an offer to repurchase the Second Lien Notes
at par with the net cash proceeds from any non-ordinary course asset sales or
dispositions by the Issuer or any Note Guarantor in accordance with the
Documentation Precedent to the extent any such proceeds are not otherwise
applied in a manner consistent with the Documentation Precedent.

 

Offer to Repurchase Upon a Change of Control:

The Issuer will be required to make an offer to repurchase the Second Lien Notes
following the occurrence of a “change of control” (to be defined in a manner
consistent with the Documentation Precedent) at a price in cash equal to 101.0%
of the outstanding principal amount thereof, plus accrued and unpaid interest to
the date of repurchase.

 

Defeasance and Discharge Provisions:

Customary for high yield debt securities consistent with the Documentation
Precedent.

 

Modification:

Customary for high yield debt securities consistent with the Documentation
Precedent. Notes held by the Issuer and its affiliates, including the Sponsors,
shall not have voting rights.

 

Registration Rights:

Customary registration rights.

 

Covenants:

Substantially the same as those in the Documentation Precedent (including in
respect of baskets and carveouts to such

 

 

 

3



--------------------------------------------------------------------------------

 

covenants); provided, that such covenants shall in no event be more restrictive
than the corresponding covenant in the First Lien Notes. For the avoidance of
doubt, there shall be no financial maintenance covenants.

 

  1. The provisions limiting indebtedness shall, in addition to carve-outs
consistent with the Documentation Precedent, provide that the amount of
indebtedness incurred under the “bank basket” will not exceed an amount equal to
the sum of (i) the aggregate principal amount of the Credit Agreement (including
the accordion provisions thereunder), plus (ii) such additional amount of
indebtedness that may be incurred that would not cause the ratio of funded debt
outstanding that is (A) secured by a first priority lien on the Collateral (net
of unrestricted cash and cash equivalents not to exceed in the aggregate $100
million) to adjusted EBITDA (the “Net First Lien Leverage Ratio”) to exceed a
ratio to be set on the Closing Date that is equal to a ratio that is 0.25x
greater than the pro forma First Lien Net Leverage Ratio in effect on the
Closing Date, (B) secured by junior liens on the Collateral (net of unrestricted
cash and cash equivalents not to exceed in the aggregate $100 million) to
adjusted EBITDA (the “Net Total Secured Leverage Ratio”) to exceed a ratio to be
set on the Closing Date that is equal to a ratio that is 0.25x greater than the
pro forma Net Total Secured Leverage Ratio in effect on the Closing Date and
(C) unsecured (net of unrestricted cash and cash equivalents not to exceed in
the aggregate $100 million) to adjusted EBITDA (the “Net Total Leverage Ratio”)
to exceed a ratio to be set on the Closing Date that is equal to 0.25x greater
than the pro forma Net Total Leverage Ratio in effect on the Closing Date.3

 

  2. The provisions limiting liens shall provide for customary permitted liens
consistent with the Documentation Precedent and include (i) the ability to incur
(x) first-priority liens on indebtedness to the extent that the pro forma Net
First Lien Leverage Ratio is not greater than a ratio to be set on the Closing
Date that is equal to a ratio that is 0.25x greater than the pro forma Net First
Lien Leverage Ratio in effect on the Closing Date and (y) pari passu liens on
indebtedness so long as such liens are subject to the First Lien/Second
Intercreditor Agreement or another intercreditor agreement that is not
materially less favorable to the holders than the First

 

3

For the avoidance of doubt, (i) the calculation of the ratios in the OpCo debt
document shall exclude Chester Downs (from both debt and EBITDA) and (ii) any
Revolving Facility loans outstanding at the time of incurrence of any debt shall
be included in the calculation of any Leverage Ratio at the time of such
incurrence.

 

4



--------------------------------------------------------------------------------

 

Lien/Second Lien Intercreditor Agreement and such indebtedness is permitted
under the indenture; (ii) the ability to incur liens junior to the liens
securing the Second Lien Notes, provided that the indebtedness secured by such
junior liens is permitted under the indenture and (iii) the ability to incur
liens on assets of non-Note Guarantor subsidiaries so long as such liens secure
obligations of non-Note Guarantor subsidiaries that are otherwise permitted.

 

  3. With respect to basket amounts, covenant thresholds and similar levels in
the indenture governing the Second Lien Notes provisions with respect to debt
and lien capacity that are tied to dollar amounts, such amounts, thresholds and
levels will be based on the corresponding dollar amounts that are set forth in
the CERP Second Lien Indenture, in each case as adjusted pursuant to the
agreement of the parties, including to reflect the pro forma capital structure
of the Issuer and the relative size and EBITDA of the Issuer (such amounts as
adjusted, the “Basket Adjustments”)

 

  4. The provisions limiting dividends and stock repurchases and optional
redemptions (and optional prepayments) of subordinated debt will be more
restrictive until the Net Total Leverage Ratio is less than 3.00 to 1.00.

 

  5. The indenture for the Second Lien Notes will provide that any management or
similar fees paid to Caesars Entertainment Corporation or any of its
subsidiaries or affiliates will be made on an arm’s-length basis and on “market”
terms (including caps on amounts and consent rights relating to modifications of
applicable agreements relating thereto).

 

Events of Default:

Customary for high yield debt securities and consistent with the Documentation
Precedent.

 

Governing Law:

New York.

 

Regulatory Matters:

Consistent with the Documentation Precedent.

 

Counsel to the Notes Lead Arranger:

[                ].

 

5



--------------------------------------------------------------------------------

New First Lien PropCo Debt

$[            ] Term Facility

Summary of Principal Terms1

 

Borrower:

[REIT PropCo] (the “Borrower”).

 

Agent/Collateral Agent:

[            ] will act as sole administrative agent for the Senior Facilities
(in such capacity and together with its permitted successors and assigns, the
“Agent”), and will perform the duties customarily associated with such role.

 

  [            ] will act as collateral agent for the Senior Facilities (in such
capacity, the “Collateral Agent”) and will perform the duties customarily
associated with such role.

 

  The Agent and Collateral Agent shall each be acceptable to the First Lien Bank
Lenders and First Lien Noteholders.

 

Facilities:

(A)

a senior secured term loan facility in an aggregate principal amount set forth
in the Restructuring Term Sheet (the “First Lien Term Facility” and loans
thereunder, the “Term Loans”), which will be issued to each First Lien Bank
Lender in accordance with the Restructuring Term Sheet (in such capacity, the
“Lenders”).

 

  (B) at the Borrower’s option, a senior secured revolving credit facility in an
aggregate principal amount not to exceed an amount to be agreed (and acceptable
to the Requisite Consenting Creditors) (the “Revolving Facility” and, together
with the First Lien Term Facility, the “Senior Facilities”), to be provided by
the First Lien Bank Lenders or such other financial institutions to become
Lenders under the Senior Facilities, a portion of which will be available
through a subfacility in the form of letters of credit.

 

Definitive Documentation:

The definitive documentation for the Senior Facilities (the “Senior Facilities
Documentation”) shall, except as otherwise set forth herein, be based on
financing and security documentation typical and customary for exit financings,
taking into consideration (i) the First Lien Credit Agreement, dated as of
October 11, 2013, among Caesars Entertainment Resort Properties, LLC, Caesars
Entertainment Resort

 

1 All capitalized terms used but not defined herein shall have the meaning
assigned thereto in the Restructuring Term Sheet to which this Term Sheet is
attached (the “Restructuring Term Sheet”).

 

1



--------------------------------------------------------------------------------

 

Properties Finance, Inc., Harrah’s Las Vegas, LLC, Harrah’s Atlantic City
Holding, Inc., Rio Properties, LLC, Flamingo Las Vegas Holding, LLC, Harrah’s
Laughlin, LLC and Paris Las Vegas Holding, LLC, as borrowers, the lenders party
thereto and Citicorp North America, Inc., as administrative agent, and (ii) the
operating lease structure and the REIT structure of the Borrower and its
subsidiaries, and otherwise be reasonably satisfactory to the Borrower and the
Requisite Consenting Creditors (the “Documentation Precedent”).

 

Incremental Facilities:

The Borrower will be permitted after the Closing Date to add additional
revolving or term loan credit facilities (the “Incremental Facilities”) on terms
consistent with Documentation Precedent.

 

Purpose:

On the Closing Date, the Term Loan will be issued to each First Lien Bank Lender
in accordance with the Restructuring Term Sheet.

 

Availability:

The full amount of the First Lien Term Facility will be issued on the Closing
Date. Amounts under the First Lien Term Facility that are repaid or prepaid may
not be reborrowed.

 

Interest Rates:

LIBOR + 3.5% per annum, with a 1.0% LIBOR floor.

 

Default Rate:

With respect to principal (whether at stated maturity, upon acceleration or
otherwise), the applicable interest rate plus 2.00% per annum, and with respect
to any other overdue amount (including overdue interest), the interest rate
applicable to ABR loans plus 2.00% per annum and in each case, shall be payable
on demand.

 

Final Maturity and Amortization:

The First Lien Term Facility will mature on the date that is five (5) years
after the Closing Date, and, commencing with the second full fiscal quarter
ended after the Closing Date, will amortize in equal quarterly installments in
an aggregate annual amount equal to 1% of the original principal amount of the
First Lien Term Facility with the balance payable on the maturity date of the
First Lien Term Facility.

 

Guarantees:

All obligations of the Borrower under the Senior Facilities and, at the option
of the Borrower, under any interest rate protection or other hedging
arrangements entered into with the Agent, an entity that is a Lender or agent at
the time of such transaction (or on the Closing Date, if applicable), or any
affiliate of any of the foregoing (“Hedging Arrangements”), or any cash
management arrangements with any such person

 

2



--------------------------------------------------------------------------------

 

(“Cash Management Arrangements”), will be unconditionally guaranteed (the
“Guarantees”) by each existing and subsequently acquired or organized wholly
owned domestic subsidiary of the Borrower (the “Subsidiary Guarantors”), subject
to exceptions consistent with the Documentation Precedent and others, if any, to
be agreed upon. The Guarantees will be guarantees of payment and performance and
not of collection.

 

Security:

Subject to exceptions described below and other exceptions to be agreed upon,
the Senior Facilities, the Guarantees, any Hedging Arrangements and any Cash
Management Arrangements will be secured on a first-priority basis by
substantially all the owned material assets of the Borrower and each Subsidiary
Guarantor, in each case whether owned on the Closing Date or thereafter acquired
(collectively, the “Collateral”), including but not limited to: (a) a perfected
first-priority pledge of all the equity interests directly held by the Borrower
or any Subsidiary Guarantor (which pledge, in the case of any foreign
subsidiary, shall be limited to 100% of the non-voting equity interests (if any)
and 65% of the voting equity interests of such foreign subsidiary), (b) a
perfected first priority lien on cash, deposit accounts and securities accounts,
and (c) perfected first-priority security interests in, and mortgages on,
substantially all owned tangible and intangible assets of the Borrower and each
Subsidiary Guarantor (including, but not limited to, accounts receivable,
inventory, equipment, general intangibles, investment property, intellectual
property and real property (including assignment of rents)) except for (v) real
property with a fair market value less than $15.0 million and leaseholds,
(w) vehicles, (x) those assets as to which the Borrower, Agent and Collateral
Agent shall reasonably determine that the costs or other consequences of
obtaining such a security interest are excessive in relation to the value of the
security to be afforded thereby, (y) assets to which the granting or perfecting
such security interest would violate any applicable law (including gaming laws
and regulations) or contract (and with regard to which contract such
counterparty thereto requires such prohibition as a condition to entering into
such contract, such contract has been entered into in the ordinary course of
business, such restriction is consistent with industry custom and consent has
been requested and not received) and (z) other exceptions consistent with the
Documentation Precedent. For the avoidance of doubt, lockbox arrangements and
control agreements relating to the Borrower’s and its subsidiaries’ bank
accounts and securities accounts will be

 

3



--------------------------------------------------------------------------------

 

required to be delivered at closing. The operating lease with [Caesars
Entertainment Operating Company, Inc.] shall be subject to a customary
subordination and non-disturbance agreement as provided in the Lease Term Sheet
attached to the Restructuring Support Agreement.

 

  All the above-described pledges, security interests and mortgages shall be
created on terms, and pursuant to documentation consistent with the
Documentation Precedent.

 

  The relative rights and priorities in the Collateral for each of the Credit
Agreement and the First Lien Notes will be set forth in a customary
intercreditor agreement between the administrative agent for the Credit
Agreement, on the one hand, and the trustee for the First Lien Notes, on the
other hand, except that such intercreditor agreement shall provide that the
indebtedness outstanding under the Credit Agreement and the First Lien Notes
vote together as one class and are pari passu in all respects, including in
respect of directing the collateral agent thereunder (the “First Lien
Intercreditor Agreement”).

 

  The relative rights and priorities in the Collateral for each of the Credit
Agreement, the First Lien Notes and the Second Lien Notes will be set forth in a
customary intercreditor agreement between the collateral agent for the Credit
Agreement and the First Lien Notes, on the one hand, and the collateral agent
for the Second Lien Notes, on the other hand (the “First Lien/Second Lien
Intercreditor Agreement”).

 

Mandatory Prepayments:

Customary asset sale mandatory prepayments and Excess Cash Flow mandatory
prepayments (commencing with the first full fiscal year of the Borrower after
the Closing Date, and subject to a minimum threshold to be agreed), on terms and
definitions consistent with Documentation Precedent, with Excess Cash Flow to be
calculated for these purposes after any Mandatory REIT Distributions. Excess
Cash Flow payments will be made ratably between the Term Loans and the First
Lien Notes (and ratably among the Lenders and holders of the First Lien Notes).

 

Voluntary Prepayments and Reductions in Commitments:

Voluntary reductions of the unutilized portion of the commitments under the
Senior Facilities and prepayments of borrowings thereunder will be permitted at
any time, in minimum principal amounts to be agreed upon, without premium or
penalty, subject to the following paragraph and subject to reimbursement of the
Lenders’ redeployment costs

 

4



--------------------------------------------------------------------------------

 

in the case of a prepayment of Adjusted LIBOR borrowings other than on the last
day of the relevant interest period. All voluntary prepayments of the First Lien
Term Facility will be applied pro rata to the Term Loan (and pro rata among the
Lenders) and to the remaining amortization payments under the First Lien Term
Facility in such order as the Borrower may direct.

 

  Voluntary Prepayments of the Term Loans made prior to the four year
anniversary of the Closing Date will be subject to a prepayment premium, as
follows:

 

  •   First year following Closing Date: customary “make-whole” premium (T+50)

 

  •   Second year following Closing Date: 3%

 

  •   Third year following Closing Date: 2%

 

  •   Fourth year following Closing Date: 1%

 

  •   Fourth year anniversary and thereafter: par

 

Representations and Warranties:

The following representations and warranties, among others, if any, to be
negotiated in the Senior Facilities Documentation, will apply (to be applicable
to the Borrower and its restricted subsidiaries, subject to customary and other
exceptions and qualifications to be agreed upon, consistent with the
Documentation Precedent): organization, existence, and power; qualification;
authorization and enforceability; no conflict; governmental consents;
subsidiaries; accuracy of financial statements and other information in all
material respects; projections; no material adverse change since the Closing
Date; absence of litigation; compliance with laws (including PATRIOT Act, OFAC,
FCPA, ERISA, margin regulations, environmental laws and laws with respect to
sanctioned persons); payment of taxes; ownership of properties; governmental
regulation; inapplicability of the Investment Company Act; Closing Date solvency
on a consolidated basis; labor matters; validity, priority and perfection of
security interests in the Collateral; intellectual property; treatment as
designated senior debt under subordinated debt documents (if any); use of
proceeds; and insurance.

 

Affirmative Covenants:

The following affirmative covenants, among others, if any, to be negotiated in
the Senior Facilities Documentation, will apply (to be applicable to the
Borrower and its restricted subsidiaries), subject to customary (consistent with
the Documentation Precedent) and other baskets, exceptions and qualifications to
be agreed upon: maintenance of corporate

 

5



--------------------------------------------------------------------------------

 

existence and rights; performance and payment of obligations; delivery of annual
and quarterly consolidated financial statements (accompanied by customary
management discussion and analysis and (annually) by an audit opinion from
nationally recognized auditors that is not subject to any qualification as to
scope of such audit or going concern) (other than solely with respect to, or
resulting solely from an upcoming maturity date under any series of indebtedness
occurring within one year from the time such opinion is delivered) (with
extended time periods to be agreed for delivery of the first annual and certain
quarterly financial statements to be delivered after the Closing Date) and an
annual budget (it being understood that the public REIT reporting that includes
the Borrower shall satisfy the Borrower’s reporting obligations so long as it
includes a consolidating income statement and balance sheet for the Borrower);
delivery of notices of default and material adverse litigation, ERISA events and
material adverse change; maintenance of properties in good working order;
maintenance of books and records; maintenance of customary insurance;
commercially reasonable efforts to maintain ratings (but not a specific rating);
compliance with laws; inspection of books and properties; environmental;
additional guarantors and additional collateral (subject to limitations set
forth under the captions “Guarantees” and “Security”); further assurances in
respect of collateral matters; use of proceeds; and payment of taxes.

 

Negative Covenants:

The following negative covenants, among others, if any, to be negotiated in the
Senior Facilities Documentation, will apply (to be applicable to the Borrower
and its restricted subsidiaries), subject to customary exceptions and
qualifications (consistent with the Documentation Precedent) and others to be
agreed upon:

 

  1. Limitation on dispositions of assets.

 

  2. Limitation on mergers and acquisitions.

 

  3. Limitations on dividends and stock repurchases and optional redemptions
(and optional prepayments) of subordinated debt; provided, that, any
distributions required to be made to distribute 100% of REIT taxable income or
satisfy any REIT-related requirements shall be permitted (such distributions,
the “Mandatory REIT Distributions”).

 

6



--------------------------------------------------------------------------------

  4. Limitation on indebtedness (including guarantees and other contingent
obligations) and preferred stock.

 

  5. Limitation on loans and investments.

 

  6. Limitation on liens and further negative pledges.

 

  7. Limitation on transactions with affiliates.

 

  8. Limitation on sale/leaseback transactions.

 

  9. Limitation on changes in the business of the Borrower and its subsidiaries.

 

  10. Limitation on restrictions on ability of subsidiaries to pay dividends or
make distributions.

 

  11. Limitation on changes to fiscal year.

 

  12. Limitation on modifications to subordinated debt documents.

 

  13. Limitation on material modifications to the MLSA, lease and other
arrangements entered into in connection with the lease structure.

 

  EBITDA shall be defined in a manner consistent with the Documentation
Precedent.

 

  All ratios and calculations shall be measured on a Pro Forma Basis (to be
defined in a manner consistent with the Documentation Precedent, and including
the annualized effect of addbacks in the definition of EBITDA).

 

  The Senior Facilities Documentation will provide that any management or
similar fees paid to Caesars Entertainment Corporation or any of its
subsidiaries or affiliates will be made on an arm’s-length basis and on “market”
terms (including caps on amounts and consent rights relating to modifications of
applicable agreements relating thereto).

 

Financial Covenant:

First Lien Term Facility: None.

 

Events of Default:

The following (subject to customary and other thresholds and grace periods to be
agreed upon, consistent with the Documentation Precedent, and applicable to the
Borrower and its restricted subsidiaries), among others, if any, to be
negotiated in the Senior Facilities Documentation:

 

7



--------------------------------------------------------------------------------

 

nonpayment of principal, interest or other amounts; violation of covenants;
incorrectness of representations and warranties in any material respect; cross
event of default and cross acceleration to material indebtedness; bankruptcy and
similar events; material judgments; ERISA events; invalidity of the Guarantees
or any security document, in each case, representing a material portion of the
Guarantees or the Collateral; and Change of Control (to be defined in a manner
consistent with the Documentation Precedent).

 

Unrestricted Subsidiaries:

The Senior Facilities Documentation will contain provisions pursuant to which,
subject to limitations consistent with the Documentation Precedent, the Borrower
will be permitted to designate any existing or subsequently acquired or
organized subsidiary as an “unrestricted subsidiary” and subsequently
re-designate any such unrestricted subsidiary as a restricted subsidiary.
Unrestricted subsidiaries will not be subject to the affirmative or negative
covenant or event of default provisions of the Senior Facilities Documentation,
and the results of operations and indebtedness of unrestricted subsidiaries will
not be taken into account for purposes of calculating the financial ratios
contained in the Senior Facilities Documentation on terms consistent with the
Documentation Precedent. In addition, [CPLV Sub] shall constitute an
unrestricted subsidiary of the Borrower on the Closing Date.

 

Voting:

Usual for facilities and transactions of this type and consistent with the
Documentation Precedent; provided that the Borrower and its affiliates,
including the Sponsors, shall not have voting rights with respect to loans and
commitments held by them.

 

Cost and Yield Protection:

Usual for facilities and transactions of this type, consistent with the
Documentation Precedent.

 

Assignments and Participations:

Customary assignment provisions consistent with the Documentation Precedent.

 

Non-Pro Rata Repurchases:

The Borrower and its subsidiaries may purchase from any Lender (other than the
Borrower or any of its affiliates, including the Sponsors), at individually
negotiated prices, outstanding principal amounts or commitments under the First
Lien Term Facility in a non-pro rata manner; provided that (i) the purchaser
shall make a representation to the seller at the time of assignment that it does
not possess material non-public information with respect to the Borrower and its

 

8



--------------------------------------------------------------------------------

 

subsidiaries that has not been disclosed to the seller or Lenders generally
(other than the Lenders that have elected not to receive material non-public
information), (ii) any commitments or loans so repurchased shall be immediately
cancelled and (iii) no default or event of default exists or would result
therefrom.

 

Expenses and Indemnification:

Consistent with the Documentation Precedent.

 

Regulatory Matters:

Customary for facilities of this type and consistent with the Documentation
Precedent.

 

Governing Law and Forum:

New York.

 

Counsel to Agent/Collateral Agent:

[                    ].

 

9



--------------------------------------------------------------------------------

New First Lien PropCo Debt

$[            ] First Lien Notes

Summary of Principal Terms1

 

Issuer:

[REIT PropCo], in its capacity as the issuer of the First Lien Notes (the
“Issuer”).

 

Issue:

The First Lien Notes in an amount set forth in the Restructuring Term Sheet will
be issued under and have the benefit of an indenture and security documentation
typical and customary in the case of first lien senior secured notes issued
pursuant to an exit financing, taking into consideration (i) the indenture for
the first-priority senior secured notes issued on October 11, 2013 by Caesars
Entertainment Resort Properties, LLC, Caesars Entertainment Resort Properties
Finance, Inc., Harrah’s Atlantic City Holding, Inc., Harrah’s Las Vegas, LLC,
Harrah’s Laughlin, LLC, Flamingo Las Vegas Holding, LLC, Paris Las Vegas
Holding, LLC, Rio Properties, LLC and (ii) the operating lease structure and the
REIT structure of the Issuer and its subsidiaries, and otherwise be reasonably
satisfactory to the Issuer and the Requisite Consenting Creditors (the
“Documentation Precedent”).

 

Purpose:

On the Closing Date, the First Lien Notes will be issued to each First Lien
Noteholder in accordance with the Restructuring Term Sheet.

 

Maturity:

The First Lien Notes will mature on the date that is five (5) years after the
Closing Date.

 

Interest Rate:

LIBOR + 3.5% per annum, with a 1.0% LIBOR floor.

 

Default Rate:

With respect to principal (whether at stated maturity, upon acceleration or
otherwise), the applicable interest rate plus 2.00% per annum, and with respect
to any other overdue amount (including overdue interest), the interest rate
applicable to ABR loans plus 2.00% per annum and in each case, shall be payable
on demand.

 

Ranking:

The First Lien Notes will constitute senior first-priority secured indebtedness
of the Issuer, and will rank pari passu in all respects, including in right of
payment, with all obligations under the Senior Facilities (the “Credit
Agreement”) and all other first lien senior indebtedness of the Issuer.

 

1

All capitalized terms used but not defined herein shall have the meanings
assigned thereto in the Restructuring Term Sheet to which this Term Sheet is
attached (the “Restructuring Term Sheet”), or in the New First Lien PropCo Debt
Term Sheet attached thereto.

 

1



--------------------------------------------------------------------------------

Guarantees:

The First Lien Notes and all obligations under the indenture related thereto
will be unconditionally guaranteed by each existing and subsequently acquired or
organized wholly owned domestic subsidiary of the Issuer (the “Note
Guarantors”), subject to exceptions consistent with the Documentation Precedent
and others, if any, to be agreed upon, on a senior first-priority secured basis
(the “Note Guarantees”). The Note Guarantees will rank pari passu in all
respects, including in right of payment, with all obligations under the Credit
Agreement and all other senior indebtedness of the Note Guarantors. The Note
Guarantees will be guarantees of payment and performance and not of collection.

 

Security:

Subject to the limitations set forth below and limitations consistent with the
Documentation Precedent, the First Lien Notes and the Note Guarantees will be
secured by a first-priority security interest in substantially all the owned
material assets of the Issuer and each Note Guarantor, in each case whether
owned on the Closing Date or thereafter acquired (collectively, the
“Collateral”), including but not limited to: (a) a perfected first-priority
pledge of all the equity interests directly held by the Issuer or any Note
Guarantor (which pledge, in the case of any foreign subsidiary, shall be limited
to 100% of the non-voting equity interests (if any) and 65% of the voting equity
interests of such foreign subsidiary) (b) a perfected first priority lien on
cash, deposit accounts and securities accounts, and (c) perfected first-priority
security interests in, and mortgages on, substantially all owned tangible and
intangible assets of the Issuer and each Note Guarantor (including, but not
limited to, accounts receivable, inventory, equipment, general intangibles,
investment property, intellectual property and real property (including an
assignment of rents)) except for (v) real property with a fair market value less
than $15.0 million and leaseholds, (w) vehicles, (x) those assets as to which
the Issuer and Collateral Agent shall reasonably determine that the costs or
other consequences of obtaining such a security interest are excessive in
relation to the value of the security to be afforded thereby, (y) assets to
which the granting or perfecting such security interest would violate any
applicable law (including gaming laws and regulations) or contract (and with
regard to which contract the counterparty thereto requires such prohibition as a
condition to entering into such contract, such contract has been entered into in
the ordinary course of business, such restriction is consistent with industry
custom and consent has been requested and not received), and (z) other
exceptions

 

2



--------------------------------------------------------------------------------

 

consistent with the Documentation Precedent; and provided that the pledge of
equity interests and other securities will be subject to customary Rule 3-16
cut-back provisions. For avoidance of doubt, lockbox arrangements and control
agreements relating to the Issuer’s and its subsidiaries’ bank accounts and
securities accounts will be required to be delivered at closing. The operating
lease with [Caesars Entertainment Operating Company, Inc.] shall be subject to a
customary subordination and non-disturbance agreement as provided in the Lease
Term Sheet attached to the Restructuring Support Agreement.

 

  All the above-described pledges, security interests and mortgages shall be
created on terms, and pursuant to documentation, consistent with the
Documentation Precedent.

 

  The relative rights and priorities in the Collateral for each of the Credit
Agreement and the First Lien Notes will be set forth in the First Lien
Intercreditor Agreement, as between the administrative agent for the Credit
Agreement, on the one hand, and the trustee for the First Lien Notes, on the
other hand, which intercreditor agreement shall provide that the indebtedness
outstanding under the Credit Agreement and the First Lien Notes vote together as
one class and are pari passu in all respects, including in respect of directing
the collateral agent thereunder.

 

  The relative rights and priorities in the Collateral for each of the Credit
Agreement, the First Lien Notes and the Second Lien Notes will be set forth in
the First Lien/Second Lien Intercreditor Agreement, as between the collateral
agent for the Credit Agreement and the First Lien Notes, on the one hand, and
the collateral agent for the Second Lien Notes, on the other hand.

 

Mandatory Redemption:

None.

 

Optional Redemption:

Prior to the first anniversary of the Closing Date, the Issuer may redeem the
Notes at a make-whole price based on U.S. Treasury notes with a maturity closest
to the first anniversary of the Closing Date plus 50 basis points.

Prior to the first anniversary of the Closing Date, the Issuer may redeem up to
35% of the Notes in an amount equal to the amount of proceeds from an equity
offering at a price equal to par plus the coupon on such Notes.

After the first anniversary of the Closing Date, the Notes will be callable at
par plus accrued interest plus a premium equal to

 

3



--------------------------------------------------------------------------------

 

3.0%, which premium shall decline to 2.0% on the second anniversary of the
Closing Date, to 1.0% on the third anniversary of the Closing Date and to zero
on the fourth anniversary of the Closing Date.

 

  All redemptions shall be made on a pro rata basis among the Notes.

 

Offer to Purchase from Asset Sale Proceeds:

The Issuer will be required to make an offer to repurchase the First Lien Notes
at par with the net cash proceeds from any non-ordinary course asset sales or
dispositions by the Issuer or any Note Guarantor in accordance with the
Documentation Precedent to the extent any such proceeds are not otherwise
applied in a manner consistent with the Documentation Precedent.

 

Offer to Repurchase with Proceeds of Debt Issuance:

The Issuer will be required to make an offer to repurchase the First Lien Notes
at par in an amount equal to the First Lien Noteholders’ pro rata share (to be
defined as the ratio of funded debt outstanding that consists of the First Loan
Notes to the sum of the total funded debt that consists of the First Lien Notes
and First Lien Term Facility) of 100% of the net cash proceeds of issuances,
offerings or placements of debt obligations of the Issuer and its subsidiaries
(other than debt permitted to be incurred under the indenture governing the
First Lien Notes unless otherwise provided as a condition to the incurrence
thereof).

 

Offer to Repurchase Upon a Change of Control:

The Issuer will be required to make an offer to repurchase the First Lien Notes
following the occurrence of a “change of control” (to be defined in a manner
consistent with the Documentation Precedent) at a price in cash equal to 101.0%
of the outstanding principal amount thereof, plus accrued and unpaid interest to
the date of repurchase.

 

Offer to Purchase from Excess Cash Flow:

Beginning with the first full fiscal year of the Issuer after the Closing Date,
the Issuer will be required to make an offer to repurchase the First Lien Notes
at par in an amount equal to the First Lien Noteholders’ pro rata share (to be
defined as the ratio of funded debt outstanding that consists of the First Loan
Notes to the sum of the total funded debt that consists of the First Lien Notes
and First Lien Term Facility) of Excess Cash Flow (to be defined in a manner
consistent with the Credit Agreement and subject to the same minimum threshold
therein) of the Issuer and its restricted subsidiaries.

 

Defeasance and Discharge Provisions:

Customary for high yield debt securities consistent with the Documentation
Precedent.

 

4



--------------------------------------------------------------------------------

Modification:

Customary for high yield debt securities consistent with the Documentation
Precedent. Notes held by the Issuer and its affiliates, including the Sponsors,
shall not have voting rights.

 

Registration Rights:

Customary registration rights.

 

Covenants:

Substantially the same as those in the Documentation Precedent (including in
respect of baskets and carveouts to such covenants; provided, that such baskets
and covenants shall conform to the corresponding amounts in the Credit Agreement
(including with respect to the Mandatory REIT Distributions)). For the avoidance
of doubt, there shall be no financial maintenance covenants.

 

  [CPLV Sub] shall constitute an unrestricted subsidiary of the Issuer on the
Closing Date.

 

  The provisions limiting dividends and stock repurchases and optional
redemptions (and optional prepayments) of subordinated debt shall be subject to
only those very limited carveouts that shall be agreed to by the Issuer and the
Requisite Consenting Creditors, but shall in any event permit the Mandatory REIT
Distributions.

 

  The indenture for the First Lien Notes will provide that any management or
similar fees paid to Caesars Entertainment Corporation or any of its
subsidiaries or affiliates will be made on an arm’s-length basis and on “market”
terms (including caps on amounts and consent rights relating to modifications of
applicable agreements relating thereto).

 

Events of Default:

Customary for high yield debt securities and consistent with the Documentation
Precedent.

 

Governing Law:

New York.

 

Regulatory Matters:

Consistent with the Documentation Precedent.

 

Counsel to the Notes Lead Arranger:

[                    ].

 

5



--------------------------------------------------------------------------------

New Second Lien PropCo Debt

$[            ] Second Lien Notes

Summary of Principal Terms1

 

Issuer:

[REIT PropCo], in its capacity as the issuer of the Second Lien Notes (the
“Issuer”).

 

Issue:

The Second Lien Notes in an amount set forth in the Restructuring Term Sheet
will be issued under and have the benefit of an indenture and security
documentation typical and customary in the case of second lien senior secured
notes issued pursuant to an exit financing, taking into consideration (i) the
indenture for the second-priority senior secured notes issued on October 11,
2013 by Caesars Entertainment Resort Properties, LLC, Caesars Entertainment
Resort Properties Finance, Inc., Harrah’s Atlantic City Holding, Inc., Harrah’s
Las Vegas, LLC, Harrah’s Laughlin, LLC, Flamingo Las Vegas Holding, LLC, Paris
Las Vegas Holding, LLC, Rio Properties, LLC and (ii) the operating lease
structure and the REIT structure of the Issuer and its subsidiaries, and
otherwise be reasonably satisfactory to the Issuer and the Requisite Consenting
Creditors (the “Documentation Precedent”).

 

Purpose:

On the Closing Date, the Second Lien Notes will be issued to each First Lien
Noteholder in accordance with the Restructuring Term Sheet.

 

Maturity:

The Second Lien Notes will mature on the date that is six (6) years after the
Closing Date.

 

Interest Rate:

A fixed rate equal to 8.0%.

 

Ranking:

The Second Lien Notes will constitute senior second-priority secured
indebtedness of the Issuer, and will rank pari passu in right of payment with
all obligations under the Senior Facilities (the “Credit Agreement”) and all
other senior indebtedness of the Issuer.

 

Guarantees:

The Second Lien Notes and all obligations under the indenture related thereto
will be unconditionally guaranteed by each existing and subsequently acquired or
organized wholly owned domestic subsidiary of the Issuer that guarantees the
Credit Agreement or the First Lien Notes (the “Note Guarantors”), subject to
exceptions consistent with the Documentation

 

1

All capitalized terms used but not defined herein shall have the meanings
assigned thereto in the Restructuring Term Sheet to which this Term Sheet is
attached (the “Restructuring Term Sheet”), or in the New First Lien PropCo Debt
Term Sheet attached thereto.

 

1



--------------------------------------------------------------------------------

 

Precedent and others, if any, to be agreed upon, on a senior second-priority
secured basis (the “Note Guarantees”). The Note Guarantees will rank pari passu
in right of payment with all obligations under the Credit Agreement and all
other senior indebtedness of the Note Guarantors. The Note Guarantees will be
automatically released upon release of the corresponding guarantees of the
Credit Agreement and First Lien Notes; provided that such released guarantees
shall be reinstated if such released guarantors thereof are required to
subsequently guarantee the Credit Agreement or First Lien Notes. The Note
Guarantees will be guarantees of payment and performance and not of collection.

 

Security:

Subject to the limitations set forth below and limitations consistent with the
Documentation Precedent, the Second Lien Notes and the Note Guarantees will be
secured by a second-priority security interest in those assets of the Issuer and
the Note Guarantors that secure the First Lien Notes (the “Collateral”),
provided that (i) assets securing the Second Lien Notes shall not include
property excluded from the Collateral securing the First Lien Notes and (ii) the
pledge of equity interests and other securities will be subject to customary
Rule 3-16 cut-back provisions.

 

  The relative rights and priorities in the Collateral for each of the Credit
Agreement, the First Lien Notes and the Second Lien Notes will be set forth in
the First Lien/Second Lien Intercreditor Agreement as between the collateral
agent for the Credit Agreement and the First Lien Notes, on the one hand, and
the collateral agent for the Second Lien Notes, on the other hand.

 

Mandatory Redemption:

None.

 

Optional Redemption:

Prior to the third anniversary of the Closing Date, the Issuer may redeem the
Notes at a make-whole price based on U.S. Treasury notes with a maturity closest
to the third anniversary of the Closing Date plus 50 basis points.

 

  Prior to the third anniversary of the Closing Date, the Issuer may redeem up
to 35% of the Notes in an amount equal to the amount of proceeds from an equity
offering at a price equal to par plus the coupon on such Notes.

 

  After the third anniversary of the Closing Date, the Notes will be callable at
par plus accrued interest plus a premium equal to one-half of the coupon on such
Notes, which premium shall decline ratably on each anniversary of the Closing
Date thereafter to zero on the date that is two years prior to the maturity
date.

 

2



--------------------------------------------------------------------------------

 

  All redemptions shall be made on a pro rata basis among the Notes.

 

Offer to Purchase from Asset Sale Proceeds:

The Issuer will be required to make an offer to repurchase the Second Lien Notes
at par with the net cash proceeds from any non-ordinary course asset sales or
dispositions by the Issuer or any Note Guarantor in accordance with the
Documentation Precedent to the extent any such proceeds are not otherwise
applied in a manner consistent with the Documentation Precedent.

 

Offer to Repurchase Upon a Change of Control:

The Issuer will be required to make an offer to repurchase the Second Lien Notes
following the occurrence of a “change of control” (to be defined in a manner
consistent with the Documentation Precedent) at a price in cash equal to 101.0%
of the outstanding principal amount thereof, plus accrued and unpaid interest to
the date of repurchase.

 

Defeasance and Discharge Provisions:

Customary for high yield debt securities consistent with the Documentation
Precedent.

 

Modification:

Customary for high yield debt securities consistent with the Documentation
Precedent. Notes held by the Issuer or its affiliates, including the Sponsors,
shall not have voting rights.

 

Registration Rights:

Customary registration rights.

 

Covenants:

Substantially the same as those in the Documentation Precedent (including in
respect of baskets and carveouts to such covenants); provided, that such
covenants shall in no event be more restrictive than the corresponding covenant
in the First Lien Notes (including, without limitation, with respect to the
Mandatory REIT Distributions). For the avoidance of doubt, there shall be no
financial maintenance covenants.

 

  [CPLV Sub] shall constitute an unrestricted subsidiary of the Issuer on the
Closing Date.

 

  The indenture for the Second Lien Notes will provide that any management or
similar fees paid to Caesars Entertainment Corporation or any of its
subsidiaries or affiliates will be made on an arm’s-length basis and on “market”
terms (including caps on amounts and consent rights relating to modifications of
applicable agreements relating thereto).

 

3



--------------------------------------------------------------------------------

Events of Default:

Customary for high yield debt securities and consistent with the Documentation
Precedent.

 

Governing Law:

New York.

 

Regulatory Matters:

Consistent with the Documentation Precedent.

 

Counsel to the Notes Lead Arranger:

[                    ].

 

4



--------------------------------------------------------------------------------

CPLV Mezz Debt

$[            ] Term Facility

Summary of Principal Terms1

 

Borrower:

[CPLV Holdings] (the “Borrower”), a newly-formed holding company that owns 100%
of the outstanding stock of the subsidiary (or subsidiaries) of PropCo that own
CPLV and have issued the CPLV Market Debt (as defined below) (collectively, the
“CPLV Sub”).

 

Agent:

[            ] will act as sole administrative agent and collateral agent for
the Term Facility (in such capacity and together with its permitted successors
and assigns, the “Agent”), and will perform the duties customarily associated
with such roles.

 

Facilities:

A secured non-guaranteed term loan facility in an aggregate principal amount
equal to the difference in the amount of CPLV Market Debt (as defined below)
issued in accordance with the Restructuring Term Sheet and $2,600 million (the
“CPLV Mezz Facility” and loans thereunder, the “CPLV Mezz Loans”), which will be
issued to each First Lien Bank Lender and First Lien Noteholder in accordance
with the Restructuring Term Sheet (in such capacity, the “Lenders”).2 In
accordance with the Restructuring Term Sheet, at least $2,000 million of real
estate financing shall be issued to third party investors for cash proceeds on
or before consummation of the Restructuring, which shall be senior to the CPLV
Mezz Debt (with 100% of the net proceeds being used to repay the holders of the
CPLV Term Loans) (the “CPLV Market Debt”).

 

Definitive Documentation:

The definitive documentation for the CPLV Mezz Facility (the “Mezz Facility
Documentation”) shall be based on customary documentation for commercial real
estate mezzanine financings, as modified to reflect (i) agency and operational
matters acceptable to the Borrower and Agent and (ii) the operating lease
structure and the REIT structure of the Borrower (the “Documentation
Precedent”).

 

Purpose:

On the Closing Date, the CPLV Mezz Loans will be issued to each First Lien Bank
Lender and First Lien Noteholder in accordance with the Restructuring Term
Sheet.

 

1 All capitalized terms used but not defined herein shall have the meaning
assigned thereto in the Restructuring Term Sheet to which this Term Sheet is
attached (the “Restructuring Term Sheet”).

2 For the avoidance of doubt, the Lenders will be issued notes backed by the
CPLV Mezz Loans through a customary securitization structure.

 

1



--------------------------------------------------------------------------------

Availability:

The full amount of the CPLV Mezz Facility will be issued on the Closing Date.
Amounts under the CPLV Mezz Facility that are repaid or prepaid may not be
reborrowed.

 

Interest Rates:

A rate equal to 8.00% if the principal amount of the CPLV Mezz Facility is equal
to $600 million, increasing by 0.25% for every $25 million reduction in the
principal amount of the CPLV Mezz Facility below $600 million on the Closing
Date (up to a maximum interest rate of 13.0%).

 

Default Rate:

With respect to principal, the applicable interest rate plus 2.00% per annum,
and with respect to any other overdue amount (including overdue interest), the
interest rate applicable to ABR loans plus 2.00% per annum and in each case,
shall be payable on demand.

 

Final Maturity and Amortization:

The CPLV Mezz Facility will mature on the date that is six (6) years after the
Closing Date.

 

Guarantees:

None.

 

Security:

Subject to customary exceptions, the CPLV Mezz Facility will be secured on a
first-priority basis by a pledge of the equity interests in CPLV Sub. There
shall be neither lockbox arrangements nor any control agreements relating to the
Borrower’s and its subsidiaries’ bank accounts or securities accounts. The
operating lease with [Caesars Entertainment Operating Company, Inc.] shall be
subject to a customary subordination and non-disturbance agreement as provided
in the Lease Term Sheet attached to the Restructuring Support Agreement.

 

  The relative rights and priorities in the Collateral for the CPLV Mezz
Facility and the CPLV Market Debt will be set forth in a customary intercreditor
agreement, as between the collateral agent for the CPLV Mezz Facility, on the
one hand, and the collateral agent for the CPLV Market Debt, on the other hand.

 

Mandatory Prepayments:

Customary for commercial real estate mezzanine financings.

 

Voluntary Prepayments and Reductions in Commitments:

Voluntary reductions of the unutilized portion of the commitments under the CPLV
Mezz Facility and prepayments of borrowings thereunder will be permitted at any
time, in minimum principal amounts to be agreed upon, without premium or
penalty, pro rata among the Lenders

 

2



--------------------------------------------------------------------------------

 

subject to reimbursement of the Lenders’ redeployment costs in the case of a
prepayment of Adjusted LIBOR borrowings other than on the last day of the
relevant interest period. All voluntary prepayments of the Term Facility will be
applied to the remaining amortization payments under the CPLV Mezz Facility in
such order as the Borrower may direct.

 

Representations and Warranties:

The following representations and warranties will apply (to be applicable to the
Borrower and its restricted subsidiaries, subject to customary and other
exceptions and qualifications to be agreed upon, consistent with the
Documentation Precedent): organization, existence, and power; qualification;
authorization and enforceability; no conflict; governmental consents;
subsidiaries; accuracy of financial statements and other information in all
material respects; projections; no material adverse change since the Closing
Date; absence of litigation; compliance with laws (including PATRIOT Act, OFAC,
FCPA, ERISA, margin regulations, environmental laws and laws with respect to
sanctioned persons); payment of taxes; ownership of properties; governmental
regulation; inapplicability of the Investment Company Act; Closing Date solvency
on a consolidated basis; labor matters; validity, priority and perfection of
security interests in the Collateral; intellectual property; treatment as
designated senior debt under subordinated debt documents (if any); use of
proceeds; and insurance.

 

Affirmative Covenants:

The following affirmative covenants will apply (to be applicable to the Borrower
and its restricted subsidiaries), subject to customary (consistent with the
Documentation Precedent) and other baskets, exceptions and qualifications to be
agreed upon: maintenance of corporate existence and rights; performance and
payment of obligations; delivery of annual and quarterly consolidated financial
statements (accompanied by customary management discussion and analysis and
(annually) by an audit opinion from nationally recognized auditors that is not
subject to any qualification as to scope of such audit or going concern) (other
than solely with respect to, or resulting solely from an upcoming maturity date
under any series of indebtedness occurring within one year from the time such
opinion is delivered) (with extended time periods for delivery of the first
annual and certain quarterly financial statements to be delivered after the
Closing Date) and an annual budget (it being understood that the public REIT
reporting that includes the Borrower shall satisfy the Borrower’s reporting
obligations so long as it includes a consolidating income statement and balance
sheet for the

 

3



--------------------------------------------------------------------------------

 

Borrower); delivery of notices of default and material adverse litigation, ERISA
events and material adverse change; maintenance of properties in good working
order; maintenance of books and records; maintenance of customary insurance;
commercially reasonable efforts to maintain ratings (but not a specific rating);
compliance with laws; inspection of books and properties; environmental;
additional guarantors and additional collateral (subject to limitations set
forth under the captions “Guarantees” and “Security”); further assurances in
respect of collateral matters; use of proceeds; and payment of taxes.

 

Negative Covenants:

The following negative covenants, among others, if any, to be negotiated in the
Mezz Facility Documentation, will apply (to be applicable to the Borrower and
its restricted subsidiaries), subject to customary exceptions and qualifications
(consistent with the Documentation Precedent) and others to be agreed upon:

 

  1. Limitation on dispositions of assets.

 

  2. Limitation on mergers and acquisitions.

 

  3. Limitation on dividends and stock repurchases and optional redemptions (and
optional prepayments) of subordinated debt; provided that, any distributions
required to be made to distribute 100% of REIT taxable income or satisfy any
REIT-related requirements shall be permitted (such distributions, the “Mandatory
REIT Distributions”).

 

  4. Limitation on indebtedness (including guarantees and other contingent
obligations) and preferred stock.

 

  5. Limitation on loans and investments.

 

  6. Limitation on liens and further negative pledges.

 

  7. Limitation on transactions with affiliates.

 

  8. Limitation on sale/leaseback transactions.

 

  9. Limitation on changes in the business of the Borrower and its subsidiaries.

 

  10. Limitation on restrictions on ability of subsidiaries to pay dividends or
make distributions.

 

4



--------------------------------------------------------------------------------

  11. Limitation on changes to fiscal year.

 

  12. Limitation on modifications to subordinated debt documents.

 

  13. Limitation on material modifications to the MLSA, lease and other
arrangements entered into in connection with the lease structure.

 

  EBITDA shall be defined in a manner consistent with the Documentation
Precedent.

 

  All ratios and calculations shall be measured on a Pro Forma Basis (to be
defined in a manner consistent with the Documentation Precedent, and including
the annualized effect of addbacks in the definition of EBITDA).

 

  The Mezz Facility Documentation will provide that any management or similar
fees paid to Caesars Entertainment Corporation or any of its subsidiaries or
affiliates will be made on an arm’s-length basis and on “market” terms
(including caps on amounts and consent rights relating to modifications of
applicable agreements relating thereto).

 

Financial Covenant:

CPLV Mezz Facility: None.

 

Events of Default:

The following (subject to customary and other thresholds and grace periods to be
agreed upon, consistent with the Documentation Precedent, and applicable to the
Borrower and its restricted subsidiaries): nonpayment of principal, interest or
other amounts; violation of covenants; incorrectness of representations and
warranties in any material respect; cross event of default and cross
acceleration to material indebtedness (including CLV Market Debt); bankruptcy
and similar events; material judgments; ERISA events; invalidity of the
Guarantees or any security document, in each case, representing a material
portion of the Guarantees or the Collateral; and Change of Control (to be
defined in a manner consistent with the Documentation Precedent).

 

Voting:

Usual for facilities and transactions of this type and consistent with the
Documentation Precedent; provided that the Borrower and its affiliates,
including the Sponsors, shall not have voting rights with respect to loans and
commitments held by them. .

 

Cost and Yield Protection:

Usual for facilities and transactions of this type, consistent with the
Documentation Precedent.

 

5



--------------------------------------------------------------------------------

Assignments and Participations:

The Lenders will be permitted to assign loans and commitments under the CPLV
Mezz Facility with the consent of the Borrower (not to be unreasonably withheld
or delayed, but which consent under the CPLV Mezz Facility shall be deemed
granted if the Borrower fails to respond to a request for consent by a Lender
within ten business days of such request being made); provided, that such
consent of the Borrower shall not be required (i) if such assignment is made, in
the case of the CPLV Mezz Facility, to another Lender under the CPLV Mezz
Facility or an affiliate or approved fund of a Lender under the Term Facility or
(ii) after the occurrence and during the continuance of an event of default
relating to payment default or bankruptcy. All assignments will also require the
consent of the Agent (subject to exceptions consistent with the Documentation
Precedent) not to be unreasonably withheld or delayed. Each assignment, in the
case of the CPLV Mezz Facility, will be in an amount of an integral multiple of
$1,000,000. The Agent will receive a processing and recordation fee of $3,500,
payable by the assignor and/or the assignee, with each assignment. Assignments
will be by novation.

 

  The Lenders will be permitted to sell participations in loans subject to the
restrictions set forth herein and consistent with the Documentation Precedent.
Voting rights of participants shall (i) be limited to matters in respect of
(a) increases in commitments of such participant, (b) reductions of principal,
interest or fees payable to such participant, (c) extensions of final maturity
or scheduled amortization of the loans or commitments in which such participant
participates and (d) releases of all or substantially all of the value of the
Guarantees, or all or substantially all of the Collateral and (ii) for
clarification purposes, not include the right to vote on waivers of defaults or
events of default.

 

  Notwithstanding the foregoing, assignments (and, to the extent such list is
made available to all Lenders, participations) shall not be permitted to
ineligible institutions identified to the Agent on or prior to the Closing Date
and, with the consent of the Agent, thereafter; provided that the Agent shall
not be held liable or responsible for any monitoring or enforcing of the
foregoing.

 

 

Assignments shall not be deemed non-pro rata payments. Non-pro rata prepayments
will be permitted to the extent

 

6



--------------------------------------------------------------------------------

 

required to permit “extension” transactions and “replacement” facility
transactions (with existing and/or new Lenders), subject to customary
restrictions consistent with the Documentation Precedent.

 

  Assignments to the Sponsors and their respective affiliates (other than the
Borrower and its subsidiaries) (each, an “Affiliated Lender”) shall be permitted
subject to customary restrictions consistent with the Documentation Precedent.

 

Non-Pro Rata Repurchases:

The Borrower and its subsidiaries may purchase from any Lender (other than the
Borrower and its affiliates, including the Sponsors), at individually negotiated
prices, outstanding principal amounts or commitments under the CPLV Mezz
Facility in a non-pro rata manner; provided that (i) the purchaser shall make a
representation to the seller at the time of assignment that it does not possess
material non-public information with respect to the Borrower and its
subsidiaries that has not been disclosed to the seller or Lenders generally
(other than the Lenders that have elected not to receive material non-public
information), (ii) any commitments or loans so repurchased shall be immediately
cancelled and (iii) no default or event of default exists or would result
therefrom.

 

Expenses and Indemnification:

Consistent with the Documentation Precedent.

 

Regulatory Matters:

Customary for facilities of this type and consistent with the Documentation
Precedent.

 

Governing Law and Forum:

New York.

 

Counsel to Agent:

[                    ].

 

7



--------------------------------------------------------------------------------

Exhibit C

[INTENTIONALLY OMITTED]

 

37



--------------------------------------------------------------------------------

Exhibit D

Milestones

The failure to comply with any of the following Milestones will result in a
Creditor Termination Event under Section 8 of this Agreement:

 

1. The Company shall commence the Chapter 11 Cases in the Bankruptcy Court on or
after January 15, 2015, but no later than January 20, 2015.

 

2. Within 5 Business Days after the Petition Date, an order approving the
interim use of cash collateral, on the terms and conditions substantially
consistent with those set forth in the Cash Collateral Stipulation, shall have
been entered by the Bankruptcy Court;

 

3. Within 20 days after the Petition Date, the Company shall have filed a motion
with the Bankruptcy Court seeking authorization to assume this Agreement (the
“RSA Assumption Motion”) in form, scope and substance materially consistent with
this Agreement and otherwise reasonably acceptable to the Company, CEC, and the
Requisite Consenting Creditors.

 

4. Within 45 days after the Petition Date, the Company shall have filed the Plan
and Disclosure Statement, in each case in form, scope and substance reasonably
satisfactory to the Requisite Consenting Creditors and the Company; for the
avoidance of doubt, any supplement to the Plan must be in form, scope and
substance materially consistent with the Restructuring Term Sheet and otherwise
reasonably satisfactory to the Requisite Consenting Creditors and the Company.

 

5. Within 75 days after the Petition Date, the Company shall have obtained entry
by the Bankruptcy Court of an order approving the use of cash collateral on a
final basis on terms and conditions substantially consistent with those set
forth in the Cash Collateral Stipulation.

 

6. Within 90 days after filing the RSA Assumption Motion, the Company shall have
obtained entry by the Bankruptcy Court of an order approving the assumption of
this Agreement in form, scope and substance materially consistent with this
Agreement and otherwise reasonably acceptable to the Company, CEC, and the
Requisite Consenting Creditors.

 

7. Within 150 days after the Petition Date, the Company shall have obtained
entry by the Bankruptcy Court of (a) an order approving the Disclosure
Statement, and (b) an order approving solicitation procedures in relation to the
Plan and Disclosure Statement; in each case materially consistent with the
Restructuring Term Sheet and otherwise in in form, scope and substance
reasonably satisfactory to the Requisite Consenting Creditors and the Company.

 

8. Within 120 days after the Bankruptcy Court’s approval of the Disclosure
Statement, the Company shall have obtained entry by the Bankruptcy Court of an
order confirming the Plan that is materially consistent with the Restructuring
Term Sheet and otherwise reasonably satisfactory to the Requisite Consenting
Creditors and the Company (the “Confirmation Order”).

 

38



--------------------------------------------------------------------------------

9. Within 120 days after the Confirmation Order has become a final order (the
“Outside Date”), the Effective Date shall have occurred. In the event the
Company has failed to obtain required regulatory approvals for certain of its
assets as of the Outside Date, the Company shall close and proceed to
effectiveness with respect to those assets for which it does have regulatory
approval, unless the Company determines in good faith, after consultation with
the Requisite Consenting Creditors, that to do so would have a materially
adverse effect on the Company, in which case the Company shall have an
additional sixty (60) days in which to obtain the additional required regulatory
approvals and close on those assets. Any further extensions of the Outside Date
shall require the consent of the Requisite Consenting Creditors.

*    *    *    *    *

 

39



--------------------------------------------------------------------------------

Exhibit E

Transfer Agreement

PROVISION FOR TRANSFER AGREEMENT

The undersigned (“Transferee”) (a) hereby acknowledges that it has read and
understands the Restructuring Support and Forbearance Agreement, dated as of
            (the “Agreement”),1 by and among the Caesars Parties and each of the
Consenting Creditors party thereto, (b) desires to acquire the Claims described
below (the “Transferred Claims”) from one of the Restructuring Support Parties
(the “Transferor”) and (c) hereby irrevocably agrees to be bound by the terms
and conditions of the Agreement to the same extent Transferor was thereby bound
with respect to the Transferred Claims, and shall be deemed a Consenting
Creditor for all purposes under the Agreement, including with respect to any
election made such Transferor with respect to any Put Option applicable to the
OpCo New Common Stock that has been exercised by such Transferor.

The Transferee hereby specifically and irrevocably agrees (i) to be bound by the
terms and conditions of the [First Lien Indentures / Credit Agreement] and the
Agreement, to the same extent applicable to the Transferred Claims, (ii) to be
bound by the vote of the Transferor if cast prior to the effectiveness of the
transfer of the Transferred Claims, except as otherwise provided in the
Agreement and (iii) that each of the Parties shall be an express third-party
beneficiary of this Provision for Transfer Agreement and shall have the same
recourse against the Transferee under the Agreement as such Party would have had
against the Transferor with respect to the Transferred Claims.

 

Date Executed:            ,   

 

   Print name of Transferee   

 

Name:

   Title:    Address:                                          
                                                                  

 

  

 

Attention:                                          
                                                             

   Telephone:                                          
                                                               Facsimile:
                                         
                                                             

 

 

1  Capitalized terms not used but not otherwise defined herein shall have the
meanings ascribed to such terms in the Agreement.

 

40



--------------------------------------------------------------------------------

Principal Amount Held

Claim

   Amount

Claims (specify type)

  

 

41